         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 1 of 116



 1 MCGUIREWOODS LLP
   Michael D. Mandel (SBN 216934)
 2     Email: mmandel@mcguirewoods.com
   Ashley R. Li (SBN 317305)
 3
       Email: ali@mcguirewoods.com
                              th
 4 1800 Century Park East, 8 Floor
    Los Angeles, California 90067
 5 Telephone: (310) 315-8200
    Facsimile: (310) 315-8210
 6

 7 Sylvia J. Kim (SBN 258363)
       Email: skim@mcguirewoods.com
 8 2San
     Embarcadero Center, Suite 1300
        Francisco, CA 94111
    Telephone:   (415) 844-9944
 9
    Facsimile: (415) 844-9922
10
    Attorneys for Defendant
11 BANK OF AMERICA, N.A.

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
   ANDREA HARRISON, an individual, on                  Case No. 3:19-cv-00316-LB
15 behalf of herself and all others similarly
                                                       DEFENDANT’S NOTICE OF MOTION
16 situated                                            AND MOTION FOR PARTIAL
                Plaintiff,                             SUMMARY JUDGMENT:*
17
          v.
                                                      (1)   NOTICE OF MOTION
18
   BANK OF AMERICA, N.A., a business entity, (2)            REQUEST FOR JUDICIAL NOTICE
19 form unknown; and DOES 1 through 10,
   inclusive,                                (3)            MEMORANDUM OF POINTS AND
20
                                                            AUTHORITIES
           Defendants.
21
                                                                 Filed Under Separate Covers
22
                                                      (4)   DECLARATION OF SYLVIA J. KIM
23
                                                      (5)   [PROPOSED] ORDER
24
                                                       Date:      December 5, 2019
25                                                     Time:      9:30 a.m.
                                                       Crtrm.:    B – 15th Floor
26                                                     Judge:     Hon. Laurel Beeler

27 *Defendant does not waive and expressly reserves its right to further move for summary judgment
   or partial summary judgment as to any or all of Plaintiff’s claims before or after the close of fact
28 discovery, in accordance with the June 11, 2020 dispositive motion hearing deadline.

     122549135.8
               DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 2 of 116



 1                                                     TABLE OF CONTENTS

 2                                                                                                                                              Page

 3 TABLE OF AUTHORITIES .......................................................................................................... iii

 4 NOTICE OF MOTION AND MOTION ....................................................................................... vii

 5 REQUEST FOR JUDICIAL NOTICE ........................................................................................... ix

 6 MEMORANDUM OF POINTS AND AUTHORITIES ................................................................. 1

 7 I.          INTRODUCTION ................................................................................................................ 1

 8 II.         STATEMENT OF FACTS................................................................................................... 2

 9             A.        PLAINTIFF’S EMPLOYMENT WITH THE BANK............................................................ 2

10             B.        THE BANK’S PAY PRACTICES AND PLAINTIFF’S WAGE STATEMENTS....................... 2

11             C.        PLAINTIFF COMMENCES THIS ACTION AGAINST THE BANK ..................................... 2

12 III.        LEGAL ARGUMENT ......................................................................................................... 3

13             A.        LEGAL STANDARDS APPLICABLE TO SUMMARY JUDGMENT MOTIONS ..................... 3

14             B.        PLAINTIFF’S FIFTH CAUSE OF ACTION FOR FAILURE TO PROVIDE ACCURATE
                         ITEMIZED WAGE STATEMENTS FAILS AS A MATTER OF LAW .................................. 3
15
                         1.        Plaintiff’s Claim Is Time-Barred And/Or Substantively Meritless .............. 3
16
                         2.        Plaintiff Has Not Suffered Any Cognizable Injury ...................................... 4
17
                         3.        Plaintiff’s Wage Statements Accurately Reported The Wages Paid............ 5
18
                         4.        Plaintiff Cannot Prove That The Bank Engaged In Knowing And
19                                 Intentional Violations Of Section 226(a) ..................................................... 7

20                       5.        Cal. Lab. Code § 226.7 Payments Are Not Subject To Reporting
                                   Under Section 226(a) ................................................................................... 8
21
               C.        PLAINTIFF’S SIXTH CAUSE OF ACTION FOR WAITING TIME PENALTIES FAILS
22                       TO THE EXTENT IT IS PREDICATED ON A PURPORTED FAILURE TO PAY MEAL
                         AND REST BREAK PREMIUMS AT TERMINATION..................................................... 11
23
               D.        PLAINTIFF’S SEVENTH CAUSE OF ACTION FOR UCL VIOLATIONS FAILS................ 13
24
                         1.        Monetary Remedies Under The UCL Are Limited To Restitutionary
25                                 Relief .......................................................................................................... 13

26                       2.        The UCL Claim Fails To The Extent It Is Predicated On A Failure
                                   To Provide Accurate Itemized Wage Statements Or A Failure To
27                                 Pay Final Wages In A Timely Manner Because Wage Statement
                                   Penalties And Waiting Time Penalties Are Not Recoverable As
28                                 Restitution Under The UCL ....................................................................... 13

     122549135.8                                                       i
              DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 3 of 116



 1                      3.         The UCL Claim Also Fails To The Extent It Is Predicated On A
                                   Failure To Pay Meal And Rest Break Premiums ....................................... 14
 2
     IV.      CONCLUSION .................................................................................................................. 15
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     122549135.8                                                        ii
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 4 of 116



 1                                               TABLE OF AUTHORITIES

 2                                                                                                                        Page(s)
 3 Federal Cases

 4 Angeles v. U.S. Airways, Inc.,

 5    2013 WL 622032 (N.D. Cal. Feb. 19, 2013) ................................................................................4

 6 Avina v. Mariott Vacations Worldwide Corp.,
      2019 WL1785448 (C.D. Cal. Feb 13, 2019) ................................................................................7
 7
   Campbell v. PriceWaterhouseCoopers,
 8    2008 WL 3836972 (E.D. Cal. Aug. 14, 2008) ...........................................................................14
 9 Corder v. Houston’s Restaurants, Inc.,
      424 F.Supp.2d 1205 (C.D. Cal. 2006) ........................................................................................10
10

11 De La Torre v. American Red Cross,
      2013 WL 5573101 (C.D. Cal. Oct. 9, 2013) ............................................................................4, 5
12
   Francisco v. Emeritus Corp.,
13    2017 WL 7790038 (C.D. Cal. July 14, 2017) ............................................................................15
14 Guerrero v. Halliburton Energy Servs., Inc.,
      2016 WL 6494296 (E.D. Cal. Nov. 2, 2016) .............................................................................12
15

16 Guerrero v. Halliburton Energy Servs., Inc,
      231 F.Supp.3d 797 (E.D. Cal. 2017) ....................................................................................14, 15
17
   Henryhand v. Digital Systems LLC,
18    2014 WL 11728721 (C.D. Cal. May 19, 2014)....................................................................11, 12

19 Jones v. Spherion Staffing LLC,
      2012 WL 3264081 (C.D. Cal. Aug. 7, 2012) .................................................................10, 11, 12
20
   Magadia v. Wal-Mart Associates, Inc.,
21
      2019 WL 2317181 (N.D. Cal. May 31, 2019) .............................................................................7
22
   Nguyen v. Baxter Healthcare Corp.,
23    2011 WL 6018284 (C.D. Cal. Nov. 28, 2011) .......................................................................9, 10

24 Parson v. Golden State FC, LLC,
      2016 WL 1734010 (N.D. Cal. May 2, 2016) .............................................................................15
25
   Pena v. Taylor Farms Pacific, Inc.,
26    2014 WL 1665231 (E.D. Cal. Apr. 23, 2014) ..............................................................................9
27
   Pulido v. Coca Cola Enters., Inc.,
28    2006 WL 1699328 (C.D. Cal. May 25, 2006)............................................................................10

      122549135.8                                                  iii
              DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 5 of 116



 1 Radobenko v. Automated Equip. Corp.,
      520 F.2d 540 (9th Cir. 1975) ........................................................................................................3
 2
   Rodriguez v. Old Dominion Freight Line, Inc.,
 3    C.D. Cal. Case No. 13-cv-00891 DSF (June 18, 2013) .............................................................12
 4
   Rubin v. Wal-Mart Stores, Inc.,
 5    599 F.Supp.2d 1176 (N.D. Cal. 2009) .......................................................................................14

 6 Ruelas v. Costco Wholesale Corp.,
      67 F.Supp.3d 1137 (N.D. Cal. 2014) ...........................................................................................9
 7
   Sanders v. Old Dominion Freight Line, Inc.,
 8    C.D. Cal. Case No. 18-cv-00688 DSF (Sept. 13, 2018).............................................................14
 9 Sherman v. Schneider,

10    C.D. Cal. Case No. 18-cv-08609-AB (Mar. 6, 2019) ..............................................................6, 7

11 Singletary v. Teavana Corp.,
      2014 WL 1760884 (N.D. Cal. Apr. 2, 2014) .............................................................................12
12
   Soratorio v. Tesoro Ref. & Mktg. Co., LLC,
13    2017 WL 1520416 (C.D. Cal. Apr. 26, 2017) ............................................................................12
14 Soratorio v. Tesoro Ref. & Mktg. Co., LLC,

15    2017 WL 8220415 (C.D. Cal. Sept. 11, 2017) ...........................................................................14

16 In re Wal-Mart Stores, Inc.,
       505 F.Supp.2d 609 (N.D. Cal. 2007) .........................................................................................14
17
   White v. Starbucks Corp.,
18     497 F.Supp.2d 1080 (N.D. Cal. 2007) .........................................................................................3
19 Woo v. Home Loan Group, L.P.,
     2007 WL 6624925 (S.D. Cal. July 27, 2007) .............................................................................13
20

21 State Cases

22 Brewer v. Premier Golf Prop., LP,
      168 Cal.App.4th 1243 (2008) .......................................................................................................9
23
   Brinker v. Superior Court,
24    53 Cal.4th 1004 (2012)...............................................................................................................10
25 Clark v. Sup. Ct.,
      50 Cal.4th 605 (2010).................................................................................................................13
26

27 Driscoll v. Granite Rock Co.,
      Santa Clara Sup. Ct. Case No. 1-08-CV-103426 (Sept. 20, 2011) ..............................................8
28

      122549135.8                                                       iv
               DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 6 of 116



 1 Jaimez v. Daiohs USA, Inc.,
      181 Cal.App.4th 1286 (2010) .......................................................................................................4
 2
   Kirby v. Immoos Fire Protection, Inc.,
 3    53 Cal.4th 1244 (2012)...................................................................................................10, 11, 12
 4
   Ling v. P.F. Chang’s China Bistro, Inc.,
 5    245 Cal.App.4th 1242 (2016) .....................................................................................................12

 6 Maldonado v. Epsilon Plastics, Inc.,
      22 Cal.App.5th 1308 (2018) .........................................................................................................6
 7
   Murphy v. Kenneth Cole Productions, Inc.,
 8    40 Cal.4th 1094 (2007).....................................................................................................9, 10, 12
 9 Naranjo v. Spectrum Security Services, Inc.,

10    ___ Cal.Rptr. ___, 2019 WL 4686516. (Cal. Ct. App. Sept. 26, 2019) ...............................11, 12

11 Pineda v. Bank of America, N.A.,
      50 Cal.4th 1389 (2010)...............................................................................................................14
12
   Price v. Starbucks Corp.,
13    192 Cal.App.4th 1136 (2011) .......................................................................................................4
14 Soto v. Motel 6 Operating, L.P.,

15    4 Cal.App.5th 385 (2016) .....................................................................................................5, 6, 8

16 State Statutes

17 Cal. Bus. & Prof. Code § 17200 .......................................................................................1, 13, 14, 15

18 Cal. Code Civ. P. § 340(a) .................................................................................................................3

19 Cal. Lab. Code § 201 ......................................................................................................11, 12, 13, 14

20 Cal. Lab. Code § 203 ................................................................................................11, 12, 13, 14, 15

21 Cal. Lab. Code § 226(a) ...............................................................................................4, 5, 7, 8, 9, 10

22
      Cal. Lab. Code § 226(e) .....................................................................................................3, 4, 5, 7, 8
23
      Cal. Lab. Code § 226(e)(1).............................................................................................................4, 7
24
      Cal. Lab. Code § 226(e)(2)(B) ...........................................................................................................4
25
      Cal. Lab. Code § 226.7 ...............................................................................8, 9, 10, 11, 12, 13, 14, 15
26
      Cal. Lab. Code § 226.7(b) ..................................................................................................................9
27
      Cal. Lab. Code § 226(e)(2)(B)(i) .......................................................................................................5
28

      122549135.8                                                          v
                DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 7 of 116



 1 Cal. Lab. Code § 226(e)(2)(B)(ii) ......................................................................................................5

 2 Federal Rules

 3 Fed. R. Civ. P. 56(c) ...........................................................................................................................3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      122549135.8                                                           vi
               DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 8 of 116



 1                                NOTICE OF MOTION AND MOTION
 2 TO THE HONORABLE LAUREL BEELER, MAGISTRATE JUDGE OF THE ABOVE-

 3 CAPTIONED DISTRICT COURT, AND TO PLAINTIFF ANDREA HARRISON AND HER

 4 ATTORNEYS OF RECORD:

 5            PLEASE TAKE NOTICE that, on December 5, 2019 at 9:30 a.m. in Courtroom B, 15th
 6 Floor of the San Francisco Courthouse, located at 450 Golden Gate Avenue, San Francisco, California

 7 94102, Defendant Bank of America, N.A. (“Defendant” or the “Bank”) will and hereby does move

 8 the Court, pursuant to Fed. R. Civ. P. 56, for an Order granting partial summary judgment of claims

 9 and/or issues raised in Plaintiff Andrea Harrison’s (“Plaintiff”) First Amended Complaint. The

10 Motion is brought on the following grounds:

11            1.    Plaintiff’s Fifth Cause of Action for failure to provide accurate itemized wage
12                  statements in violation of Cal. Lab. Code § 226 fails as a matter of law because:
13                  A.     Plaintiff’s claim is time-barred and/or substantively meritless;
14                  B.     Plaintiff has not suffered a cognizable injury; and/or
15                  C.     Plaintiff’s wage statements were accurate as to the wages that were actually
16                         paid to her in each corresponding pay period, which is all that is required under
17                         the statute; and/or
18                  D.     Plaintiff cannot prove that the Bank engaged in a knowing and intentional
19                         failure to provide accurate itemized wage statements.

20            2.    Plaintiff’s Sixth Cause of Action for failure to pay all wages due upon termination

21                  fails as a matter of law to the extent it is predicated on a purported failure to pay meal

22                  and rest break premiums at termination because such payments are not “wages” that

23                  are subject to the final pay timing requirements under the Labor Code.

24            3.    Plaintiff’s Seventh Cause of Action for violation of the California Unfair Competition

25                  Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”), fails as a matter of law to the

26                  extent it is predicated on purported wage statement, final pay, and meal and rest break

27                  violations, because the remedies for such violations are not recoverable as restitution

28                  under the UCL.

     122549135.8                                       vii
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 9 of 116



 1            This Motion is based upon this Notice of Motion, the accompanying Memorandum of Points

 2 and Authorities, Request for Judicial Notice, Declaration of Sylvia J. Kim and exhibits thereto, the

 3 Court’s files and records in this action, such matters of which the Court may take judicial notice, and

 4 such other and further evidence and arguments as may be presented at or before the hearing on this

 5 Motion.

 6

 7    DATED: October 25, 2019                  MCGUIREWOODS LLP
 8
                                               By: /s/ Sylvia J. Kim
 9                                                       Michael D. Mandel
                                                         Sylvia J. Kim
10                                                       Ashley R. Li
11                                                   Attorneys for Defendant
                                                     BANK OF AMERICA, N.A.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     122549135.8                                    viii
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 10 of 116



 1                                 REQUEST FOR JUDICIAL NOTICE
 2 TO THE HONORABLE LAUREL BEELER, MAGISTRATE JUDGE OF THE ABOVE-

 3 CAPTIONED DISTRICT COURT, AND TO PLAINTIFF ANDREA HARRISON AND HER

 4 ATTORNEYS OF RECORD:

 5            Pursuant to Fed. R. Evid. 201(b) and (d), Defendant Bank of America, N.A. (“Defendant” or

 6 the “Bank”) hereby requests that the Court take judicial notice of the following documents in support

 7 of its Motion for Partial Summary Judgment (the “Motion”):

 8

 9            Exhibit A:    March 6, 2019 Order entered in Sherman v. Schneider National Carriers, Inc.,

10                          United States District Court, Central District of California, Case No. 18-cv-
11                          08609-AB (JCx), Dkt. #23 therein.
12

13            Exhibit B:    June 18, 2013 Order entered in Rodriguez v. Old Dominion Freight Line, Inc.,
14                          United States District Court, Central District of California, Case No. 13-cv-
15                          00891 DSF (RZx), Dkt. #31 therein.
16

17            Exhibit C:    September 13, 2018 Order entered in Sanders v. Old Dominion Freight Line,
18                          Inc., United States District Court, Central District of California Case No. 18-
19                          cv-00688 DSF (SHKx), Dkt. #52 therein.

20

21            Exhibit D:    The Statement of Decision filed in the Superior Court of California, County of

22                          Santa Clara, on September 20, 2011 in Case No.: 1-08-CV-103426 therein,

23                          entitled Brian Driscoll, et. al. v. Graniterock Company.

24

25            Exhibit E:    The California Department of Industrial Relations, Enrolled Bill Rep. on A.B.

26                          No. 3731 (1976) from the legislative history on Cal. Lab. Code § 226.

27

28

     122549135.8                                      ix
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 11 of 116



 1            Exhibit F:    The Assembly Committee on Labor Relations, Analysis of A.B. No. 3731

 2                          (1976) from the legislative history on Cal. Lab. Code § 226.

 3

 4            Exhibit G:    The California Department of Industrial Relations Division of Labor Standards

 5                          Enforcement (“DLSE”) Opinion Letter Re: Electronic Itemized Wage

 6                          Statements (July 6, 2006).

 7

 8            Exhibit H:    Excerpts of the transcript of the Industrial Welfare Commission (“IWC”)

 9                          Public    Hearing      of        June   30,   2000,    available    at    URL

10                          http://www.dir.ca.gov/IWC/PUBHRG6302000.pdf.

11

12            Defendant’s request is made pursuant to Fed. R. Evid. Rule 201(b) and (d) on the grounds

13 that the foregoing documents are proper subjects for judicial notice because they are records of this

14 Court, other United States District Courts and/or state courts, the California Division of Labor

15 Standards Enforcement, the California Legislature, and/or their contents are not subject to reasonable

16 dispute and they are capable of accurate and ready determination by resort to sources whose accuracy

17 cannot reasonably be questioned. See, e.g., Stoddart v. Express Servs., Inc., 2015 WL 5522142, *3

18 (E.D. Cal. Sept. 16, 2015) (taking judicial notice of plaintiff’s letter to the LWDA because “plaintiff’s

19 PAGA claims depend on the sufficiency of the letters' contents and plaintiff does not dispute the

20 letters' authenticity”); Ovieda v. Sodexo Operations, LLC, 2013 WL 3887873, *2 (C.D. Cal. July 3,

21 2013) (taking judicial notice of PAGA notice letters under similar circumstances).

22

23    DATED: October 25, 2019                   MCGUIREWOODS LLP
24

25                                              By: /s/ Sylvia J. Kim
                                                          Michael D. Mandel
26                                                        Sylvia J. Kim
                                                          Ashley R. Li
27
                                                        Attorneys for Defendant
28                                                      BANK OF AMERICA, N.A.

     122549135.8                                         x
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 12 of 116



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.         INTRODUCTION

 3            Plaintiff Andrea Harrison worked as a Teller at Defendant Bank of America, N.A.’s

 4 (“Defendant” or “the Bank”) Auburn, California financial center from August 2014 until she went on

 5 a leave of absence in August 2017, after which she did not return to work for the Bank. Rather, she

 6 remained on a leave of absence until the Bank terminated her employment in June 2018.

 7            As we discuss below, Plaintiff’s Fifth Cause of Action in her First Amended Complaint

 8 (“FAC”) for wage statement penalties pursuant to Cal. Lab. Code § 226 (“Section 226”) fails as a

 9 matter of law because Plaintiff cannot demonstrate that she experienced a violation of the Labor

10 Code’s wage statement requirements during the one-year statute of limitations period applicable to

11 her claim. Indeed, Plaintiff cannot credibly claim that the Bank failed to itemize wages properly that

12 she did not earn during that period when she was on a leave of absence from the Bank. Therefore,

13 Plaintiff’s wage statement penalties claim is time-barred and/or substantively meritless. Further,

14 Plaintiff’s claim fails for the additional reasons that (1) she cannot establish that she suffered a

15 cognizable injury to warrant imposition of penalties; (2) her wage statements accurately reflected the

16 wages she was actually paid in the corresponding pay period, which is all that is required under the

17 statute; and/or (3) she cannot establish the requisite element that the Bank engaged in a knowing and

18 intentional violation of the wage reporting requirements.

19            Plaintiff’s Sixth Cause of Action for waiting time penalties pursuant to Cal. Lab. Code § 203

20 (“Section 203”) fails as a matter of law to the extent it is predicated on a purported failure to pay meal

21 and rest break premiums at termination because such payments are not “wages” that are subject to

22 the final pay timing requirements of the Labor Code.

23            Plaintiff’s Seventh Cause of Action for unfair competition in violation of the California Unfair

24 Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”), fails as a matter of law to the

25 extent it is predicated on purported wage statement violations, final pay timing violations, and meal

26 and rest break violations, because the remedies for such violations are statutory penalties and/or

27 damages that are not recoverable as restitution under the UCL.

28            Accordingly, as we discuss below, the Court should grant summary judgment in favor of the

     122549135.8                                        1
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 13 of 116



 1 Bank and against Plaintiff on her Fifth, Sixth and Seventh Causes of Action.

 2 II.        STATEMENT OF FACTS
 3            A.         PLAINTIFF’S EMPLOYMENT WITH THE BANK
 4            Plaintiff began working for the Bank in or around August 2014 as a non-exempt employee.
 5 See Deposition of Andrea Harrison (“Plt. Depo.”)1 at 50:24-51:9; FAC at ¶ 9. From August 2014

 6 until her termination on June 15, 2018, she worked as a Teller for the Bank in its Auburn, California

 7 financial center. Plt. Depo. at 36:13-37:23, 51:10-19; FAC at ¶¶ 5, 9. However, Plaintiff stopped

 8 actively work for the Bank when she commenced a leave of absence on August 24, 2017, and she

 9 remained off of work from then until her termination. Id. at 32:12-24, 336:13-17. As such, it is

10 undisputed that Plaintiff did not perform any off-the-clock work and was not entitled to (nor missed

11 any) meal or rest breaks on and after August 24, 2017. Id. at 32:12-24, 336:4-25, 342:15-343:3.

12            B.         THE BANK’S PAY PRACTICES AND PLAINTIFF’S WAGE STATEMENTS
13            At all times during Plaintiff’s employment with the Bank, she was paid on a biweekly basis

14 and issued electronic wage statements for each biweekly pay period. Plt. Depo. at 321:8-12, 322:17-

15 20. Plaintiff has not utilized her wage statements for purposes of obtaining a line of credit since 2014.

16 Id. at 349:4-20. In fact, Plaintiff has not provided her wage statements to any third parties for any

17 other reason since 2014, id. at 350:11-14, and she cannot identify any monetary damages she has

18 incurred due to the information that was reported on her wage statement. Id. at 350:21-351:3.

19            C.         PLAINTIFF COMMENCES THIS ACTION AGAINST THE BANK
20            On December 24, 2018, Plaintiff filed her FAC, alleging that the Bank failed to: (1) pay

21 Plaintiff for all hours worked because her manager prevented her from recording time outside of her

22 scheduled hours; (2) provide timely and uninterrupted meal and rest periods; (3) pay meal and rest

23 break premiums for non-compliant meal or rest periods; (4) furnish accurate itemized wage

24 statements; and (5) timely pay upon termination all meal and rest period premiums and wages for all

25 hours worked. Plaintiff also alleges that all of the foregoing constitute unfair business practices and

26 seeks restitution under the UCL.

27

28            1
                   All deposition excerpts cited herein are attached to the Declaration of Sylvia J. Kim.
     122549135.8                                           2
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 14 of 116



 1 III.     LEGAL ARGUMENT
 2          A.      LEGAL STANDARDS APPLICABLE TO SUMMARY JUDGMENT MOTIONS.
 3          Summary judgment is appropriate if the pleadings and affidavits show “there is no genuine
 4 issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”

 5 Fed. R. Civ. P. 56(c). To defeat summary judgment, the nonmoving party must produce “significant

 6 probative evidence” outside the pleadings which would convince a rational trier of fact that a genuine

 7 issue of material fact exists. White v. Starbucks Corp., 497 F.Supp.2d 1080, 1082 (N.D. Cal. 2007)

 8 (Walker, C.J.). The mere existence of a factual dispute will not automatically necessitate denial of

 9 the motion; rather, only factual disputes that are material can preclude entry of summary judgment.

10 Radobenko v. Automated Equip. Corp., 520 F.2d 540, 543-44 (9th Cir. 1975). A fact is material if it

11 is essential to the proper disposition of the claim. Id. at 540. Conclusory, speculative testimony in

12 affidavits and moving papers is insufficient to raise genuine issues of fact and defeat summary

13 judgment. White, 497 F.Supp.2d at 1082.

14
            B.      PLAINTIFF’S FIFTH CAUSE OF ACTION FOR FAILURE TO PROVIDE ACCURATE
15                  ITEMIZED WAGE STATEMENTS FAILS AS A MATTER OF LAW.
16          Plaintiff’s wage statement claim is based on a ostensible derivative theory, claiming that her

17 hours and pay were inaccurate because her wage statements failed to list wages she should have been

18 paid but was not paid due to the off-the-clock work and meal and rest break violations alleged in her

19 FAC. See FAC at ¶¶ 66, 67. Plaintiff’s claim fails as a matter of law.

20                  1.      Plaintiff’s Claim Is Time-Barred And/Or Substantively Meritless.
21          Plaintiff’s claim for wage statement penalties derives from her contention that the Bank failed

22 to itemize her unpaid wages for the time she worked off-the-clock and/or through meal or rest breaks.

23 But, such a claim is subject to a one-year statute of limitations,2 Cal. Code Civ. P. § 340(a), and

24 Plaintiff cannot credibly claim that the Bank failed to itemize wages properly that she did not earn

25

26          2
               Plaintiff may argue that a three-year limitations period should apply to her claim for damages
27 under   Cal.  Lab. Code § 226(e). Even assuming that to be the case, her claim still fails as a matter of
   law because (1) she does not allege a claim for damages in connection with this cause of action in her
28 FAC, and (2) notwithstanding, she cannot identify any damages that have resulted to her from her
   wage statements. See Plt. Depo. at 350:21-351:3.
   122549135.8                                           3
           DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 15 of 116



 1 during the one-year period prior to the filing of her Complaint (October 26, 2017 through October

 2 26, 2018). Plt. Depo. at 32:12-24, 336:4-25, 342:15-343:3. Indeed, Plaintiff’s theory is untenable

 3 given that she was on a leave of absence during the one-year limitations period applicable to her claim

 4 for wage statement penalties, during which Plaintiff does not contend that the Bank failed to pay her

 5 any wages or to provide her with meal or rest breaks. Plt. Depo. at 32:12-24, 336:4-25, 342:15-343:3.

 6 Because Plaintiff has not suffered the purported violations ostensibly giving rise to her Section 226

 7 claim during the applicable limitations period, the claim fails as a matter of law.

 8                   2.      Plaintiff Has Not Suffered Any Cognizable Injury.
 9            Plaintiff is not entitled to any damages or statutory penalties under Cal. Lab. Code § 226(e)(1)

10 because she cannot establish a required element: that she “suffer[ed] injury as a result of” any such

11 violation. See Cal. Lab. Code § 226(e)(1) (emph. added); Price v. Starbucks Corp., 192 Cal.App.4th

12 1136, 1142-43 (2011). To establish this element, Plaintiff must allege facts to show that she has

13 suffered a “cognizable injury” amounting to something more than not receiving a compliant itemized

14 wage statement.3

15            Cal. Lab. Code § 226(e) (“Section 226(e)”) provides that an employee is deemed to suffer an
16 injury when there is an inaccuracy in any of the required information under Cal. Lab. Code § 226(a)

17 and the employee cannot “promptly and easily determine from the wage statement alone ... the

18 amount of the gross wages paid to the employee during the pay period.” Cal. Lab. Code §

19 226(e)(2)(B) (emph. added). In De La Torre v. American Red Cross, 2013 WL 5573101, *6 (C.D.

20 Cal. Oct. 9, 2013), the court dismissed the plaintiff’s Section 226 claims for failure to sufficiently

21 allege a cognizable injury under Section 226(e) because, while the plaintiff alleged that the failure to

22 include her bonus payments on her paychecks constituted an inaccuracy, she did not allege that she

23 was unable to “promptly and easily determine” from the wage statement “the amount of gross wages

24

25
              3
26          See Angeles v. U.S. Airways, Inc., 2013 WL 622032, *10 (N.D. Cal. Feb. 19, 2013) (Breyer,
   J.) (“A plaintiff must adequately plead an injury arising from an employer’s failure to provide full
27 and accurate wage statements, and the omission of the required information alone is not sufficient.”);
   Jaimez v. Daiohs USA, Inc., 181 Cal.App.4th 1286, 1306 (2010) (“The injury requirement in section
28 226, subdivision (e), cannot be satisfied simply if one of the nine itemized requirements in section
   226, subdivision (a) is missing from a wage statement”).
     122549135.8                                        4
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 16 of 116



 1 or net wages actually paid to her during the pay periods at issue.” (Emph. added). As a result, the

 2 court held that the plaintiff had “not alleged actual injury resulting from the inaccuracy on her wage

 3 statement as required by Section 226.” Id. Thus, in order to allege a cognizable injury under Section

 4 226(e), Plaintiff must allege that her wage statements were inaccurate as to the wages actually paid

 5 to her – which they undisputedly were not. Plt. Depo. at 344:17-345:1, 345:20-346:2, 347:9-349:2.

 6 Therefore, there is no genuine dispute that Plaintiff has suffered no injury resulting from her wage

 7 statements.

 8            Nor can Plaintiff prove injury based on her allegation that she was “not aware that [she was]

 9 owed and not paid compensation for missed rest periods and on-duty meal periods, and for all hours

10 worked,” see FAC, ¶ 68, because, as noted above, she did not work any hours for the Bank during

11 the applicable limitations period. Plt. Depo. at 32:12-24, 336:4-25, 342:15-343:3.

12            Accordingly, Plaintiff cannot establish that she suffered any damages or injury as a result of

13 the alleged receipt of inaccurate wage statements.

14                   3.      Plaintiff’s Wage Statements Accurately Reported The Wages Paid.
15            Plaintiff’s claim for inaccurate wage statement penalties fails for the separate and additional

16 reason that, under Section 226(e), employers are only required to accurately report wages that the

17 employee is actually being paid. The requirements in Cal. Lab. Code § 226(a) (“Section 226(a)”)

18 apply only to wages that actually were paid, not to wages that should have been paid. In other words,

19 a Section 226(a) claim arises only when an employer fails to accurately itemize the wages that were

20 actually paid to the employee during the corresponding pay period. See Cal. Labor Code §

21 226(e)(2)(B)(i)-(ii) (emph. added); De La Torre, 2013 WL 5573101, at *6.                    Indeed, “this

22 interpretation is also supported by section 226, subdivision (a)’s statutory purpose, which is to

23 document the paid wages to ensure the employee is fully informed regarding the calculation of those

24 wages.” Soto v. Motel 6 Operating, L.P., 4 Cal.App.5th 385, 392 (2016) (emph. in original). The

25 Soto court went on to note that “‘[t]he purpose of requiring greater wage stub information is to insure

26 that employees are adequately informed of compensation received and are not shortchanged by their

27 employers.’” Id. (quoting Assem. Com. on Labor and Employment, Analysis of Sen. Bill No. 1255

28 (2011–2012 Reg. Sess.) as amended May 15, 2012, p. 3, italics added). “Consistent with this purpose,

     122549135.8                                        5
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 17 of 116



 1 an employer is required to identify only those statutory items that are part of the employee’s current

 2 monetary compensation [and] must provide the employee with an itemized statement identifying the

 3 specific wages being paid at the time of the payment…” Id. at 392-93.

 4            In Maldonado v. Epsilon Plastics, Inc., 22 Cal.App.5th 1308, 1336 (2018), the court reversed

 5 a trial court award of wage statement penalties where the wage statements accurately reflected the

 6 wages actually paid to the employee. In doing so, the court reasoned that the implementation of an

 7 unlawful alternative workweek schedule resulting in an underpayment of wages “does not mandate

 8 that [employees] also receive penalties for the wage statements which accurately reflected their

 9 compensation under the rates at which they had worked at the time.” Id. The court held that “it is

10 illogical to think” the Legislature intended to create wage statement penalties in this circumstance;

11 “plaintiffs’ counterargument boils down to the proposition that any failure to pay overtime at the

12 appropriate rate also generates a wage statement injury justifying the imposition of wage statement

13 penalties—an apparent unintentional double recovery.” Id.

14            The court in Sherman v. Schneider, C.D. Cal. Case No. 18-cv-08609-AB (JCx) (Mar. 6,

15 2019), followed this reasoning when it dismissed the plaintiff’s inaccurate wage statement claim

16 with prejudice on the basis that the plaintiff had not alleged that his wage statements failed to

17 accurately report the wages actually paid to him in the corresponding pay period. Instead, the

18 plaintiff had alleged that the defendant violated Section 226 because the employer’s wage statements

19 omitted unpaid time employees spent on the job during their breaks when they were allegedly

20 required to be on call. RJN, Exh. A (Sherman Order) at p. 10. The Sherman court held that the

21 Section 226 claim failed, not only because it was wholly derivative of the plaintiff’s other claims

22 that failed to state a claim, but because “[t]he purpose of section 226 is to ‘document the paid wages

23 to ensure the employee is fully informed regarding the calculation of those wages.'” Id. (quoting

24 Maldonado, 22 Cal.App.5th at 1337). As the plaintiff had “alleged only that the amount he was paid

25 was incorrect, not that the wage statements inaccurately reflected the wages he was paid,” the court

26 dismissed the claim with prejudice. Id. (emph. added).

27            Here, there is no dispute that Plaintiff’s wage statements accurately set forth the wages

28 actually paid to her during each corresponding pay period in which she earned any wages. Rather,

     122549135.8                                       6
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 18 of 116



 1 Plaintiff alleges that her wage statements were inaccurate because they failed to list wages she should

 2 have been paid but was not paid, and thus predicates her claim solely on the non-inclusion of other

 3 wages that she is allegedly owed. However, the mere failure to include compensation that the

 4 employee claims she should have been paid does not give rise to Section 226(e) penalties. Cf. Avina

 5 v. Mariott Vacations Worldwide Corp., 2019 WL1785448, *6 (C.D. Cal. Feb 13, 2019) (“It is not

 6 enough that [plaintiff] alleges that the statements were inaccurate in order to show injury.”). Thus,

 7 even if Plaintiff was entitled to additional compensation that was not reflected on her wage

 8 statements, she cannot establish that her wage statements were inaccurate, as wage statements do not

 9 violate § 226(a) even if the amount paid was incorrect.” See RJN, Exh. A (Sherman Order) at p. 10

10 (emph. added). Accordingly, the claim fails as a matter of law on this basis as well.

11                   4.      Plaintiff Cannot Prove That The Bank Engaged In Knowing And
                             Intentional Violations Of Section 226(a).
12

13            Plaintiff’s wage statement claim fails for the additional reason that she cannot prove the Bank
14 engaged in a knowing and intentional violation of Section 226(a). To seek actual damages or

15 penalties for wage statement violations, a Plaintiff must prove that the Bank committed “knowing and

16 intentional failure[s] … to comply” with Section 226(a). See Cal. Lab. Code § 226(e)(1) (emph.

17 added).

18            Recently, in Magadia v. Wal-Mart Associates, Inc., 2019 WL 2317181, *13 (N.D. Cal. May
19 31, 2019) (Koh, J.), Judge Koh held that “in order to be liable, [the employer] must have willfully

20 intended to issue wage statements that were out of compliance with § 226.” Therefore, “an

21 employer’s good faith belief that it is not violating § 226 precludes a finding of a knowing and

22 intentional violation.” Id. at *15.

23            Here, even if the Court should ultimately find the Bank liable for unpaid wages and meal and
24 rest break violations (which it should not), Plaintiff cannot prove that the Bank willfully issued wage

25 statements that were out of compliance. Indeed, Plaintiff cannot refute that the Bank had a good faith

26 basis for believing that its wage statements complied with Section 226(a) because, as discussed above,

27 they accurately reported all of the wages that were actually paid to Plaintiff in the corresponding pay

28 period (to the extent any such wages were paid during Plaintiff’s leave of absence).

     122549135.8                                        7
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 19 of 116



 1                   5.      Cal. Lab. Code § 226.7 Payments Are Not Subject To Reporting Under
                             Section 226(a)
 2

 3            To the extent Plaintiff seeks recovery under Section 226(e) for the purported non-payment of

 4 meal and rest break premiums pursuant to Cal. Lab. Code §226.7 (“Section 226.7”), this claim fails,

 5 in part, because Section 226.7 payments are not included in the list of what must be itemized on wage

 6 statements under Section 226(a).

 7            First, neither the plain language nor the legislative history of Section 226(a) requires that

 8 wage statements itemize such payments for missed meal or rest breaks. Section 226(a) requires

 9 employers to list only nine specific items on an employee’s wage statement, none of which include

10 Section 226.7 payments.4         Section 226(a) “is highly detailed,” and “[w]hen a statute omits a
11 particular category from a more generalized list, a court can reasonably infer a specific legislative

12 intent not to include that category within the statute’s mandate.” Soto, 4 Cal.App.5th at 391.

13 Furthermore, if Section 226.7 payments were included in that list, an employee would be further

14 incentivized to forgo his meal and rest breaks in order to obtain a double recovery, one in the form

15 of a missed meal and rest break payment under Section 226.7 and another in the form of an

16 inaccurate wage statement penalty under Section 226. But, this is not the result intended by the

17 California Legislature in enacting Section 226(a). As the legislative history of Section 226(a)

18 indicates, “the purpose of Section 226 was for transparency, not double recovery.”5 Thus, Section

19

20            4
               Section 226(a) requires employers to itemize: (1) gross wages earned; (2) total hours
21   worked; (3) piece-rate units earned; (4) deductions; (5) net wages earned; (6) inclusive dates of pay
     period; (7) employee’s name and social security number or employee identification number; (8)
22   employer’s name and address; and (9) all applicable hourly rates in effect during the pay period and
     the corresponding number of hours worked at each hourly rate. Cal. Labor Code § 226(a).
23           5
               See RJN Exh. D, Statement of Decision in Driscoll v. Granite Rock Co., Santa Clara Sup.
     Ct. Case No. 1-08-CV-103426 (Sept. 20, 2011) at p. 21 (emph. added). See also RJN, Exh. E (Cal.
24   Dept. of Indus. Rels., Enrolled Bill Rep. on A.B. 3731 (1976)) (“Employees would benefit by having
     an itemized statement of deductions which would include both the gross and net wages so that they
25   will be in a better position to evaluate the effect of payroll deductions and their accuracy.”) (emph.
     added); RJN, Exh. F (Assem. Com. on Lab. Rels., Analysis of A.B. 3731 (1976)), p. 1 (“The purpose
26   of requiring greater wage stub information is to insure that employees are adequately informed of
     compensation received and are not shortchanged by their employers.”) (emph. added). Moreover,
27   although the opinion letters of the California Division of Labor Standards Enforcement (“DLSE”)
     are not binding on this Court, they have nevertheless expressed agreement that transparency is the
28   goal of Section 226. See, e.g., RJN, Exh. G (DLSE Op. Ltr. Re: Electronic Itemized Wage Stmts.

     122549135.8                                        8
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 20 of 116



 1 226(a) “is intended to ensure that employers provide accurate itemized wage statements to

 2 employees, not to govern employers’ obligations with respect to meal [or rest] periods.” See RJN,

 3 Exh. D, Driscoll Stmt. of Dec. at p. 22 (emph. added).

 4          Second, Plaintiff’s claim also fails because Section 226.7 payments “are not wages earned
 5 for the purposes of Section 226(a)” because they are actually liquidated damages. Nguyen v. Baxter

 6 Healthcare Corp., 2011 WL 6018284, *8 (C.D. Cal. Nov. 28, 2011) (emph. added). See also Pena

 7 v. Taylor Farms Pacific, Inc., 2014 WL 1665231, *9 (E.D. Cal. Apr. 23, 2014) (holding that Section

 8 226.7 payments “need not be itemized” on wage statements). As the California Supreme Court first

 9 acknowledged in Murphy v. Kenneth Cole Productions, Inc., 40 Cal.4th 1094, 1113 (2007), “the

10 Section 226.7 payment[ ] … compensates the employee for events other than time spent working.”

11 (Emph. added). Although Murphy held that the measure of the remedy provided under Section

12 226.7 is a “premium wage” for statute of limitations purposes, the California Supreme Court

13 concurrently recognized that it is “an amount of compensation” for “noneconomic injuries.”

14 Murphy, 40 Cal.4th at 1113.6 Indeed, the Section 226.7 payment does not in any way correlate to

15 the amount of time that an employee actually works through a meal or rest break. Rather, the same

16 fixed sum of one full hour of pay is owed, regardless of whether the employee works through only

17 a portion of the meal or rest break or through the entire break.7 See Cal. Lab. Code § 226.7(b);

18

19 (July 6, 2006)), p. 2 (“The purpose of the wage statement requirement is to provide transparency as
   to the calculation of wages.”) (emph. added).
20          6
               See also Brewer v. Premier Golf Prop., LP, 168 Cal.App.4th 1243, 1254 (2008) (remedies
21 for missed meal break “include an award in the nature of liquidated damages under section 226.7”)
   (emph. added).
22          7
               Section 226.7 payments have also been characterized as “penalties.” During the June 30,
   2000 hearing at which the California Industrial Welfare Commission (“IWC”) adopted the “hour of
23 pay” remedy for meal break violations, IWC Commissioner Barry Broad clarified that the meal
   break violation payments are “penalties” intended to “encourage employers not to” deprive
24 employees of meal breaks. See RJN, Exh. H (IWC Public Hearing Transcript (June 30, 2000)), at
   p. 30. Indeed, “penalty” (as opposed to “wage”) was the only term used throughout the hearing to
25 describe the payments. To that end, Ruelas v. Costco Wholesale Corp., 67 F.Supp.3d 1137, 1143
   (N.D. Cal. 2014) (Grewal, M.J.), reflects that Section 226.7 creates a penalty for non-provision of
26 meal periods, not a wage. See also id. at n. 37 (“Adding a penalty component to the Labor Code
   will support the underlying purpose of meal periods by encouraging employers to comply with the
27 meal period provisions.”) (quoting Department of Finance Enrolled Bill Report Deferred to
   Department of Industrial Relations, Bill No. AB 2509 at 9). As the Ruelas court explains, the
28 California Labor Commissioner also has recognized that the legislative history of Section 226.7
   “clearly indicates that the payment was meant to be a penalty.” Id. at 1143.
   122549135.8                                        9
           DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 21 of 116



 1 Corder v. Houston’s Restaurants, Inc., 424 F.Supp.2d 1205, 1208 (C.D. Cal. 2006) (stating that

 2 Section 226.7 “does not compensate an employee for additional services rendered”); Pulido v. Coca

 3 Cola Enters., Inc., 2006 WL 1699328, *8 (C.D. Cal. May 25, 2006) (recognizing that Section 226.7

 4 is “punitive” with “no correlation to the employee’s actual labor”).

 5            The California Supreme Court spoke to this issue in Kirby v. Immoos Fire Protection, Inc.,

 6 53 Cal.4th 1244 (2012), and expressly acknowledged that Section 226.7 payments are more properly

 7 characterized exclusively as damages and not wages for work performed. Specifically, the court

 8 held that the Section 226.7 payment is intended to pay employees for the “nonprovision of meal

 9 and rest periods,” as distinguished from work performed during the meal period:

10             “Section 226.7 is not aimed at protecting or providing employees’ wages. Instead,
               the statute is primarily concerned with ensuring the health and welfare of employees
11             by requiring that employers provide meal and rest periods as mandated by the IWC.
               [Citation] When an employee sues for a violation of section 226.7, he or she is
12             suing because an employer has allegedly ‘require[d] [the] employee to work during
               [a] meal or rest period mandated by an applicable order of the Industrial Welfare
13             Commission.’ [Citation] In other words, a section 226.7 action is brought for the
               nonprovision of meal and rest periods, not for the ‘nonpayment of wages.’” Id. at
14             1255 (brackets in orig.) (emph. added).

15            The foundation for distinguishing between “wages” that an employee earns for performing

16 work, on the one hand, and the “premium pay” under Section 226.7 that compensates for a non-

17 compliant meal and rest break, on the other, as set out in Kirby, was laid in Brinker v. Superior

18 Court, 53 Cal.4th 1004 (2012):

19            “The employer that refuses to relinquish control over employees during an owed
              meal period violates the duty to provide the meal period and owes compensation [and
20            a Section 226.7 payment] for hours worked. The employer that relinquishes control
              but nonetheless knows or has reason to know that the employee is performing work
21            during the meal period, has not violated its meal period obligations [and owes no
              Section 226.7 payment], but nonetheless owes regular compensation to its employees
22            for time worked.” Brinker, 54 Cal.4th at 1040 n. 19.

23            Thus, pursuant to Murphy, Brinker and Kirby, Section 226.7 payments are akin to damages

24 and not compensation for work performed. Therefore, the Nguyen court explicitly held that Section

25 226.7 payments are “properly considered liquidated damages, not wages earned for the purposes

26 of Section 226(a)” and are consequently not subject to the reporting requirements in Section 226(a).

27 Nguyen, 2011 WL 6018284 at *8 (emph. added). Similarly, in Jones v. Spherion Staffing LLC, 2012

28 WL 3264081, at *8-9 (C.D. Cal. Aug. 7, 2012), the court held that “Plaintiff cannot advance a claim

     122549135.8                                       10
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 22 of 116



 1 for noncompliant wage statements pursuant to [S]ection 226(a) … based solely on alleged violations

 2 of [S]ection 226.7” because: (1) the legal violation underlying a Section 226.7 claim is the “non-

 3 provision of meal and rest periods and the corresponding failure to ‘ensur[e] the health and welfare

 4 of employees,’ not the nonpayment of wages”; (2) “a finding that [Section 226.7] wages can form

 5 the basis for claims under [S]ection 226” could result in an “improper, multiple recovery by the

 6 employee”; and (3) the Kirby decision demonstrates that Murphy’s holding that the Section 226.7

 7 payment is calculated as a wage was limited to the specific issue of determining which statute of

 8 limitations applies. Likewise, in Henryhand v. Digital Systems LLC, 2014 WL 11728721, *14 (C.D.

 9 Cal. May 19, 2014), the court found the decision in Jones well-reasoned and persuasive and held

10 that a plaintiff “cannot advance claims for noncompliant wage statements … based solely on alleged

11 violations of Section 226.7.”

12            Most recently, on September 26, 2019, the California Court of Appeal issued its decision in

13 Naranjo v. Spectrum Security Services, Inc., ___ Cal.Rptr. ___, 2019 WL 4686516. *16 (Cal. Ct.

14 App. Sept. 26, 2019), where it held that Section 226 remedies are not available based on a failure to

15 pay Section 226.7 premium payments for meal break violations. To that end, the court reasoned

16 that “Section 226, subdivision (e)(1) entitles an employee to minimum fixed penalties or ‘actual

17 damages’ ‘not to exceed . . . $4,000,’ plus attorney fees if the itemized statement omits gross and

18 net ‘wages earned.’ Section 226.7’s premium wage is a statutory remedy for an employer’s conduct,

19 not an amount ‘earned’ for ‘labor, work, or service . . . performed personally by the [employee].’

20 (§ 200, subd. (b).)” Id. (emph. added). Therefore, Plaintiff’s Section 226 claim fails to the extent

21 it is predicated on an alleged failure to itemize Section 226.7 payments.

22            For all of the foregoing reasons, summary judgment should be granted in favor of the Bank

23 on Plaintiff’s claim for wage statement violations.

24            C.     PLAINTIFF’S SIXTH CAUSE OF ACTION FOR WAITING TIME PENALTIES FAILS TO
                     THE EXTENT IT IS PREDICATED ON A PURPORTED FAILURE TO PAY MEAL AND
25                   REST BREAK PREMIUMS AT TERMINATION.
26            Plaintiff’s claim for waiting time penalties pursuant to Cal. Lab. Code § 203 (“Section 203”)

27 fails to the extent it relies on a failure to make Section 226.7 meal and rest period payments at

28 termination because such payments do not constitute “wages earned” under Cal. Labor Code § 201

     122549135.8                                       11
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 23 of 116



 1 (“Section 201”) for purposes of incurring waiting time penalties under Section 203. Section 201

 2 provides, in pertinent part, that “[i]f an employer discharges an employee, the wages earned and

 3 unpaid at the time of discharge are due and payable immediately.” (Emph. added). But, Section

 4 226.7 payments are not “wages earned” for purposes of triggering Section 203 liability because, as

 5 the California Supreme Court acknowledged in Murphy, 40 Cal.4th at 1113, “the Section 226.7

 6 payment[ ] … compensates the employee for events other than time spent working.” (Emph. added).

 7 On this basis, several district courts have held that Section 203 waiting time penalties are not

 8 available based on a failure to make Section 226.7 payments at termination. See RJN, Exh. B,

 9 Rodriguez v. Old Dominion Freight Line, Inc., C.D. Cal. Case No. 13-cv-00891 DSF (RZx) (June

10 18, 2013) at p. 8 (“Kirby forecloses the possibility of an action under [S]ections 201 and 203 for the

11 nonpayment of wages” and “makes clear that an employer who owes an employee a premium wage

12 under [Section] 226.7 is not also liable for a violation of § 203.”); accord Soratorio v. Tesoro Ref.

13 & Mktg. Co., LLC (“Soratorio I”), 2017 WL 1520416, at *3 (C.D. Cal. Apr. 26, 2017) (noting that

14 the plaintiff conceded that section 226.7 unpaid meal and rest break penalties were not applicable to

15 section 203 waiting time penalties because they are not wages earned).8

16          The California Court of Appeal has reached the same conclusion, holding:
17          We understand that the remedy for a section 226.7 violation is an extra hour of pay,
            but the fact that the remedy is measured by an employee’s hourly wage does not
18          transmute the remedy into a wage as that term is used in section 203, which
            authorizes penalties to an employee who has separated from employment without
19          being paid.

20 Ling v. P.F. Chang’s China Bistro, Inc., 245 Cal.App.4th 1242, 1261 (2016).

21          More recently, as noted above, in Naranjo, 2019 WL 4686516 at *16, the California Court of
22 Appeal distinguished Section 203 penalties from Section 226.7 payments, holding that “Section 203

23

24
            8
               See, e.g., Singletary v. Teavana Corp., 2014 WL 1760884, *4 (N.D. Cal. Apr. 2, 2014)
25 (Grewal, M.J.) (“Kirby clarified that the wrong at issue in Section 226.7 is the non-provision of
   [meal] breaks, not a denial of wages. As such, this case falls under Kirby’s characterization of
26 Section 226.7’s payment as penalties, not wages, governs here.”); Jones, 2012 WL 3264081 at *9
   (holding that “Plaintiff cannot advance a claim for … failure to pay wages due upon termination
27 based solely on alleged violations of [S]ection 226.7.”); Henryhand, 2014 WL 11728721 at *14
   (same); Guerrero v. Halliburton Energy Servs., Inc., 2016 WL 6494296, *8 (E.D. Cal. Nov. 2, 2016)
28 (affirmatively citing Jones and holding that unpaid Section 226.7 payments do not trigger liability
   under Section 203).
   122549135.8                                       12
           DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 24 of 116



 1 penalizes an employer that willfully fails ‘to pay . . . any wages’ owed to a fired or voluntarily

 2 separating employee. The penalty is paid to the employee, not for ‘labor, work, or service . . .

 3 performed personally by the [employee]’ (§ 200, subd. (b)), but for the employer’s recalcitrance.

 4 Read this way, an employer’s failure, however willful, to pay section 226.7 statutory remedies

 5 does not trigger section 203’s derivative penalty provisions for untimely wage payments.”

 6 (Emph. added).

 7            Accordingly, Section 226.7 payments are not “wages earned,” and therefore are not subject

 8 to any payment obligation under Section 201.

 9            D.     PLAINTIFF’S SEVENTH CAUSE OF ACTION FOR UCL VIOLATIONS FAILS
10                   1.      Monetary Remedies Under The UCL Are Limited To Restitutionary
                             Relief
11

12            Under the UCL, a private plaintiff’s “remedies are generally limited to injunctive relief and
13 restitution.” Clark v. Sup. Ct., 50 Cal.4th 605, 610 (2010). “In describing the difference between

14 restitutionary and compensatory relief, California courts have noted that restitution describes relief

15 in which a defendant is asked to return something he wrongfully received, while damages describe

16 relief in which a defendant is asked to compensate a plaintiff for injury suffered as a result of the

17 defendant’s conduct.” Woo v. Home Loan Group, L.P., 2007 WL 6624925, *3 (S.D. Cal. July 27,

18 2007) (emph. added).

19            Here, Plaintiff seeks restitution under the UCL based on the Bank’s alleged “failure to pay

20 Class members wages and compensation they earned through labor provided,” and by “issuing wage

21 statements containing false and/or misleading information about the time the Class members worked

22 and the amount of wages or compensation due.” See FAC at ¶ 77. As we discuss next, Plaintiff’s

23 UCL claim is legally defective to the extent it derives from purported failures to provide accurate

24 wage statements, pay final wages in a timely manner, and pay meal and rest break premiums.

25                   2.      The UCL Claim Fails To The Extent It Is Predicated On A Failure To
                             Provide Accurate Itemized Wage Statements Or A Failure To Pay Final
26                           Wages In A Timely Manner Because Wage Statement Penalties And
                             Waiting Time Penalties Are Not Recoverable As Restitution Under The
27                           UCL
28            It is well settled that the remedies for a violation of the wage statement requirements of

     122549135.8                                      13
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 25 of 116



 1 Section 226 and the final pay timing provisions of Section 201 are penalties, which are not

 2 recoverable as restitution under the UCL because they are punitive in nature. See, e.g., Pineda v.

 3 Bank of America, N.A., 50 Cal.4th 1389, 1304 (2010) (holding that “section 203 penalties cannot be

 4 recovered as restitution under the UCL”); Guerrero v. Halliburton Energy Servs., Inc, 231 F.Supp.3d

 5 797, 807 (E.D. Cal. 2017) (dismissing UCL claim for Section 203 and 226 penalties because they are

 6 “not subject to restitution under the UCL”); Campbell v. PriceWaterhouseCoopers, 2008 WL

 7 3836972, *6 (E.D. Cal. Aug. 14, 2008) (holding that penalties under Sections 203 and 226 were not

 8 cognizable under the UCL because the remedies afforded by those sections were penalties, not

 9 restitution); In re Wal-Mart Stores, Inc., 505 F.Supp.2d 609, 619 (N.D. Cal. 2007) (Armstrong, J.)

10 (same); Rubin v. Wal-Mart Stores, Inc., 599 F.Supp.2d 1176, 1179 (N.D. Cal. 2009) (Armstrong, J.)

11 (same). Therefore, to the extent Plaintiff’s UCL claim is premised on purported violations of Sections

12 203 and 226, it fails as a matter of law, and judgment thereon should be granted in favor of the Bank.

13                   3.      The UCL Claim Also Fails To The Extent It Is Predicated On A Failure
                             To Pay Meal And Rest Break Premiums
14

15            Although it is not clear from Plaintiff’s FAC allegations that she seeks to pursue a claim for

16 UCL violations on the basis of an alleged failure to make meal and rest break premium payments, to

17 the extent she does in fact attempt to premise her UCL claim on purported break violations, it fails

18 because Section 226.7 payments are not subject to restitution under the UCL.

19            Section 226.7 payments are not recoverable as restitution because, as discussed above, they

20 are essentially liquidated damages that are intended to compensate for events other than time spent

21 working and do not in any way correlate to the amount of time that an employee actually works

22 through a meal or rest period.        Thus, Section 226.7 payments are akin to damages that are not

23 intended to compensate for the injury of being deprived of legally-compliant breaks and are not

24 subject to restitution as a matter of law. See, e.g., RJN, Exh. C, Sanders v. Old Dominion Freight

25 Line, Inc., C.D. Cal. Case No. 18-cv-00688 DSF (SHKx) (Sept. 13, 2018) at p. 5 (holding that

26 “Section 226.7 payments are not restitution for purposes of the UCL”); Soratorio v. Tesoro Ref. &

27 Mktg. Co., LLC (“Soratorio II”), 2017 WL 8220415, *5 (C.D. Cal. Sept. 11, 2017) (dismissing UCL

28 claims based on Section 226.7 payments, because “the ‘additional hour of pay’ an employer must pay

     122549135.8                                       14
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 26 of 116



 1 a non-exempt employee who is denied a meal…break under section 226.7 is much more akin to a

 2 section 203 ‘waiting time’ penalty than to wages that an employee has already bargained for and

 3 earned through his or her labor.”); Francisco v. Emeritus Corp., 2017 WL 7790038, *6 (C.D. Cal.

 4 July 14, 2017) (holding that “this Court finds that 226.7 premium payments do not constitute

 5 restitution for purposes of the UCL”); Guerrero, 231 F.Supp.3d at 807-08 (“[Section] 226.7 wages

 6 do not constitute restitution recoverable under UCL” and granting motion to dismiss claim pertaining

 7 to Section 226.7 payments); Parson v. Golden State FC, LLC, 2016 WL 1734010, *6-7 (N.D. Cal.

 8 May 2, 2016) (Tigar, J.) (dismissing UCL claims predicated on alleged violations of Section 226.7

 9 because Section 226.7 payments are not subject to restitution under the UCL).

10 IV.        CONCLUSION
11            For all of the foregoing reasons, the Court should grant partial summary judgment in favor of

12 the Bank, as set forth herein.

13
     DATED: October 25, 2019                   MCGUIREWOODS LLP
14

15
                                               By:          /s/ Sylvia J. Kim
16                                                          Michael D. Mandel, Esq.
                                                            Sylvia J. Kim, Esq.
17                                                          Ashley R. Li, Esq.
18                                                   Attorneys for Defendant
                                                     Bank of America, N.A.
19

20

21

22

23

24

25

26

27

28

     122549135.8                                      15
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 27 of 116
                                                                                    Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 1 of 12 Page ID #:520



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   RANDALL SHERMAN, on behalf of              Case No. CV 18-08609-AB (JCx)
     himself, all others similarly situated,
11   and the general public,                    ORDER GRANTING MOTION TO
12                                              DISMISS SECOND AMENDED
                     Plaintiff,                 COMPLAINT
13   v.

14   SCHNEIDER NATIONAL
     CARRIERS, INC., et al.,
15
                     Defendants.
16
17         Before the Court is Defendant Schneider National Carriers, Inc.’s
18   (“Defendant”) Motion to Dismiss and/or Strike Second Amended Complaint
19   (“Motion,” Dkt. No. 17). Plaintiff Randall Sherman filed an opposition and Defendant
20   filed a reply. The Court heard oral argument on February 15, 2019. The Motion to
21   Dismiss is GRANTED.
22        I.   PLAINTIFF’S SECOND AMENDED COMPLAINT
23         Plaintiff’s Second Amended Complaint (“SAC,” Dkt. No. 16) asserts nine wage
24   and hour claims under the California Labor Code and one claim under the Unfair
25   Competition Law, Cal. Bus & Prof. Code § 17200, et seq. (“UCL”), on behalf of
26   himself and a number of classes of employees, against his former employer.
27         Plaintiff alleges that he was employed as a non-exempt truck driver by
28   Defendant, a trucking company, from October 7, 2017 to November 7, 2017. SAC ¶¶
                                               1.


                                                                                    Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 28 of 116
                                                                                         Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 2 of 12 Page ID #:521



1    30, 31, 43. Plaintiff alleges that the various labor code violations all occurred during
2    his employment and that they are the result of common company policies and/or
3    practices. The Court will further describe each alleged claim as it assesses whether
4    Plaintiff pled them adequately.
5            Defendant moves to dismiss all of Plaintiff’s claims for failure to state a claim
6    on various bases.1
7          II.      LEGAL STANDARD
8            Fed. R. Civ. Proc. 8 requires a plaintiff to present a “short and plain statement
9    of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
10   Under Fed. R. Civ. Proc. 12(b)(6), a defendant may move to dismiss a pleading for
11   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
12               To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide
13   enough factual detail to “give the defendant fair notice of what the . . . claim is and the
14   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
15   The complaint must also be “plausible on its face,” that is, the “complaint must
16   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
17   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
18   550 U.S. at 570). A plaintiff’s “factual allegations must be enough to raise a right to
19   relief above the speculative level.” Twombly, 550 U.S. at 555. “The plausibility
20   standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
21   possibility that a defendant has acted unlawfully.” Id. Labels, conclusions, and “a
22   formulaic recitation of the elements of a cause of action will not do.” Twombly, 550
23   U.S. at 555.
24               A court may dismiss a complaint under Rule 12(b)(6) based on the lack of a
25   cognizable legal theory or the absence of sufficient facts alleged under a cognizable
26   legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
27
28   1
         The Order does not reach each and every ground for dismissal Defendant moves on.
                                                   2.


                                                                                         Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 29 of 116
                                                                                        Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 3 of 12 Page ID #:522



1    When ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the factual
2    allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
3    But a court is “not bound to accept as true a legal conclusion couched as a factual
4    allegation.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).
5          The court generally may not consider materials other than facts alleged in the
6    complaint and documents that are made a part of the complaint. Anderson v.
7    Angelone, 86 F.3d 932, 934 (9th Cir. 1996). However, a court may consider other
8    materials if (1) the authenticity of the materials is not disputed and (2) the plaintiff has
9    alleged the existence of the materials in the complaint or the complaint “necessarily
10   relies” on the materials. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)
11   (citation omitted). The court may also take judicial notice of undisputed facts that are
12   contained in extrinsic materials. Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649
13   (9th Cir. 1988); Lee, 250 F.3d at 689-90.
14      III.   DISCUSSION
15         A. Plaintiff Fails to State a Claim for Failure to Pay Straight Time and
16             Overtime (First and Second Causes of Action)
17         Plaintiff’s first (SAC ¶¶ 97-110) and second (SAC ¶¶ 111-119) causes of action
18   assert that Defendant failed to pay Plaintiff straight time and overtime based on a
19   number of factual theories, including that Defendant engaged in “rounding” and “time
20   shaving,” required uncompensated pre- and post-shift work, auto-deducted meal
21   periods, and required Plaintiff to respond to phone calls and messages during
22   uncompensated meal periods. See SAC ¶¶ 7, 10, 103, 104, 106, 101, 117, 154.
23   Defendant argues that Plaintiff pled no facts whatsoever as to any of these theories
24   except the last one, and in opposition, Plaintiff abandons all theories but the last.
25   Insofar as Plaintiff’s first and second causes of action are based on these abandoned
26   and ill-pled theories, they are DISMISSED WITH PREJUDCE.
27         As to Plaintiff’s claim that Defendant failed to pay him straight time or
28   overtime for meal breaks for which he was required to be available to answer phone
                                                 3.


                                                                                        Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 30 of 116
                                                                                      Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 4 of 12 Page ID #:523



1    calls, Defendant contends that Plaintiff failed to allege “facts showing that there was a
2    specific week in which he was entitled to but denied minimum [or overtime] wages.”
3    Landers v. Quality Communications, Inc., 771 F.3d 638, 645 (9th Cir. 2014)
4    (articulating Rule 8 standard for analogous claims under the FLSA).2 Plaintiff
5    responds that he does not have to more specifically identify any particular workweek
6    because Defendant denied him straight pay and overtime as a consequence of its
7    uniform policy of requiring employees to respond to phone calls during meal breaks.
8    Plaintiff further argues that he does sufficiently identify workweeks by alleging that it
9    occurred for every week he worked.
10         The Court has carefully considered Landers and finds that it requires a plaintiff
11   to plead facts showing that there is some workweek in which he was deprived a
12   minimum wage or overtime pay, not that it requires a plaintiff to specifically identify
13   such a workweek. Accord Boon v. Canon Bus. Sols., Inc., 592 F. App’x 631, 632 (9th
14   Cir. 2015) (characterizing Landers as holding “that plaintiffs in these types of cases
15   must allege facts demonstrating that there was at least one workweek in which they
16   worked in excess of forty hours and were not paid overtime wages”). Landers rejects
17   the notion that a plaintiff must plead an approximate number of unpaid hours, so it
18   would be incongruous to interpret its “given workweek” language as requiring a
19   plaintiff to plead the workweek with particularity. Furthermore, “the plausibility of a
20   claim is ‘context-specific’ []” so a “plaintiff may establish a plausible claim by
21   estimating the length of her average workweek during the applicable period and the
22   average rate at which she was paid, the amount of overtime wages she believes she is
23
     2
24     Although Landers discussed the Rule 8 standard in the context of a wage claim
     under the Fair Labor Standards Act (“FLSA”), this Court, like many others, finds that
25   the same pleading standard applies to analogous California Labor Code violations in
26   federal court. See, e.g., Dawson v. HITCO Carbon Composites, Inc., 2017 WL
     7806618, *4 (C.D. Cal. Jan. 20, 2017) (applying Landers to Labor Code violations);
27   Soratorio v. Tesoro Ref. & Mktg. Co., LLC, 2017 WL 1520416, *5-6 (C.D. Cal. Apr.
     26, 2017) (same); Raphael v. v. Tesoro Ref. & Mktg. Co. LLC, 2015 WL 4127905, *2
28   (C.D. Cal. July 8, 2015) (same).
                                               4.


                                                                                      Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 31 of 116
                                                                                       Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 5 of 12 Page ID #:524



1    owed, or any other facts that will permit the court to find plausibility.” Landers, 771
2    F.3d at 645.
3          Here, Plaintiff has not pled either his minimum wage claim or his overtime
4    claim adequately. As to the minimum wage claim, Plaintiff directs the Court to the
5    following allegation:
6          “[Defendant] imposed a policy in which Plaintiff and Non-Exempt
7          Employees receive no compensation when they work during meal
8          periods. In short, despite California’s requirement that employees be
9          totally free of employer control during meal periods, [Defendant]
10         commands its drivers to keep their phones with them and turned on at
11         all times to respond to all calls and telephone messages as soon as
12         possible. Put differently, [Defendant], deliberately implements a
13         policy which required Plaintiff and Non-Exempt Employees—
14         including during unpaid meal periods—to keep their cell phone
15         activated so that they can respond to all calls and telephone messages
16         as soon as possible.”
17         Opp’n 4:12-21 (quoting SAC ¶ 103). Although this allegation establishes that
18   Defendant had a policy that required its employees to work during meal periods yet
19   didn’t pay them, conspicuously absent is an allegation that, as a result of this policy,
20   Plaintiff did actually keep his phone activated during meal breaks so he could respond
21   to Defendant’s phone calls. Without an allegation that Plaintiff conducted himself in
22   accordance with this policy and therefore worked during his meal breaks without pay,
23   Plaintiff has not plausibly alleged a violation, nor can it be plausibly inferred that
24   there is such a workweek when this happened.
25         Plaintiff’s overtime claim also relies on the above inadequate allegation, and
26   therefore fails to plead facts establishing the premise of this claim: that he worked
27   through meal breaks. The overtime claim is inadequately pled for an additional
28   reason: Plaintiff fails to plead facts that establish that there was any week in which he
                                                5.


                                                                                       Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 32 of 116
                                                                                        Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 6 of 12 Page ID #:525



1    worked in excess of 40 hours and was therefore entitled to overtime. See Landers, 771
2    F.3d at 646 (overtime claim failed because complaint lacked “ ‘sufficient detail about
3    the length and frequency of [his] unpaid work to support a reasonable inference that
4    [he] worked more than forty hours in a given week’ ”) (citation omitted). Plaintiff
5    alleges that he “worked approximately 10-12 hours per day each day he worked for
6    Defendant,” SAC ¶ 114, but he does not plead how many days per week he typically
7    worked, so Plaintiff does not establish that he worked 40 hours in any week as
8    necessary to trigger entitlement to overtime. Plaintiff points to his allegation that
9    Defendant “failed to pay overtime when employees worked over eight (8) hours per
10   day and when employees worked over forty (40) hours per week,” SAC ¶ 113, but this
11   is simply a generalized allegation and is devoid of facts plausibly establishing that any
12   such violation actually occurred.
13         Plaintiff has not adequately pled his first and second claims for relief so they
14   are DISMISSED.
15         B. Plaintiff Fails to State a Claim for Meal and Rest Period Violations
16             (Third and Fourth Causes of Action)
17         Plaintiff’s third (SAC ¶¶ 120-159) and fourth (SAC ¶¶ 160-180) causes of
18   action assert that Defendant fails to provide meal periods and rest breaks in violation
19   of the California Labor Code, Wage Orders, and applicable regulations. As with the
20   first and second causes of action, Plaintiff’s SAC asserts numerous bases for these
21   alleged violations that he abandons in his opposition, including, among others, that
22   Defendant simply did not provide meal and rest breaks; that excessive work, chronic
23   understaffing, and time pressure prevented employees from taking breaks; and that
24   supervisors discouraged employees from taking breaks. Indeed, the SAC is devoid of
25   factual allegations that establish any of these scenarios. Insofar Plaintiff’s third and
26   fourth claims are based on these abandoned and ill-pled theories, they are
27   DISMISSED WITH PREJUDICE.
28
                                                6.


                                                                                        Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 33 of 116
                                                                                         Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 7 of 12 Page ID #:526



1          The only ground that Plaintiff presses is that Defendant required Plaintiff to be
2    on call during meal and rest breaks because it required employees to answer
3    Defendant’s phone calls during those times. But just as with the first and second
4    causes of action, although Plaintiff pleads that Defendant had a policy of requiring its
5    employees to be on call during meal and rest breaks, the SAC does not expressly
6    allege that Plaintiff did in fact stay on call during these times and was thereby
7    deprived of control-free meal and rest breaks. The Court has carefully considered all
8    of the specific allegations Plaintiff discusses in its opposition, but they fall short. The
9    following is the most detailed allegation Plaintiff points to in his opposition:
10         “Defendant, through supervisors and dispatch, would call Plaintiff’s
11         and similarly situated Non-Exempt Employees’ personal cellular
12         phones during and throughout routes to check-in on them, change
13         routes, and/or ensure they were making on-time deliveries.
14         “Dispatch and supervisors did not cease calling Plaintiff and similarly
15         situated Non-Exempt Employees during [meal periods & rest breaks].
16         Every day and every shift throughout the statutory period—e.g.,
17         including October 2017 through November 2017 when Plaintiff
18         worked for [Defendant]—Plaintiff and similarly situated Non-Exempt
19         Employees the members of the proposed class had to remain at the
20         ready—including during [meal periods & rest breaks]—to respond to
21         calls from [Defendant]. Plaintiff and similarly situated Non-Exempt
22         Employees were told by their supervisors that they would have to
23         answer calls and respond to calls as soon as possible. This policy did
24         not relent during [meal periods & rest breaks], and Plaintiff and
25         similarly situated Non-Exempt Employees were not told this uniform
26         policy and practice was inapplicable during [meal periods & rest
27         breaks]. And, dispatch and/or supervisors did call regardless of
28
                                                 7.


                                                                                         Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 34 of 116
                                                                                        Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 8 of 12 Page ID #:527



1          whether Plaintiff and similarly situated Non-Exempt Employees were
2          taking a [meal period or rest break].”
3          Opp’n 7:26-8:7 (quoting SAC ¶¶ 138-139, 167-168). These allegations assert
4    that Defendant called its employees, including Plaintiff, throughout the day, including
5    during meal and rest periods; that Defendant required employees to respond as soon as
6    possible; that Defendant did not instruct employees that this policy did not apply
7    during meal and rest periods; and that Defendant called employees regardless of
8    whether they were on a meal or rest break. But these allegations fall short of alleging
9    that Defendant required employees to respond to its calls during their breaks, and that
10   they did in fact remain on call pursuant to such a requirement. Plaintiff was employed
11   as a truck driver, so it is plausible that he took meal and rest breaks at different times
12   and that Defendant would not know when exactly those breaks were on any given day.
13   The mere fact that Defendant called during rest periods and required employees to
14   respond as soon as possible does not necessarily mean that Defendant required
15   employees to answer the phone during their meal and rest breaks, and that employees,
16   including Defendant, did in fact remain on call pursuant to such a requirement. Such
17   allegations are necessary to establish a plausible claim. Because the SAC lacks such
18   allegations, Plaintiff’s meal and rest period claims are inadequately pled and are
19   DISMISSED.
20         C. Plaintiff Fails to State a Claim for Failure to Provide Accurate Wage
21             Statements (Fifth Cause of Action)
22         Plaintiff’s fifth cause of action (SAC ¶¶181-197) is that Defendant violated
23   Labor Code §§ 226(a), 1174, and 1175; Wage Order No. 9; and Cal. Code Reg., Title
24   8, § 11040. Section 226(a) requires an employer itemize certain information on wage
25   statements, § 1174 requires employers to keep certain employment records and furnish
26   them to the Labor Commission, § 1175 establishes that a violation of § 1174 is a
27   misdemeanor, the sections of Wage Order 9 that Plaintiff relies on require an
28
                                                8.


                                                                                        Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 35 of 116
                                                                                        Exhibit A
 Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 9 of 12 Page ID #:528



1    employer to maintain certain records, and Cal. Code Regs., Title 8, § 11040, is a broad
2    regulation covering many aspects of employment.
3          Defendant argues that there is no private right of action for violating any of
4    these provisions except for Labor Code § 226(a), and although Plaintiff characterizes
5    this argument as “misplaced,” see Opp’n 12:2-3, he simply describes how Defendant
6    allegedly violated some of these provisions but fails to show that there is a private
7    right of action for any of them. The Court deems Plaintiff’s failure to address this
8    argument as conceding its merit. See Silva v. U.S. Bancorp, 2011 WL 7096576, at *3
9    (C.D. Cal. Oct. 6, 2011) (“the Court finds that Plaintiff concedes his recordkeeping
10   claim should be dismissed by failing to address Defendants’ arguments in his
11   Opposition.”); Tatum v. Schwartz, 2007 WL 419463, *3 (E.D. Cal. Feb.5, 2007)
12   (granting motion to dismiss because plaintiff “tacitly concede[d] this claim by failing
13   to address defendants’ argument in her opposition”). Furthermore, the Court discerns
14   no private right of action associated with these provisions. The claim under the Cal.
15   Code Reg. Title 8 § 11040 fails for the additional reason that Plaintiff fails to defend it
16   in any way, such as by pointing to the subsection of this expansive regulation that
17   Defendant allegedly violated. Therefore, the Court DISMISSES WITH
18   PREJUDICE Plaintiff’s fifth claim insofar as it is based on violations of Labor Code
19   §§ 1174 and 1175, Wage Order No. 9, and Cal. Code Reg. Title 8 § 11040.
20         That leaves Plaintiff’s claim that Defendant violated Labor Code § 226(a). As
21   relevant, § 226(a) requires an employer to “furnish to his or her employee . . . an
22   accurate itemized statement in writing showing (1) gross wages earned, (2) total hours
23   worked by the employee . . ., (4) all deductions . . . , (5) net wages earned, (6) the
24   inclusive dates of the period for which the employee is paid . . .” Cal. Lab. Code §
25   226(a). Defendant argues that Plaintiff failed to plead any facts going to its alleged
26   failure to show deductions and pay period dates, and in opposition Plaintiff apparently
27   abandons these bases. These abandoned bases for this claim are therefore
28   DISMISSED WITH PREJUDICE.
                                                9.


                                                                                        Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 36 of 116
                                                                                       Exhibit A
Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 10 of 12 Page ID #:529



1          Otherwise, Plaintiff alleges that the wage statements Defendant provided
2    violated § 226(a) because they did not show the correct number of hours worked or
3    wages earned because they omitted unpaid time employees spent on the job during
4    their meal and rest breaks when they were allegedly required to be on call. This claim
5    is wholly derivative of Plaintiff’s third and fourth claims, and because Plaintiff has
6    failed to state those claims, this claim likewise fails.
7          The wage statement claim fails for additional reasons. “The purpose of section
8    226 is to ‘document the paid wages to ensure the employee is fully informed
9    regarding the calculation of those wages.’ ” Maldonado v. Epsilon Plastics, Inc., 22
10   Cal. App. 5th 1308, 1337 (2018). Here, Plaintiff has alleged only that the amount he
11   was paid was incorrect, not that the wage statements inaccurately reflected the wages
12   he was paid. In fact, Plaintiff’s opposition implicitly concedes that the wage
13   statements accurately stated the wages actually paid. Accordingly, the wage
14   statements do not violate § 226(a) even if the amount paid was incorrect. See id. at
15   1337 (the underpayment of wages “does not mandate . . . penalties for the wage
16   statements which accurately reflected their compensation”).
17         Finally, damages and penalties are available only where a plaintiff can plead an
18   injury as result of the inaccurate wage statement. The injury that corresponds to the
19   alleged violation here is that “the employee cannot promptly and easily determine
20   from the wage statement alone . . . (i) [t]he amount of the gross wages or net wages
21   paid to the employee during the pay period.” Cal. Labor Code § 226(e)(2)(B)(i). The
22   SAC does not plead that Plaintiff was unable to determine from the wage statements
23   the amount of gross or net wages paid, or any facts that could support such an
24   assertion. Thus, Plaintiff has not pled an injury.
25         For all of the foregoing reasons, Plaintiff fails to state a claim for providing
26   inaccurate wage statements. Furthermore, this claim is foreclosed by Plaintiff’s
27   implicit concession that the wage statements accurately state the wages Defendant
28   actually paid to Plaintiff. Accordingly, Plaintiff cannot state a factually or legally
                                                10.


                                                                                       Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 37 of 116
                                                                                     Exhibit A
Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 11 of 12 Page ID #:530



1    sufficient claim, so amendment is futile, and this last component of the fifth cause of
2    action is DISMISSED WITH PREJUDICE.
3          D. Plaintiff Fails to State a Claim For Failure to Pay All Wages Due At
4             Termination (Sixth Cause of Action)
5          Plaintiff’s sixth cause of action (SAC ¶¶ 198-209) is that Defendant failed to
6    pay him all wages due at the time of his termination in violation of Labor Code §§
7    201-203. This claim is wholly derivative of Plaintiff’s inadequate claims 3 and 4 that
8    Defendant failed to pay him for meal and rest breaks for which he was on call, so this
9    claim likewise fails. The SAC also fails to plead facts concerning Plaintiff’s own final
10   paycheck, such as when he received it. This claim is therefore DISMISSED.
11         E. Plaintiff’s Seventh and Eighth Causes of Action Are Wholly Derivative
12            of Counts 1-6 And Are Therefore Dismissed
13         Plaintiff’s seventh cause of action (SAC ¶¶ 210-213) under the Private
14   Attorneys General Act, Labor Code § 2698 (“PAGA”) and his eighth cause of action
15   (SAC ¶¶ 214-223) under the UCL are wholly derivative of counts 1-6, all of which are
16   dismissed. These claims are therefore also DISMISSED.
17         F. Plaintiff’s Ninth and Tenth Causes of Action Are Dismissed
18         In his opposition, Plaintiff withdraws his ninth (SAC ¶¶ 224-231) and tenth
19   (SAC ¶¶ 232-239) causes of action for failure to produce personnel and wage records.
20   These claims are therefore DISMISSED WITH PREJUDICE
21   //
22   //
23
24
25
26
27
28
                                              11.


                                                                                     Exhibit A
     Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 38 of 116
                                                                                        Exhibit A
Case 2:18-cv-08609-AB-JC Document 23 Filed 03/06/19 Page 12 of 12 Page ID #:531



1      IV.      CONCLUSION
2            For the foregoing reasons, Defendant’s Motion to Dismiss Second Amended
3    Complaint is GRANTED as follows:
4       • Plaintiff’s First, Second, Third, Fourth, Sixth, Seventh, and Eighth Causes of
5            Action are DISMISSED WITH LEAVE TO AMEND only insofar as they are
6            based on the theory that Defendant denied Plaintiff meal and rest breaks
7            because it required him to be on-call during those breaks. These causes of
8            action are DISMISSED WITH PREJUDICE insofar as they are based on any
9            other factual theories.
10      • Plaintiff’s Fifth, Ninth, and Tenth Causes of Action are DISMISSED WITH
11           PREJUDICE in their entirety.
12
13           Plaintiff must file a Third Amended Complaint within 21 days of the issuance
14   of this order or the case will be deemed dismissed with prejudice. Any Third
15   Amended Complaint must eliminate all allegations rendered moot by this Order or it
16   may be stricken.
17
18           IT IS SO ORDERED.
19
20   Dated: March 06, 2019

21                                          _______________________________________
22                                          HONORABLE ANDRÉ BIROTTE JR.
                                            UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28
                                               12.


                                                                                        Exhibit A
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 39 of 116
                                                                                                Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 1 of 14 Page ID #:717

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                        MEMORANDUM



 Case No.       CV 13–891 DSF (RZx)                                  Date   6/18/13
 Title     Marco Rodriguez v. Old Dominion Freight Line, Inc.

 Present: The             DALE S. FISCHER, United States District Judge
 Honorable
                 Debra Plato                                  Not Present
                 Deputy Clerk                                Court Reporter
      Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:
                  Not Present                                  Not Present
 Proceedings:           (In Chambers) Order GRANTING IN PART and DENYING IN
                        PART Defendant’s Motion to Dismiss (Docket No. 19)

      The Court deems this matter appropriate for decision without oral argument. See
Fed. R. Civ. P. 78; Local Rule 7–15.

                                   I.     INTRODUCTION

       Marco Rodriguez brings claims for violation of California Business and
Professions Code § 17200 et seq. (UCL Claims), violation of California Labor Code §§
201 and 202, Violation of California Labor Code § 226(a), wrongful termination in
violation of public policy, retaliation in violation of public policy, intentional infliction of
emotional distress (IIED), and defamation against Old Dominion Freight Line, Inc.
(ODFL). ODFL moves to dismiss Rodriguez’s First Amended Complaint (FAC).
       From March 2010 to January 5, 2012, Rodriguez worked as a “Pick-Up and
Delivery” driver for ODFL, a non-exempt and hourly position. (FAC ¶ 3.) He earned
$18.85 per hour at the time of his termination. (Id.) During his time with ODFL,
Rodriguez was employed in ODFL’s “Less than Truckload” (LTL) shipping business.
(Id.) This business generally consists of intrastate transportation of relatively small
packages and freight. (Id.)
       From April 2010 to late-2011, Rodriguez worked on a regular route between
ODFL’s Montebello terminal to areas in the San Fernando Valley. (Id. ¶ 12.) He
thereafter worked as an “on-call” Pick-Up and Delivery driver until he was terminated.
       Rodriguez alleges that on average he worked 50 hours per week and that he
CV-90 (12/02)                              MEMORANDUM                                   Page 1 of 14




                                                                                                Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 40 of 116
                                                                                              Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 2 of 14 Page ID #:718

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                     MEMORANDUM

regularly worked 60 hours per week. (Id. ¶ 13.) ODFL classified Rodriguez as “part-
time” and did not provide him with benefits such as health insurance. (Id.) Rodriguez
alleges that ODFL failed to pay him at the proper overtime rate and that ODFL failed to
provide uninterrupted meal periods and rest breaks. (Id. ¶¶ 13, 17.) Rodriguez claims
that ODFL required employees to “clock-in” and “clock-out” for meal periods on
handheld devices immediately after starting their shifts and that ODFL would require him
on occasion to indicate — fraudulently — on his handheld device that he took his meal
period from 7:30 a.m. to 8:00 a.m. (Id. ¶ 17.)
       Rodriguez claims that he was told by ODFL’s dispatcher, “Marty,” that ODFL’s
policy was to pay overtime for shifts of 13 hours or more only. (Id. ¶ 14.) He alleges
that he has nine wage statements dated between May 7, 2010 and January 6, 2012 that all
indicate “small payments of overtime for shifts of 13 hours or more only.” (Id.)
       Rodriguez was terminated on January 5, 2012 for “poor performance.” (Id. ¶ 21.)
He claims the reasons for his dismissal were pretextual and that he was terminated in
retaliation for complaining about ODFL’s overtime policy and failure to provide required
meal and rest breaks. (Id. ¶¶ 21–22.) He claims that he was denied subsequent
employment as a result of ODFL telling his prospective employers that he was terminated
for “poor performance.” (Id. ¶ 26.) Specifically, Rodriguez claims that he received an
offer of employment on October 1, 2012 with a October 22, 2012 start date that was
rescinded due to ODFL’s statements about his performance. (Id.)
       Rodriguez also brings several class action claims.

                               II.   LEGAL STANDARD

       “Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement
of the claim showing that the pleader is entitled to relief. Specific facts are not necessary;
the statement need only give the defendant fair notice of what the . . . claim is and the
grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (alteration in
original) (internal quotation marks omitted). But Rule 8 “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
       Federal Rule of Civil Procedure 12(b)(6) allows an attack on the pleadings for
failure to state a claim upon which relief can be granted. “[W]hen ruling on a defendant’s
motion to dismiss, a judge must accept as true all of the factual allegations contained in
the complaint.” Erickson, 551 U.S. at 94. However, allegations contradicted by matters
properly subject to judicial notice or by exhibit need not be accepted as true, Sprewell v.
Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001), and a court is “not bound to
accept as true a legal conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks omitted). “Nor does a complaint suffice
CV-90 (12/02)                            MEMORANDUM                                   Page 2 of 14




                                                                                              Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 41 of 116
                                                                                            Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 3 of 14 Page ID #:719

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                   MEMORANDUM

if it tenders naked assertion[s] devoid of further factual enhancement.” Id. (alteration in
original) (internal quotation marks omitted). A complaint must “state a claim to relief
that is plausible on its face.” Twombly, 550 U.S. at 570. This means that the complaint
must plead “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id.
        Ruling on a motion to dismiss is “a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense. But where the
well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct, the complaint has alleged – but it has not show[n] – that the pleader is
entitled to relief.” Id. at 1950 (alteration in original) (citation and internal quotation
marks omitted).
        “Normally, when a viable case may be pled, a district court should freely grant
leave to amend.” Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058 (9th Cir.
2011). Leave to amend should be granted even if the plaintiff did not request leave,
unless it is clear that the complaint cannot be cured by the allegation of different or
additional facts. Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995).

                                  III.    DISCUSSION

       Federal Rule of Civil Procedure 15(a)(1) provides that “[a] party may amend its
pleading once as a matter of course within . . . 21 days after service of a responsive
pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is
earlier.” The Court dismissed Rodriguez’s Complaint on April 2, 2013 because he failed
to respond to ODFL’s motion to dismiss and failed to notify the Court that he had elected
to amend his pleading as Rule 15(a)(1) permits. (Docket No. 11.) The Court’s order
permitted Rodriguez to file an amended complaint no later than April 24, 2013. (Id.)
Rodriguez filed his FAC on April 24, 2013. (Docket No. 16.) As the Court provided
Rodriguez until April 24, 2013 to file his amended complaint and did not place
restrictions on any amendment, the Court will allow Rodriguez to add the wrongful
termination claim and class action claims in his FAC.
       In any event, as Rule 15(a)(2) provides that, in considering amendments to
pleadings, “[t]he court should freely give leave when justice so requires.” This rule
should be interpreted and applied with “extreme liberality,” Roth v. Garcia Marquez, 942
F.2d 617, 628 (9th Cir. 1991), and leave to amend “should be granted unless amendment
would cause prejudice to the opposing party, is sought in bad faith, is futile, or creates
undue delay.” Yakama Indian Nation v. State of Wash. Dep’t of Revenue, 176 F.3d
1241, 1246 (9th Cir. 1999) (internal quotation marks omitted); see also Foman, 371 U.S.
CV-90 (12/02)                            MEMORANDUM                                 Page 3 of 14




                                                                                            Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 42 of 116
                                                                                             Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 4 of 14 Page ID #:720

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                    MEMORANDUM

at 182 (identifying these factors). It is far from clear that permitting the amendments here
would prejudice ODFL, create undue delay, or that the amendments were sought in bad
faith. The new claims and amendments in Rodriguez’s FAC are permissible.

         A.     Individual UCL Claims

       Rodriguez bases his UCL claims on violations of the Fair Labor Standards Act
(FLSA), 29 U.S.C. § 201 et seq., failure to provide meal and rest breaks as required by
California Labor Code § 226.7, failure to timely pay wages on termination in violation of
California Labor Code §§ 201 and 202, and failure to provide accurate itemized wage
statements in violation of California Labor Code § 226(a).
       “The UCL ‘borrows violations of other laws and treats them as unlawful practices
that the unfair competition law makes independently actionable.’” Wilson v.
Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012) (quoting Cel–Tech
Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999) (citations and
quotation marks omitted)). “Virtually any law — federal, state or local — can serve as a
predicate for an action under Business and Professions Code section 17200.” Durell v.
Sharp Healthcare, 183 Cal. App. 4th 1350, 1361 (2010) (citations and quotation marks
omitted).

                1.   FLSA Violations

        ODFL wrongly argues that Rodriguez’s FLSA violation allegation fails because
Rodriguez “fails to allege any facts that could show he was not exempt from the overtime
provisions under . . . the FLSA.” (ODFL’s Mot. to Dismiss 7 (citations omitted)). “An
employer who claims an exemption from the FLSA has the burden of showing that the
exemption applies.” Reich v. Am. Driver Serv., Inc., 33 F.3d 1153, 1156 (9th Cir. 1994)
(citation and quotation marks omitted). Rodriguez has pleaded that ODFL’s business
“consists of intrastate transportation, wholly within the State of California . . . .” (FAC ¶
11.) He has adequately pleaded that the FLSA applies and that ODFL is subject to the
FLSA’s regulations and overtime provisions. See Reich, 33 F.3d at 1155 (footnote
omitted) (“Any motor carrier that engages in wholly intrastate commerce . . . is subject to
the Secretary of Labor’s jurisdiction, and consequently, to the maximum hours provisions
of the FLSA”). While ODFL may ultimately be exempt from the FLSA’s requirements,
any exemption inquiry is necessarily fact-intensive. See id. at 1155–56. Such an inquiry
is ill-suited to a motion to dismiss.
        The FLSA requires that “no employer shall employ any of his employees who in a
workweek is engaged in commerce . . . or is employed in an enterprise engaged in
commerce . . . for a workweek longer than forty hours unless such employee receives
CV-90 (12/02)                           MEMORANDUM                                   Page 4 of 14




                                                                                             Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 43 of 116
                                                                                               Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 5 of 14 Page ID #:721

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                     MEMORANDUM

compensation” for hours worked beyond forty hours “at a rate not less than one and one
half times the rate at which he or she is regularly employed.” 29 U.S.C. § 207(a)(1). “To
establish a claim for failure to pay overtime under the FLSA, the plaintiff must aver that:
(1) defendant was plaintiff's employer; (2) plaintiff worked more than forty hours in a
week; and (3) plaintiff did not receive compensation for his employment in excess of the
forty hours.” McKeen-Chaplin v. Franklin Am. Mortg. Co., No. C 10–5243 SBA, 2011
WL 4082543, at *3 (N.D. Cal. Sept. 13, 2011) (citation and quotation marks omitted).
       Rodriguez has alleged that he worked more than 40 hours per week without
adequate overtime compensation. (FAC ¶¶ 13, 24, 40.) He has adequately pleaded a
violation of the FLSA and satisfied the requirements of Federal Rule of Civil Procedure
8(a)(2). In addition to his allegations regarding working 50 hours per week on average,
Rodriguez specifically points to nine wage statements in which he alleges he was paid
overtime for shifts of 13 hours or more only. (FAC ¶ 14.) This is more than enough to
satisfy the pleading requirements of Rule 8(a)(2).

                2.   Meal and Rest Break Violations

        Rodriguez also bases his UCL claim on ODFL’s alleged violation of California
Labor Code § 226.7. (See FAC ¶¶ 17, 18, 41.) “State law obligates employers to afford
their nonexempt employees meal periods and rest periods during the workday.” Brinker
Rest. Corp. v. Super. Ct., 53 Cal. 4th 1004, 1018 (citations omitted). “Labor Code
section 226.7, subdivision (a) prohibits an employer from requiring an employee ‘to work
during any meal or rest period mandated by an applicable order of the Industrial Welfare
Commission [(IWC)].’” Id. (footnote omitted). ODFL argues that Rodriguez’s UCL
claim based on a § 226.7 violation is deficient because Rodriguez’s UCL claim is
inadequately pleaded under Rule 8 and because § 226.7 violation payments are not
subject to restitution under the UCL.
        Rodriguez’s UCL claim is adequately pleaded with respect to § 226.7. He
specifically alleges that he was not provided a lawful meal period or rest break. (FAC ¶¶
17, 41.) He further alleges that he was not provided the pay required by § 226.7 in lieu of
a rest break. (Id. ¶ 18.) Rodriguez details specific practices, (e.g. id. ¶ 17), and instances,
(e.g. id. ¶ 19), in the FAC. These allegations are plainly sufficient under Rule 8(a)(2) to
support Rodriguez’s UCL claims with respect to the alleged § 226.7 violations.
        Claims for § 226.7 violations are actionable as UCL claims. Under relevant
California law, payments owed for § 226.7 violations are restitutionary in nature and are
therefore actionable under the UCL. See Murphy v. Kenneth Cole Prods., Inc., 40 Cal.
4th 1094, 1099–1100 (“We conclude that the remedy provided in Labor Code section
226.7 constitutes a wage or premium pay and is governed by a three-year statute of
limitations . . .”); Brinker, 53 Cal. 4th at 1018 (citations omitted) (“Employers who
CV-90 (12/02)                            MEMORANDUM                                    Page 5 of 14




                                                                                               Exhibit B
    Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 44 of 116
                                                                                             Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 6 of 14 Page ID #:722

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    MEMORANDUM

violate these requirements must pay premium wages”); see also Brandon v. Nat’l R.R.
Passenger Corp. Amtrak, No. CV 12–5796 PSG (VBKx), 2013 WL 800265, at *4 (C.D.
Cal. Mar. 1, 2013) (citations omitted) (“Plaintiff seeks restitution for unpaid meal and rest
periods and unreimbursed business expenses. These expenses are restitutionary and
therefore recoverable under the UCL”); Ordonez v. Radio Shack, No. CV 10–7060 CAS
(MANx), 2011 WL 499279, at *6 (C.D. Cal. Feb. 7, 2011) (citations omitted) (“The
Court concludes that plaintiff’s UCL claim can be maintained to the extent it is based on
allegations of section 226.7”).
        ODFL argues that Kirby v. Immoos Fire Prot., Inc., 53 Cal. 4th 1244 (2012)
stands for the proposition that a UCL restitution claim cannot be maintained when the
basis for the UCL claim is an alleged §226.7 violation. Kirby held that “section 226.7
claims do not constitute ‘action[s] brought for the nonpayment of wages’ within the
meaning of section 218.5.” Id. at 1259.
       However, Kirby also reaffirmed that “the remedy for a violation of the statutory
obligation to provide IWC-mandated meal and rest periods is ‘one additional hour of pay
at the employee’s regular rate of compensation for each work day that the meal or rest
period is not provided.’” Id. at 1256 (quoting § 226.7(b)). Thus, if, as Rodriguez alleges,
ODFL failed to provide him the required meal and rest breaks, he is entitled to one
additional hour of pay for each work day in which he was not provided the required
breaks. In a UCL claim, “restitution means the return of money to those persons from
whom it was taken or who had an ownership interest in it.” Shersher v. Super. Ct., 154
Cal. App. 4th 1491, 1497 (2007) (citation and quotation marks omitted). Regardless of
whether ODFL’s failure to pay Rodriguez what he was owed under § 226.7 is considered
a wage, he has alleged that he is owed money and may thus maintain a UCL restitution
claim to obtain the money he is owed. Rodriguez has adequately pleaded an actionable
UCL claim for violation of § 226.7.

                3.   Labor Code §§ 201

      For the reasons below, Rodriguez may maintain a UCL claim for Labor Code §
201 violations only for unpaid overtime compensation. He may not maintain a UCL
claim for money owed for required meal period and rest breaks that were not provided as
Labor Code sections 201 and 202 do not permit recovery for unpaid meal and rest breaks.
The portion of his UCL claim based on violations of Labor Code § 201 is dismissed with
prejudice.

                4.   Labor Code § 226(a)

         As explained below, Rodriguez may not maintain a claim for the provision of
CV-90 (12/02)                           MEMORANDUM                                   Page 6 of 14




                                                                                             Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 45 of 116
                                                                                                 Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 7 of 14 Page ID #:723

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                       MEMORANDUM

inaccurate wage statements in violation of California Labor Code § 226(a). Accordingly,
he may also not maintain a UCL claim on this basis. This portion of his UCL claim is
dismissed without prejudice.

         B.     Individual Labor Code §§ 201 and 203 Claims

      Rodriguez claims that ODFL failed to timely pay all wages owed to him on his
termination, including all overtime, meal period, and rest break pay. (FAC ¶¶ 52–53.)
      California Labor Code § 201(1) requires that “[i]f an employer discharges an
employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.” Under California law, “‘[w]ages’ includes all amounts for labor
performed by employees of every description, whether the amount is fixed or ascertained
by the standard of time, task, piece, commission basis, or other method of calculation.”
Cal. Labor Code § 200(a). California Labor Code § 203 provides:

         If an employer willfully fails to pay, without abatement or reduction, in
         accordance with Sections 201 . . . any wages of an employee who is discharged
         . . . the wages of the employee shall continue as a penalty from the due date
         thereof at the same rate until paid or until an action therefor is commenced; but
         the wages shall not continue for more than 30 days . . . .

As explained above, Rodriguez has adequately pleaded an FLSA claim and, as such, has
stated a claim for unpaid overtime wages. He may pursue a § 201(a) claim to recover
those unpaid wages.
       Section 203 entitles a terminated employee to “waiting time penalties” of up to 30
days’ wages if the employer “willfully fails to pay” the employee any outstanding wages
immediately upon termination. Choate v. Celite Corp., 215 Cal. App. 4th 1460, 155 Cal.
Rptr. 3d 915, 922 (2013) (citing Cal. Labor Code § 201). “To act willfully, an employer
need not act with a deliberate evil purpose.” Id. (citation and quotation marks omitted).
“Rather, the employer need only intentionally fail or refuse to perform an act which was
required to be done.” Id. (citation and quotation marks omitted). “However, an
employer’s reasonable, good faith belief that wages are not owed may negate a finding of
willfulness.” Id. (quoting Cal. Code Regs. tit. 8, § 13520(a)). Rodriguez has alleged that
he complained to ODFL’s plant manager, his direct supervisor, regarding ODFL’s
allegedly unlawful overtime policy. (FAC ¶ 19.) He has also alleged that several wage
statements indicate that he was not paid the proper overtime amounts. (Id. ¶ 14.)
Rodriguez has sufficiently pleaded that ODFL intentionally failed or refused to pay him
what he was due. He has adequately pleaded a § 203 violation with respect to unpaid
overtime compensation.
CV-90 (12/02)                              MEMORANDUM                                    Page 7 of 14




                                                                                                 Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 46 of 116
                                                                                                     Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 8 of 14 Page ID #:724

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                        MEMORANDUM

      Rodriguez may not, however, pursue section 201 and 203 claims for the non-
payment of premium wages due as a result of ODFL failing to provide required meal
periods and rest breaks. Kirby forecloses the possibility of an action under sections 201
and 203 for the nonpayment of wages.

         When an employee sues for a violation of section 226.7, he or she is suing
         because an employer has allegedly “require[d] [the] employee to work during
         [a] meal or rest period mandated by an applicable order of the Industrial
         Welfare Commission.” (§ 226.7, subd. (a).) In other words, a section 226.7
         action is brought for the nonprovision of meal and rest periods, not for the
         “nonpayment of wages.”

         Sections 201 and 202 provide a useful contrast to section 226.7. Section 201
         provides that when “an employer discharges an employee, the wages earned
         and unpaid at the time of the discharge are due and payable immediately” (§
         201, subd. (a)), and section 202 provides that when an “employee has given 72
         hours previous notice of his or her intention to quit, . . . the employee is entitled
         to his or her wages at the time of quitting” (§ 202, subd. (a)). When an
         employee sues on the ground that his or her former employer has violated one
         of these provisions, the suit is an “action brought for the nonpayment of
         wages.” In other words, the employer’s nonpayment of wages is the basis for
         the lawsuit. By contrast, when an employee sues on the ground that his or her
         employer has violated section 226.7, the basis for the lawsuit is the employer’s
         nonprovision of statutorily required rest breaks or meal breaks. . . .

         The failure to provide required meal and rest breaks is what triggers a violation
         of section 226.7. Accordingly, a section 226.7 claim is not an action brought
         for nonpayment of wages; it is an action brought for non-provision of meal or
         rest breaks.

53 Cal. 4th at 1255–57. Kirby makes clear that an employer who owes an employee a
premium wage under § 226.7 is not also liable for a violation of § 203. See Jones v.
Spherion Staffing LLC, No. LA CV11–06462 JAK (JCx), 2012 WL 3264081, at *8–*9
(C.D. Cal. Aug. 7, 2012) (“For several reasons, the Court finds that Plaintiff cannot
advance a claim for . . . failure to pay wages due upon termination pursuant to section
203 based solely on alleged violations of section 226.7”). As Rodriguez cannot maintain
a § 203 claim on the basis of unpaid compensation due under § 226.7 as a matter of law,
this portion of his § 203 claim is dismissed with prejudice.

CV-90 (12/02)                                MEMORANDUM                                      Page 8 of 14




                                                                                                     Exhibit B
      Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 47 of 116
                                                                                                   Exhibit B

  Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 9 of 14 Page ID #:725

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                      MEMORANDUM

         C.     Individual Labor Code § 226(a) Claims

        Rodriguez has failed to adequately plead a Labor Code § 226(a) claim. Labor
Code § 226(a) “sets forth nine itemized requirements for a wage statement.” Price v.
Starbucks Corp., 192 Cal. App. 4th 1136, 1142 n.4 (2011).1 “To recover damages under
section 226, subdivision (e), an employee must suffer injury as a result of a knowing and
intentional failure by an employer to comply with the statute.” Id. at 1142 (footnote
omitted). “The injury requirement in section 226, subdivision (e), cannot be satisfied
simply because one of the nine itemized requirements in section 226, subdivision (a) is
missing from a wage statement.” Id.
        As currently pleaded, Rodriguez’s alleged injury, the non-payment of overtime
wages owed, did not arise “as a result of a knowing and intentional failure” of ODFL to
list the proper hourly rate for overtime. In fact, Rodriguez alleges that he was able to
determine that he was not properly compensated for all hours he considered to be
overtime hours because the wage statements were “accurate” in the sense that they listed
the hourly rate that ODFL actually applied to hours worked. (See FAC ¶ 14.) By
contrast, Price held that a cognizable injury in fact arises from, for example, cases in
which plaintiffs “sufficiently alleged (and presented evidence) of an injury arising from
inaccurate or incomplete wage statements, which required those plaintiffs to engage in
discovery and mathematical computations to reconstruct time records to determine if they
were correctly paid.” 192 Cal. App. 4th at 1143 (citations omitted). Rodriguez pleads
that he “independently knew that [ODFL’s] overtime policy was unlawful” and specifies
that he was paid overtime in “similar position[s] with similar duties . . . for shifts over 8
hours per day and/or 40 hours per week.” (FAC ¶ 16.) Rodriguez has failed to state a
claim for a § 226(a) violation.
        While it appears Rodriguez is unable to state a § 226(a) claim as a matter of law,
he may amend the FAC as it is not certain that any amendment would be futile.

         D.     Wrongful Termination in Violation of Public Policy

      As explained above, Federal Rule of Civil Procedure 15(a)(2) dictates that
Rodriguez be permitted to amend his complaint to include a wrongful termination claim.
This claim will not be dismissed.



  1
   The relevant § 226(a) requirement is that a wage statement lists “all applicable hourly rates in
  effect during the pay period and the corresponding number of hours worked at each hourly rate
  by the employee. . . .”
CV-90 (12/02)                              MEMORANDUM                                      Page 9 of 14




                                                                                                   Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 48 of 116
                                                                                              Exhibit B

 Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 10 of 14 Page ID #:726

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                     MEMORANDUM

         E.     Retaliation in Violation of Public Policy

       Rodriguez has sufficiently pleaded his retaliation in violation of public policy
claim. (See FAC ¶¶ 69–75.) He has alleged sufficient “factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Iqbal, 556 U.S. at 678. In any event, ODFL’s arguments regarding temporal
proximity and admissibility are more properly addressed in a motion for summary
judgment.

         F.     Intentional Infliction of Emotional Distress (IIED)

        “A cause of action for intentional infliction of emotional distress exists when there
is (1) extreme and outrageous conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional distress; (2) the plaintiff’s
suffering severe or extreme emotional distress; and (3) actual and proximate causation of
the emotional distress by the defendant’s outrageous conduct.” Hughes v. Pair, 46 Cal.
4th 1035, 1050 (2009) (citations and quotation marks omitted).
        Taking his allegations as true, Rodriguez has done enough under California law to
survive a motion to dismiss as to his IIED claim as he has alleged that ODFL had
knowledge of the falsity of its conduct, including making allegedly false representations
to the California Employment Development Department, (FAC ¶¶ 22–27), and retaliating
against him, which allegedly constitutes outrageous conduct, (id. ¶¶ 69–71, 75), and that
such conduct could cause the “severe emotional distress, anxiety” and other injuries
Rodriguez claims, (id. ¶¶ 88). See Nazir v. United Airlines, Inc., 178 Cal. App. 4th 243,
288 (2009) (reversing a grant of summary judgment on an IIED claim and explaining that
“[a] claim for distress arising out of employment is not barred where the distress is
engendered by an employer’s illegal discrimination practices . . . [n]either discrimination
nor harassment is a normal incident of employment” (citations and quotation marks
omitted)). Rodriguez has done enough to provide ODFL with fair notice of the scope and
substance of his IIED claim and questions as to admissibility and applicable evidence
supporting the claim are best addressed in a motion for summary judgment.

         G.     Defamation

       “Defamation is an invasion of the interest in reputation. The tort involves the
intentional publication of a statement of fact that is false, unprivileged, and has a natural
tendency to injure or which causes special damage.” Smith v. Maldonado, 72 Cal. App.
4th 637, 645 (1999) (citations omitted). “Publication means communication to some
third person who understands the defamatory meaning of the statement and its application
CV-90 (12/02)                            MEMORANDUM                                  Page 10 of 14




                                                                                              Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 49 of 116
                                                                                               Exhibit B

 Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 11 of 14 Page ID #:727

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                      MEMORANDUM

to the person to whom reference is made.” Id. “ Publication need not be to the ‘public’ at
large; communication to a single individual is sufficient.” Id. (quotation marks omitted)
(citing Cunningham v. Simpson, 1 Cal. 3d 301, 306 (1969)).
       “Under the ‘common-interest privilege,’ codified in California in Civil Code
section 47, subdivision (c) . . . a defendant who makes a statement to others on a matter
of common interest is immunized from liability for defamation so long as the statement is
made ‘without malice.’” Lundquist v. Reusser, 7 Cal. 4th 1193, 1279 (1994) (footnote
omitted).

         [I]n enacting section 47(c), the Legislature intended to codify without change
         the common law common-interest privilege. At common law, that privilege
         embodied a two-step analysis, under which the defendant bore the initial burden
         of demonstrating that the allegedly defamatory communication was made upon
         a privileged occasion, and the plaintiff then bore the burden of proving that
         defendant had made the statement with malice.

Id. at 1208. “Courts have consistently interpreted section 47, subdivision (c) to apply in
the employment context.” Noel v. River Hills Wilsons, Inc., 113 Cal. App. 4th 1363,
1369 (2003) (citation omitted). Further, the plain text of § 47(c) makes clear that it
“applies to and includes a communication concerning the job performance or
qualifications of an applicant for employment, based upon credible evidence, made
without malice, by a current or former employer of the applicant to, and upon request of,
one whom the employer reasonably believes is a prospective employer of the applicant.”
        As currently pleaded, Rodriguez’s defamation claim concerns statements regarding
“poor performance” made to a prospective employer. (FAC ¶ 93.) Section 47(c) clearly
applies to his defamation claim. As he has failed to allege that the statements were made
with malice, his claim is deficient. Rodriguez’s defamation claim is dismissed without
prejudice.

         H.     Class Claims

       Motions to dismiss class allegations are rarely granted. See, e.g. In re Wal-Mart
Stores, Inc. Wage and Hour Litig., 505 F. Supp. 2d 609, 615 (N.D. Cal. 2007) (explaining
that “dismissal of class allegations at the pleading stage should be done rarely and . . . the
better course is to deny such a motion because the shape and form of a class action
evolves only through the process of discovery”) (citations and quotation marks omitted).
The Ninth Circuit has explained that “[a]lthough a party seeking class certification is not
always entitled to discovery on the class certification issue, the propriety of a class action
cannot be determined in some cases without discovery [and] the better and more
CV-90 (12/02)                             MEMORANDUM                                  Page 11 of 14




                                                                                               Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 50 of 116
                                                                                               Exhibit B

 Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 12 of 14 Page ID #:728

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                     MEMORANDUM

advisable practice for a District Court to follow is to afford the litigants an opportunity to
present evidence as to whether a class action was maintainable.” Vinole v. Countrywide
Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009) (citations and quotation marks
omitted). “District courts have broad discretion to control the class certification process,
and whether or not discovery will be permitted lies within the sound discretion of the trial
court.” Id. (citations and quotation marks omitted). ODFL’s motion is premature and the
Court declines to consider its substantive arguments at this time.

         I.     Injunctive Relief

        Former employees may not seek injunctive relief because they “would not stand to
benefit from an injunction . . . at [their] former place of work.” Walsh v. Nev. Dep’t of
Human Res., 471 F.3d 1033, 1037 (9th Cir. 2006). Rodriguez is a former employee.
(See FAC ¶ 3.) Rodriguez seeks “injunctive relief to ensure compliance with this section,
pursuant to California Business & Professions Code § 17200 . . . .” (FAC Prayer ¶ 8.)
His legal basis for injunctive relief is unclear, however, as he argues only that he “seeks
injunctive relief only as is necessary to enforce the restitution, including, if necessary, the
appointment of a receiver.” (Pl.’s Opp’n 23.) He cites no cases or statutory support for
the propriety of his injunction request and the scope or effect of his requested injunctive
relief is entirely unclear from the FAC. The injunctive relief request is dismissed without
prejudice.

         J.     Damage Claims

       Rodriguez seeks punitive damages for his wrongful termination, retaliation, IIED,
and defamation claims. As noted above, his wrongful termination, retaliation, and IIED
claims will not be dismissed. “California law long has recognized that discharges in
violation of public policy may be actionable torts for which punitive damages can be
recovered under Civil Code section 3294.” Commodore Home Sys., Inc. v. Super. Ct.,
32 Cal. 3d 211, 220 (1982) (citations omitted). California Civil Code § 3294 provides
“that punitive damages are available in all noncontractual civil actions unless otherwise
limited.” Id. at 217.
       Rodriguez brings claims directly against his employer. (See, e.g., FAC ¶¶ 68, 72,
75–76). An action for wrongful discharge in violation of public policy “can only be
asserted against an employer.” Miklosy v. Regents of Univ. of Cal., 44 Cal. 4th 876, 900
(2008). A corporation such as ODFL “is a legal fiction that cannot act except through its
employees or agents, a corporation and its employees generally function as a single legal
unit and are the same legal person for purposes of applying various tort, agency, and
jurisdiction principles.” Kight v. CashCall, Inc., 200 Cal. App. 4th 1377, 1392 (2011)
CV-90 (12/02)                            MEMORANDUM                                   Page 12 of 14




                                                                                               Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 51 of 116
                                                                                                 Exhibit B

 Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 13 of 14 Page ID #:729

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                       MEMORANDUM

(citations omitted). Civil Code § 3294(b) applies because it states that “[a]n employer
shall not be liable” for punitive damages “unless the employer had advance knowledge of
the unfitness of the employee and employed him or her with a conscious disregard of the
rights or safety of others or authorized or ratified the wrongful conduct for which the
damages are awarded or was personally guilty of oppression, fraud, or malice.” As
ODFL is a corporate employer, in order to maintain his punitive damage claims,
Rodriguez must allege that the relevant “advance knowledge and conscious disregard,
authorization, ratification or act of oppression, fraud, or malice must be on the part of an
officer, director, or managing agent of the corporation.” See Miklosy, 44 Cal. 4th at 900
(“An individual who is not an employer cannot commit the tort of wrongful discharge in
violation of public policy; rather, he or she can only be the agent by which an employer
commits that tort”). He fails to do so. For example, he does not plead any facts about the
knowledge or intentions of any “officer, director, or managing agent of” ODFL.
       As Rodriguez’s IIED and retaliation claims are brought directly against ODFL,
they are also subject to the § 3294(b) limitation. Rodriguez’s punitive damage claims are
dismissed without prejudice.
       Rodriguez brings Labor Code §§ 201 and 203 claims for “actual, consequential,
and incidental losses and damages.” ODFL properly points out that the statutory
language of sections 201 and 203 provide only for the payment of wages due, § 201, and
penalty wages, § 203. There is no provision for “consequential, and incidental losses and
damages.” Rodriguez’s “consequential, and incidental losses and damages” claim is
dismissed without prejudice.

         K.     Attorneys’ Fees under California Code of Civil Procedure § 1021.5

       “Section 1021.5 codifies California’s version of the private attorney general
doctrine, which is an exception to the usual rule that each party bears its own attorney
fees.” Robinson v. City of Chowchilla, 202 Cal. App. 4th 382, 390 (2011) (citing Olson
v. Auto. Club of S. Cal., 42 Cal. 4th 1142, 1147 (2008)). “The purpose of the doctrine is
to encourage suits enforcing important public policies by providing substantial attorney
fees to successful litigants in such cases.” Id. (citing Graham v. DaimlerChrysler Corp.,
34 Cal.4th 553, 565 (2004)). A court may award attorneys fees under § 1021.5 to:

         (1) a successful party in any action (2) that has resulted in the enforcement of
         an important right affecting the public interest if (3) a significant benefit has
         been conferred on the general public or a large class of persons, (4) private
         enforcement is necessary because no public entity or official pursued
         enforcement or litigation, (5) the financial burden of private enforcement is
         such as to make a fee award appropriate, and (6) in the interests of justice the
CV-90 (12/02)                              MEMORANDUM                                   Page 13 of 14




                                                                                                 Exhibit B
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 52 of 116
                                                                                            Exhibit B

 Case 2:13-cv-00891-DSF-RZ Document 31 Filed 06/18/13 Page 14 of 14 Page ID #:730

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                      MEMORANDUM

         fees should not be paid out of the recovery.

Id. (footnote omitted). As the class allegations remain, it remains possible for Rodriguez
to satisfy the second and third criteria above. The attorneys’ fees request will not be
stricken.

                                    IV.   CONCLUSION

       The motion to dismiss is GRANTED IN PART and DENIED IN PART. The FAC
is dismissed with leave to amend consistent with this order. An amended complaint must
be filed and served no later than July 9, 2013. Failure to file by that date will waive the
right to do so. The Court does not grant leave to add new defendants or new claims.
Leave to add defendants or new claims must be sought by a separate, properly noticed
motion. Defendant’s response will be due July 30, 2013.

         IT IS SO ORDERED.




CV-90 (12/02)                             MEMORANDUM                               Page 14 of 14




                                                                                            Exhibit B
    Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 53 of 116
                                                                                   Exhibit C

Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 1 of 10 Page ID #:1392




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




         EUGENE SANDERS, et al.,             CV 18-688 DSF (SHKx)
              Plaintiffs,
                                             Order GRANTING in PART
                       v.                    and DENYING in PART
                                             Motion to Dismiss and Strike
         OLD DOMINION FREIGHT                (Dkt. 43)
         LINE, INC., et al.,
                 Defendants.



           Plaintiffs Eugene Sanders, Doug Butler, Darrel Foley,
     George Renner, Roger Schrader, and putative class members are
     or were truck drivers for Defendant Old Dominion Freight Line,
     Inc. Dkt. 42, Third Am. Compl. (TAC) ¶ 1. Plaintiffs allege they
     were denied minimum wages, accurate wage statements, final
     wages, reimbursements, and meal and rest breaks in violation of
     California law. Id.

           On June 25, the Court granted Defendant’s Motion to
     Dismiss Plaintiffs’ Second Amended Complaint because it
     provided “little more than threadbare, generic, and conclusory
     allegations.” Dkt. 41 at 1. Defendant now moves to dismiss parts
     of the TAC and to strike certain allegations.1 The Court deems

     1Together with its motion, Defendant filed a request for judicial notice of
     decisions and orders from unpublished cases and various other public
     documents. Dkt. 43. The request, which is unopposed, is granted. Fed. R.
     Evid. 201(b).



                                                                                   Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 54 of 116
                                                                                Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 2 of 10 Page ID #:1393




     this matter appropriate for decision without oral argument. See
     Fed. R. Civ. P. 78; Local Rule 7-15. The motion is GRANTED in
     PART and DENIED in PART.

                         I.   LEGAL STANDARDS

     A.Rule 12(b)(6)

            Federal Rule of Civil Procedure 12(b)(6) allows an attack on
     the pleadings for failure to state a claim upon which relief can be
     granted. “[W]hen ruling on a defendant’s motion to dismiss, a
     judge must accept as true all of the factual allegations contained
     in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
     However, the court need not accept as true “allegations that
     contradict matters properly subject to judicial notice or by exhibit”
     or “allegations that are merely conclusory, unwarranted
     deductions of fact, or unreasonable inferences.” St. Clare v. Gilead
     Scis., Inc., 536 F.3d 1049, 1055 (9th Cir. 2008). A complaint must
     “state a claim to relief that is plausible on its face.” Bell Atl. Corp.
     v. Twombly, 550 U.S. 544, 570 (2007). This means that the
     complaint must plead “factual content that allows the court to
     draw the reasonable inference that the defendant is liable for the
     misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     “The plausibility standard is not akin to a ‘probability
     requirement,’ but it asks for more than a sheer possibility that a
     defendant has acted unlawfully.” Id.

     B.Rule 12(f)

          A district court “may strike from a pleading an insufficient
     defense or any redundant, immaterial, impertinent, or scandalous
     matter.” Fed. R. Civ. P. 12(f).




                                        2



                                                                                Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 55 of 116
                                                                              Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 3 of 10 Page ID #:1394




                            II.   DISCUSSION

     A.Motion to Dismiss

        1. UCL Violation (First Cause of Action)

           California’s Unfair Competition Law (UCL) prohibits “any
     unlawful, unfair or fraudulent business act . . . .” Cal. Bus. &
     Prof. Code § 17200. Defendant moves to dismiss Plaintiffs’ UCL
     claim to the extent it is based on denial of meal and rest breaks
     because (1) it fails to state a claim and (2) meal and rest break
     payments are not subject to restitution under the UCL.

           Section 226.7 prohibits an employer from requiring an
     employee to work during a meal or rest or recovery period
     mandated by statute, regulation, standard, or wage order. Cal.
     Lab. Code § 226.7(b). An employer who fails to comply must pay
     an additional hour of pay for each workday that a meal or rest
     break is not provided. Id. § 226.7(c). Pursuant to California’s
     Industrial Welfare Commission Wage Order 4–2001, an employer
     is required to provide at least a thirty-minute meal period per
     five-hour work period. Cal. Code Regs. Tit. 8, § 11040(11).

           a. Failure to state a claim

           The Court previously dismissed the meal and rest break
     claims because those allegations did nothing more than recite the
     statutory elements. Order at 4-5. The TAC adds several new
     allegations, including that: (1) Defendant gave specific work tasks
     to Plaintiffs but did not carve out times for meal or rest breaks; (2)
     Defendant required Plaintiffs to miss breaks to ensure work was
     completed in a time frame mandated by Defendant; (3) Defendant
     required Plaintiffs to take uninterrupted routes with meal breaks
     scheduled after eight hours, instead of five hours; (4) on average,
     Plaintiffs worked 9.53 hours per workday and sometimes over
     twelve hours; and (5) Defendant knew Plaintiffs were denied


                                          3



                                                                              Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 56 of 116
                                                                            Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 4 of 10 Page ID #:1395




     breaks due to Defendant’s “burdensome workload and time
     constraints,” but nevertheless refused to compensate Plaintiffs
     accordingly. TAC ¶ 44.

           Defendant contends Plaintiffs have offered only conclusory
     allegations that do not satisfy Rule 8. Mot. at 17-22. Plaintiffs’
     allegations state a plausible claim that Defendant deprived
     Plaintiffs of meal and rest breaks. Plaintiffs explain that
     Defendant’s strict timetables and route planning meant they could
     not take a meal or rest break. “[I]f an employer makes it difficult
     for employees to take a break or undermines a formal policy of
     providing meal and rest periods, there are sufficient grounds to
     find a violation of the California Labor Code.” Varsam v. Lab.
     Corp. of Am., 120 F. Supp. 3d 1173, 1179 (S.D. Cal. 2015). Unlike
     Defendant’s cited cases, Plaintiffs’ allegations identify specific
     actions taken that impeded or discouraged them from taking meal
     and rest breaks. Such allegations are sufficient at this stage of
     the proceeding. See, e.g., Rodriguez v. Cleansource, Inc., No. CV
     14-789-L, 2015 WL 5007815, at *7 (S.D. Cal. Aug. 20, 2015)
     (allegations that employer assigned an excessive amount of work
     and valued productivity over taking breaks were sufficient to state
     a claim); Fobroy v. Video Only, Inc., No. CV 13-4083-EMC, 2014
     WL 6306708, at *2 (N.D. Cal. Nov. 14, 2014) (“Maintaining a work
     schedule for employees that makes it difficult or impossible for
     employees to take a break has been found sufficient to find a
     violation of the California Labor Code or applicable wage orders.”).

           b. Section 226.7 payments under the UCL

           Plaintiffs’ UCL claim seeks “such relief as may be necessary
     to restore to them the money and property” which Defendant has
     acquired or of which Plaintiffs have been deprived. TAC ¶ 51.
     Defendant contends the UCL provides only for injunctive relief




                                       4



                                                                            Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 57 of 116
                                                                                    Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 5 of 10 Page ID #:1396




     and restitution; damages are not recoverable. See Mot. at 22
     (citing Clark v. Superior Court, 50 Cal. 4th 605, 610 (2010)).2

           For purposes of the UCL, restitution is intended to “restore
     the status quo by returning to the plaintiff funds in which he or
     she has an ownership interest.” Korea Supply Co. v. Lockheed
     Martin Corp., 29 Cal. 4th 1134, 1149 (2003). “Restitution focuses
     more on employee conduct; a plaintiff has an ownership interest in
     earned wages.” Francisco v. Emeritus Corp., No. CV 17-2871-
     BRO, 2017 WL 7790038, at *5 (C.D. Cal. July 14, 2017) (citing
     Cortez v. Purolator Air Filtration Prods. Co., 23 Cal. 4th 163, 168
     (2000)) (“Once earned, those unpaid wages become property to
     which the employees were entitled.”). But “a section 226.7 claim
     is not an action brought for nonpayment of wages; it is an action
     brought for non-provision of meal or rest breaks.” Kirby v.
     Immoos Fire Protec., Inc., 53 Cal. 4th 1244, 1257 (2012).

            The Court concludes that Section 226.7 payments are not
     restitution for purposes of the UCL. The Court is guided by the
     California Supreme Court’s decision in Pineda v. Bank of America,
     N.A., 50 Cal. 4th 1389, 1401 (2010), which held that waiting time
     penalties awarded under Section 203 were not restitution under
     the UCL. Section 203(a) provides that, if an employer willfully
     fails to timely pay final wages, “the wages of the employee shall
     continue as a penalty” for up to 30 days. Id. at 1392 (quoting Cal.
     Lab. Code § 203(a)). Contrasting waiting time penalties with
     unpaid overtime, the court explained that wages awarded under
     Section 203 “would not restore the status quo by returning to the
     plaintiff funds in which he or she has an ownership interest”
     because “it is the employers’ action (or inaction) that gives rise to
     section 203 penalties”; unpaid overtime “arises out of the

     2Defendant does not challenge Plaintiffs’ request for injunctive relief. See
     TAC ¶¶ 52, 53.



                                            5



                                                                                    Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 58 of 116
                                                                             Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 6 of 10 Page ID #:1397




     employees’ action, i.e., their labor.” Id. at 1401-02 (citation
     omitted).

           Pineda’s reasoning applies with equal force to Section 226.7.
     “Much like under Section 203(a), wages awarded for failure to
     provide rest breaks under Section 226.7 would not be earned by
     the employee who has given his or her labor to the employer in
     exchange for that property.” Francisco, 2017 WL 7790038, at *6
     (citation omitted). Instead, “[i]t is the ‘employers’ action (or
     inaction)’ that gives rise to a Section 226.7 claim and remedy.” Id.
     (citing Pineda, 50 Cal. 4th at 1401-02).

          Defendant’s motion to dismiss portions of Plaintiff’s UCL
     claim that are predicated on payments owed under Section 226.7
     is GRANTED WITH PREJUDICE.

        2. Failure to Provide Itemized Wage Statements (Third
            Cause of Action)

           Section 226 requires employers to keep accurate itemized
     pay statements setting forth, among other things, gross and net
     wages, and the total number of hours worked. Cal. Lab. Code
     § 226(a)(1), (2), (5). To recover damages, an employee must allege
     that he or she “suffer[ed] injury as a result of a knowing and
     intentional failure by an employer to comply with subdivision (a).”
     Id. § 226(e)(1); see Price v. Starbucks Corp., 192 Cal. App. 4th
     1136, 1142 (2011).

            The TAC alleges that because Defendant paid Plaintiffs only
     a flat amount per work assignment, the pay stubs issued to
     Plaintiffs failed to correctly state their hours worked, gross wages,
     and net wages, and during some pay periods failed to list any
     hours worked by Plaintiffs when they did, in fact, work hours for
     Defendant. TAC ¶¶ 10, 70. Defendant’s knowing and intentional
     failure to comply with Section 226 caused Plaintiffs damages,
     including costs expended to calculate the true time worked and

                                        6



                                                                             Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 59 of 116
                                                                            Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 7 of 10 Page ID #:1398




     the amount of employment taxes that were not paid, both of which
     were difficult to estimate. Id. ¶ 71.

           a. Failure to state a claim

           Defendant contends Plaintiffs’ allegation that it “knowingly
     and intentionally” failed to comply with Section 226(a) is
     conclusory. At the pleading stage, however, “[m]alice, intent,
     knowledge, and other conditions of a person’s mind may be alleged
     generally.” Reinhardt v. Gemini Motor Transp., 879 F. Supp. 2d
     1138, 1142 (E.D. Cal. 2012) (quoting Fed. R. Civ. P. 9(b)).
     Plaintiffs’ simple allegation that Defendant’s failure was “knowing
     and intentional” suffices to state a claim at this juncture. Id. In
     addition, Plaintiffs allege a regular practice by Defendant of
     failing to record and pay for time worked. See, e.g., TAC ¶ 70
     (alleging that Defendant’s wage statements were routinely
     incorrect due to Defendant’s practice of paying a flat amount per
     work assignment). It can reasonably be inferred from Plaintiffs’
     allegations that Defendant knowingly and deliberately failed to
     pay wages it knew were owed.

           b. Lack of an injury

           Defendant argues the TAC fails to allege a cognizable injury.
     Section 226(e) was amended on January 1, 2013, and now
     provides that an “injury” occurs when the employee fails to
     provide accurate and complete information as required by
     subsection (a) and the employee “cannot promptly and easily
     determine from the wage statement alone” the information that
     subsection (a) requires the employer to provide. Cal. Lab. Code
     § 226(e)(2)(B). “‘[P]romptly and easily determine’ means a
     reasonable person would be able to readily ascertain the
     information without reference to other documents or information.”
     Id. § 226(e)(2)(C). Here, Plaintiffs allege they received wage
     statements that were inaccurate with respect to hours and wages,


                                          7



                                                                            Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 60 of 116
                                                                            Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 8 of 10 Page ID #:1399




     and that the true time worked was difficult to determine. See
     TAC ¶¶ 70, 71. These allegations are sufficient to satisfy the
     injury requirement.

           c. Wages actually paid

          Defendant contends Plaintiffs do not allege that their wage
     statements were inaccurate in reporting wages actually paid to
     them. Defendant’s interpretation is not supported by the statute:
     “Every employer . . . shall furnish . . . an accurate itemized
     statement in writing . . . .” Cal. Lab. Code § 226(a). “If the
     statement must be accurate as to both wages earned and total
     hours worked, then accurate payment of inaccurately recorded
     hours would violate the statute.” Pena v. Taylor Farms Pac., Inc.,
     No. CV 13-1282-KJM, 2014 WL 1665231, at *9 (E.D. Cal. Apr. 23,
     2014). Defendant cites, Soto v. Motel 6 Operating, L.P., 4 Cal.
     App. 5th 385, 392-93 (2016), which considered whether vacation
     pay must be listed on each itemized wage statement and is not
     helpful.

           d. Whether Section 226.7 payments are “wages”

          Defendant argues that to the extent Plaintiffs’ wage
     statement claim relies on Section 226.7, it fails as a matter of law
     because meal and rest period compensation does not constitute a
     “wage” under the Labor Code.

           Here, Soto is relevant and supports defendant’s position:
     like vacation pay, meal and rest break payments are not required
     to be itemized. The Court also agrees with the authorities cited by
     Defendant that conclude the Section 226.7 payment is not a
     payment for time worked. The Third Cause of Action cannot be
     based on Section 226.7 payments.




                                       8



                                                                            Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 61 of 116
                                                                             Exhibit C
Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 9 of 10 Page ID #:1400




        3. Nonpayment of Wages (Fourth Cause of Action)

          An employer is liable for its willful failure to timely pay “any
     wages of an employee who is discharged or quits . . . .” Cal. Lab.
     Code § 203.

          The TAC alleges the various dates of employment for the
     named Plaintiffs, and that when those Plaintiffs left employment
     with Defendant, they were not compensated for all of their work.
     TAC ¶¶ 1, 78. Defendant “intentionally failed” to pay those wages
     when they were due. TAC ¶ 78.

            Defendant contends the TAC does not sufficiently allege that
     it willfully failed to timely pay wages. As with Plaintiffs’ wage
     statement claim, however, the TAC’s allegations that Defendant
     acted “intentionally” and had a pattern and practice of not paying
     wages, are sufficient to state a claim. Defendant also repeats its
     argument that meal and rest break payments are not “wages”
     under Section 203. As discussed above, the Court will decide this
     issue once briefing is more developed.

        4. PAGA Penalties (Sixth Cause of Action)

           Plaintiffs’ Private Attorney General Act (PAGA) claim rises
     or falls with their other claims. See Price, 192 Cal. App. 4th at
     1147. Plaintiffs’ PAGA claim thus survives to the extent it is
     based on the claims for failure to pay minimum wages, inaccurate
     wage statements, nonpayment of wages, and failure to reimburse.

     B.Motion to Strike

           Defendant moves to strike certain allegations in paragraph
     85 of the TAC. Specifically, Defendant objects to the reference to
     Section 204, which requires that wages be paid on a semi-monthly
     schedule. See Cal. Lab. Code § 204(a). The Court again agrees
     with Defendant that there are no plausible allegations in the TAC



                                       9



                                                                             Exhibit C
   Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 62 of 116
                                                                            Exhibit C

Case 5:18-cv-00688-DSF-SHK Document 52 Filed 09/13/18 Page 10 of 10 Page ID #:1401




      that Defendant failed to pay wages in compliance with the timing
      requirements set forth in section 204; instead, Plaintiffs’
      allegations appear to be that certain wages were not paid at all.
      See Hadjavi v. CVS Pharmacy, Inc., No. CV 10-4886-SJO, 2010
      WL 7695383, at *2 (C.D. Cal. Sept. 22, 2010) (“California Labor
      Code Section 204(a) deals solely with the timing of wages and not
      whether these wages were paid, and Plaintiffs fail to allege that
      Defendants failed to maintain two regular pay days each month,
      within the dates required in California Labor Code Section
      204(a).”). Plaintiffs criticize one of Defendant’s many cited cases
      in support but provide no authority of their own. The reference to
      Section 204 is stricken as immaterial.

                            III.   CONCLUSION

            Defendant’s motion to dismiss portions of Plaintiffs’ UCL
      claim and failure to provide accurate itemized statements claim
      that are predicated on payments owed under Section 226.7 is
      GRANTED WITH PREJUDICE. The reference to Section 204 in
      paragraph 85 of the TAC is STRICKEN. Defendant’s motion is
      otherwise DENIED.

              Defendant must file an answer no later than October 12,
      2018.

         IT IS SO ORDERED.


       Date: September 13, 2018          ____________________________
                                           ___________________________
                                         Dale SS. Fischer
                                          United States District Judge




                                        10


                                                                            Exhibit C
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 63 of 116
                                                                                                                 Exhibit D


                                                                               E-FILED
                                                                                    Sep 20, 2011 9:05 M
                                                                                        Oavid H. Yan,asaki
 2                                                                                    Chief FliCP.~uliv£i! Offk.er/Cfl;!r
                                                                               Superior Court of CA, County of Sa la Clara
 3                                                                               Case #1-08-CV-103426 Filing# -35133
                                                                                      By R. Walker, Deputy
 4

 5

 6

 1
 8                                    SUPEIUOR COURT OF CALIF08NIA
 9                                          COUNTY OF SANTA CLARA
10

11   BRIAN DRISCOLL, KENNETH GALLARDO,                            Case No.: t-08-CV-103426
     DONALD HOPF, CHRIS NOWAK and BRAD
12
     STORM,
13
                        Plaintiffs,                               STATEMENT OF DECISION
14

15
              vs.

16   GRANITE ROCK COMPANY, a California
     corporation, and DOES 1-50, inclusive,
17

18
                        Defendants.

19

20   JOHN MASON, and other similarly situated
     employees,
21

22                      Plaintiffs,

23            vs.
24
     GRANITE ROCK COMPANY, and DOES 1-
25   20,
26                      Defendants.
27

28




     Dl'lscoll, et al. v. Granile Rock Company
     Santa Gia/a County Superior Court, Case No, /-08-CV-/03426
     Statement of Decision



                                                                                                                 Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 64 of 116
                                                                                                         Exhibit D



               Pursuant to Code of Civil Procedure § 632 and Rule 3.1590, California Rules of Court,
 2   the Court issues this final Statement of Decision after considering Plaintiffs' Request for
 3
     Statement of Decision on Principal Controverted Issues ("Plaintiffs' Request") of September 6,
 4
     2011 and Defendant's Response and Proposed Statement of Decision of September 16, 2011.
 s
 6
     I.       PROCEDURAL BACKGROUND

 7
               Concrete ready-mix drivers Driscoll, Gallardo, Hopf, Nowak and _Stenn, none of whom
 8
     work for Defendant at this time, filed this lawsuit on January 17, 2008. Plaintiffs assert causes
 9
     of action for: (I) missed meal compensation under Wage Order I; (2) waiting time penalties
10
     under Labor Code § 203; (3) penalties for inaccurate paystubs based on Labor Code § 226(e);
II
     (4) the default penalty under PAGA, Labor Code § 2699(f); and, (5) restitution and injunctive
12
     relief under Business and Professions Code § 17200. Plaintiffs represent a certified class of
13

14
     approximately 200 current and fonner ready-mix drivers. The Driscoll action was consolidated

IS   with Mason v. Graniterock, Case No. CIV47441 l (San Mateo County Superior Court)..

16            Plaintiffs' principal claim is that Graniterock failed to provide off-duty meal periods

17   and/or failed to pay Plaintiffs one additional hour of pay for duty-free meal periods.

18            This action was tried over approximately 14 days from June 20 through July 13, 2011,
19   in Department I of the above entitled court, the Honorable James P. Kleinberg presiding

20   without a jury. During the trial 55 witnesses testified and 285 exhibits were admitted into
21   evidence. Harvey Sohnen, Esq., Patricia Kelly, Esq., Joe Clapp, Esq., Jason Rabinowitz, Esq.
22   and Susan Garea, Esq. appeared for Plaintiffs. Alan Levins, Esq., Laura 'Hayward, Esq. and
23
     Alison Hightower, Esq. appeared for Defendant.
24
              Having heard and observed the testimony of witnesses, considered the documentary
25
     evidence presented, having reviewed the written submissions of the parties, having considered
26
     the argument of counsel, and being fully advised, the Court finds and rules as follows:
27

28   If



     Driscoll, et al. v. Granite Rock Company
     Santa Clara County Superior Court, Case No. l-0B-CV-/0J426
     Statement ofDecision



                                                                                                         Exhibit D
            Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 65 of 116
                                                                                                            Exhibit D




      II.     FACTUAL BACKGROUND AND THE NATURE OF THE BUSINESS
 2

 3            Graniterock operated the first concrete ready-mix plant in California. (RT 1324:5-14)
 4    Eighty percent of Graniterock's non-management, non-office employees are unionized. (RT
 s    1327:24-27) Graniterock currently has five branches; an additional two branches closed during
 6
      the class period due to the economy. (RT 1328:4-1329:25) Each branch is staffed by concrete
 1
      mixer drivers who deliver concrete to Graniterock's customers and by dispatchers who
 8
      schedule the drivers and coordinate the deliveries of individual loads to customers, Drivers do
 9
      not have a regular schedule. (RT 174:11-15; 303:27-304:8) When a driver arrives at work, he
10
      does not know how long his day will last, and unless he has communicated to his dispatcher
II
      that he would like an off-duty meal that day, he does not know whether he will be asked to
12
      work through his meal. When drivers are directed to work through their meal periods, they are
13
      subject to the dispatcher's direction and control throughout the thirty minute period. They w·e
14
      paid a premium wage for this time at a rate determined by collective bargaining agreements or
IS
      company policy, depending on the branch and date involved. Graniterock has used form On-
16

17    Duty Meal Period Agreements ("ODMPAs") since the end of 2000.

18            The. physical properties of concrete dictate Graniterock's business.     Concrete is a
19    mixt1.1re of rock, sand and cement. Adding water to the mixture causes a chemical reaction that
20    hardens it. For this reason, the mixer truck drum must rotate when it contains concrete or
21'   concrete residue. The truck must be turned on and monitored when the drum rotates. (RT
22    1336: I0-25; Exh. 532)
23            The parties stipulated that concrete is a perishable product that cannot be stored.
24    Furthermore, if more than one load of concrete is being poured in the same form or structure,
25    .subsequent loads must be poured in a continuous fashion to avoid cold joints, or areas where
26
      concrete does not bond, creating a weakness in the structure. (RT 220:13-26; 532:20-533:3;
27
      .Exh. 562) Freshly batched concrete generally must be poured within 90 minutes of batching,
28
      as required by Ca!Trans and by customers based upon industry practice and American Concrete


      .(Jriscoll, et al. v. Grat;tfle Rock Company                                                      3
      Santa Clara County Superior Court, Ca,o No. /-08-CV-/0J426
      Statement of Decision



                                                                                                            Exhibit D
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 66 of 116
                                                                                                           Exhibit D



     Institute (ACI) or American Society of Testing and Materials (ASTM) specifications. (Exh.
 2   562) Projects such as schools and hospitals may require concrete to be poured within 60
 3
     minutes. (RT 1332:14-27) If it is later determined that there is a defect that can be traced to
 4
     pouring expired concrete, the concrete may have to be removed, which is often 120 times as
 s
     expensive as initially pouring the concrete, and customers will seek to recover these "back
 6
     charges" from the concrete supplier. (RT 7/7 114:25-115:20)
 7
              Plaintiffs   are all   former employees of Graniterock. No current employees testified
 8
     during Plaintiffs' case.
 9

to   II.     .DISCUSSION
II
              This case is the reverse of the more familiar pattern where the plaintiff focuses on facts
12
     and defendant relies on the law. Here, relying principally on statutes and regulations, Plaintiffs
13
     have essentially argued that California law (at least to their principal claim) is self-evident to
14

IS
     the degree that Defendant had two choices: either grant the subject employees a meal break or

16   pay the penalty proscribed by law.

17            Plaintiffs' counsel stated their position as follows in closing argument: "Now the facts

18   in this case are relatively undisputed. There are a few little facts along the margin. But by and

19   large, we know what this case is about. The major dispute is a legal dispute not a factual
20   dispute ...."Tr.1578at 16-19.
21            Plaintiffs have taken the position that Judge Joseph Huber's April 23, 2010 ruling

     granting Plaintiffs' motion for summary adjudication as to Defendant's First Affirmative
23
     Defense leaves Defendant without much, if anything, left to say.            That ruling is not as
24
     significant as it first appears, as discussed below.
25

26            A.       Graniterock's On-Duty Meal Period Agreement
27
              California law recognizes that there are circumstances, and industries, where an
28
     employee will be precluded from being relieved of all duty during his meal period. Since 2001,


     Driscoll, t.l al. v. Granite Rock Company
     San/a Clara Coun(y Superior Court, Case No. l-08-CV,./03426
     Stateme,it of Decision



                                                                                                           Exhibit D
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 67 of 116
                                                                                                           Exhibit D



       Wage Order I has authorized employees to work an "on duty" meal period "when the nature of
   2   the work prevents an employee from being relieved of all duty and when by written agreement
   3   between the parties an on-the-job paid meal period is agreed to." Wage Order 1-2001 § I l(C).
   4
       The written agreement must state that the employee may, in writing, revoke the agreement at
   5
       anytime. Id
   6
                Graniterock's "on-duty meal period agreement" ("ODMPA") states:"! understand that I
   7
       may revoke this Waiver Agreement at any time by providing at least one (!) working day's
   8
       advance written notice to my Manager of my decision." (e.g. Exh. 273). When Defendant's
  9
       President and CEO Bruce Woolpert and Human Resources Director Shirley Ow drafted the
  10
       ODMPA in anticipation of January 2001 changes to the Wage Order, they included the Wage
  II
       Order language that the ODMPA could be revoked at "any time" but observed that the Wage
  12
       Order was silent on how quickly an employer needed to act after receiving the revocation.
  13

 14
       Graniterock has argued, and continues to advance the proposition that one day was the shortest

  15   reasonable notice to process revocation and provide the required meal period. That provision

  16   resulted in a court decision that remains actively debated in this case.

  17
                B.       The Court's April 23, 2010 Order
  18

  19            Judge Huber's April 23, 2010 Order (the "April 23 Order") held that the "one day
 20    notice" revocation provision did not comply with the Wage Order and granted Plaintiffs
 21    summary adjudication of the First Affinnative Defense asserted by Graniterock.
 22
                That Order reads as follows, in pertinent part:
 23
                "Defendant's I s1 Affinnative Defense states: "The nature of Plaintiffs' work frequently
 24
       prevented them for being relieved of all duty_for a thirty minute meal period and Plaintiffs were
. 25
       signed to valid, written on-duty meal period agreements." (emphasis supplied). Even if it is
 26
       assumed for purposes of argument that the "nature of the work" performed by ready-mix
 27
       drivers does not readily allow for off duty meal periods Plaintiffs' motion may go forward
 28
       based on their assertion that Defendant cannot possibly satisfy a required element for a valid


       Driscol/, el al, v. Granite Rock Company
       Santa Clara County Superior Court, Ca:re No. /-08-CV-/03426
       Statemeni of Decision



                                                                                                           Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 68 of 116
                                                                                                          Exhibit D



     ODMPA; that it expressly allow the employee to revoke it "at any time" provided it is done in
 2   writing. It is undisputed that the three versions ofODMPAs entered into by Defen.dant and its
 3   driver employees (exemplars of which are included in Defendant's verified responses to
 4
     requests for admissions presented by Plaintiff) each required one working day's notice before
 s   the employee's request to revoke the ODMPA would become effective.
 6
               "Plaintiffs' initial burden is met here simply by their presenting and comparing the
 1
     language of Wage Order I, sec. I l(C) with the language in each of the three versions of
 8
     Defendant's ODMPAs requiring one working day's advance written notice before drivers could
 9
     revoke their concessions to the employer and have off-duty meal periods again. Wage Order I,
10
     sec. 1 l(C) states, referring to ODMPAs, that "The written agreement shall state that the
11
     employee may, in writing, revoke the agreement at any time." This language is not ambiguous,
12
     nor is giving it a logical common-sense interpretation an "absurd" result as Defendant argues.
13
     The Order is issued under the authority of remedial statutes meant to be construed broadly to
14

IS
     promote the worker protections provided. A required delay of one business day before a driver

16   may revoke their ODMPA is simply not compatible with the Wage Order's clear requirement

17   that an employee must be able to revoke it in writing "at any time."

18            "When the burden shifts to Defendant it is unable to raise any triable issues of material

19   fact as to whether its ODMPA language fully complies with Wage Order No. I (or 9) and can
20   therefore serve as an affirmative defense. Neither Defendant nor any other employer is the
21   judge of what is the shortest reasonable notice period, the Legislature is, and to date it has
22   declined to allow a one working day's delay on an employee's ability to cancel their ODMPA
23   "at any time" anywhere but in the health care industry. Wage Order 4 establishes that the
24
     Legislature knew how to select a one working day waiting period before an employee could

     revoke an ODMPA when it chose to. The language of Wage Order I (and 9) establishes that it
26
     has chosen not to do so outside of the health care industry. The most logical interpretation of
27
     "at any time" is the same day, not after one working day. A driver who presents his employer
28
     with a written revocation of his ODMPA must be allowed an off-duty meal period that same


     Driscoll, et al. v. Gr(Ini/e Rock Company
     Santa Clara County Superior Court, Case No. J-08,CV-103426
     Statement ofDec/lion



                                                                                                          Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 69 of 116
                                                                                                                                Exhibit D



     day. This is not an absurd result and whether this is inconvenient to Defendant is simply
2    irrelevant 1."
3             Indeed, Plaintiffs have gone further. The Court posed this question to Plaintiffs' counsel
4
     at closing argument:
5
                       THE COURT: When you say they are invalid on their face, you are basing that
6
                  on the order that was signed by this Court in April of 20 IO; correct?
7
                       MR. CLAPP: That is correct.
8
                       THE COURT: And if the on-duty meal period agreement had not said that
9
                  Graniterock was to have 24 hours advanced notice, if it had said - if it had said
10
                  immediately, or upon request, or something like that, would we - would you even
II
                  have a case?
12
                       MR. CLAPP: Yes, your Honor.
13
                       THE COURT: How would you have a case if that were so?
14

15                     MR. CLAPP: Because we would be in here trying to persuade you that the

16
     1 Defendant did not move for reconsideration of this order, choosing instead to seek a writ from the District Court of
17
     Appeal. The Court of Appeal did not grant the writ. Nevertheless, because of the importance of this affinnative
18   defense, this Court examined whether the prior ruling could be appropriately modified or severed in some fashion.
     The docliine oflaw of the case provides that where an appellate court stales in its opinion a principle of law
19   necessary to its decision, the principle becomes the Jaw of the case for later proceedings. (Bovardv. American
     Horse Enterprises, Inc., et al, (1988) 201 Cal.App.3d 832, 841.) Law of the case "deals with the effect of the first
20   appellate decision on the subsequent retrial or appeal." (9 Wilkin, Cal. Proc. 5th (2008) Appeal,§§ 459,460.
               California courts in general adhere to the belief that judges should not revisit interlocutory orders ruled on
21   by a previous judge. People v. Riva (2003) 112 Cal.App.4 th 981, 991.) In Metropolitan Water Dist. 0/Southern
     California v. Campus Crusade/or Christ, Inc. (2005) 37 Cal.Rptr.3d 598, the Fourth Appellate District ruled that
22   based on "fundamental principles of judicial comity, efficiency, and the rule oflaw" a superior court judge could not
     overturn rulings on motions in limlne made by a previous judge on the same case. (Id. At p. 609.) The Second
23   Appellate Disliict came to a similar conclusion in a criminal case in which a judge increased the bail for a criminal
     defendant awaiting trial because he believed that the first judge did not comply with statutory requirements. (In re
24   Alberto (2002) 102 Cal.App.4• 421.) The court said that !he power ofone judge to vacate an order made by another
     judge is limited due to policy considerations: "For one superior court judge, no matter how well intended, even if
25   correct as a matter of law, to nullify a duly made, erroneous ruling of another superior court judge places the second
26   judge in the role ofa one-judge appellate court" (Id, At p. 427,) cf. Lacey v. Betrone (1952) !09 Cal.App.2d 107
               The rule against vacating an interlocutory ruling by a previous judge is especially strong when concerning
27   motions that have been fully litigated through written motions and noticed hearings. Green v. State Farm Fire &
     Casualty Co. (1990) 224 Cal.App.3d 1583, 1589. The summary adjudication order tits into this category, as it was
28   fully briefed and included a full hearing.
               Defendant did not ask lhis Court to overturn the April 23 Order. In any event, the Court declines to do so
     sua sponle under the circumstances and principles presented.

     Driscoll, et al. v. Oranile Rock Company
     Santa Clara County Superior Courl, Ca.se No. J-08-CV-103426
     Statement of Decision



                                                                                                                                Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 70 of 116
                                                                                                         Exhibit D



                  nature of the work did not prevent these drivers from taking meal periods.
 2                     THE COURT: Are you saying the Court should determine how to run this
 3
                  business?
 4
                       MR. CLAPP: No, we are not. Not even slightly, your Honor. They have
 s                basically two options here. What they can do is one of two things. If they believe
 6
                  the nature of the work prevents them from running it through the meal periods, they
 7
                  can either get a valid on-duty meal period, which for some reason they don't want to
 8
                  do; or, as I mentioned, they can pay the additional hour of pay, your Honor.
 9
                  Significantly, the parties stipulated that the one-day notice language did not deter
10
                  any driver from revoking his or her ODMPA. (RT 1129:10-12; Exh 563) That
II
                  stipulation provides, in part:
12
                  "(3) The one-day revocation provision in the ODMPA has nothing to do with the
13

14
                  [driver's] decision not to revoke the ODMPA;"

IS            Thus, the sole impact of the "one-day notice" revocation provision was at most a one-

16   day delay in providing an off-duty meal period to those drivers who revoked their ODMPA.

17   However, dwnages by drivers who did not revoke, and damages for any driver in excess of one

18   day's meal period compensation, are not legally tenable. Starbucks Corp. v. Superior Court,

19   168 Cal.App.4th 1436 (2008).
20            Graniterock contends that even if it provided on-duty meal periods that contravened the
21   Wage Order, nevertheless it simultaneously provided off-duty meal periods that did comply
22   with the Wage Order. Graniterock argues that it provided these off-duty meal periods in two
23   ways: First, by infonning drivers that they were not required to enter into the On-Duty Meal
24
     Period Agreements (or could revoke them if they had already entered into the Agreements); and
25
     second, by informing drivers that they could simply ask the dispatchers to take off-duty meal
26
     periods. Graniterock argues that it was the drivers themselves who chose to waive their right to

     take off-duty meal periods.
28
              Plaintiffs bear the burden of proving that Graniterock did not provide meal periods and


     Driscoll. et al. v. Granite Rock Company
     Santa Clara County Superior Court, Case No. I-0BwCV-103426
     Statemet11 of Dec{J/on



                                                                                                         Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 71 of 116
                                                                                                            Exhibit D



     the evidence does not support Plaintiffs' position on the issue of missed meal compensation.
 2   The Court finds that Grnniterock did not require, expect or train its drivers to involuntarily sign
 3   an ODMPA or to work through lunch; Graniterock had a legally compliant meal period policy
 4   published in its handbook and the drivers made their decisions voluntarily. The Court further
 s   finds that during the class period, Graniterock informed drivers that they could ask dispatchers
 6
     for off-duty meal periods and the dispatchers acceded to these requests. The drivers thus each
 7
     determined on a daily basis whether they wanted an off-duty meal period. The evidence
 8
     showed that those few drivers who refused to sign OD MPAs were given off duty meal periods
 9
     or they received a "Code 38" payment that equaled one hour of pay. (RT 446:26-447:7;
10
     1076:16-23; Exh. 242)          It is undisputed that only three Graniterock drivers revoked their
II
     ODMPA and that each of those drivers received an off-duty meal period on the very next
12
     occasion possible. (RT 506:5-7,19-27; Exh. 419,426; RT 7/11 1493:17-1494:17 (Crews); RT
13
     506:8-10, 507:6-11 Exhs. 422, 427; RT 7/111493:17-1494:17 (Marketello); RT 377:1-16
14

IS
     (Nelson)). Thus, Plaintiffs offered no evidence that any delay or damage occurred. While Mr.

16   Nelson testified that he had revoked the agreement 24 hours beforehand because of the one-

17   day's notice provision (RT 7/11 1536:18-21), the Court does not give weight to this self•

18   serving, after-the-fact testimony because Mr. Nelson was inconsistent with respect to

19   compliance with the terms of the ODMPA. He also claimed that he was "retaliated against" by
20   being given off-duty meals after he revoked his waiver.         (RT 7/11 1537:6-25) His bias,
21   moreover, was evident. (RT7/ll I 538: 19-1541 :8; Exh. 571.)
22           Defendant has argued that, without exception, the employees didn't want what Plaintiffs
23   claim the law provided, but rather preferred to "work through lunch" and leave early. The
24
     Court finds this argument supported by the vast weight of the evidence.
25

26           c.        Brinker and Lamps Plus
27
             The question of whether an employer must mandate that rest and meal breaks are taken
28                                                                                                     1h
     is currently unsettled (see Brinker Restaurant Corp. v. Superior Court (2008) 165 Cal.App.4


     Driscoll, et al. v. Granite Rock CQmpany
     Santa Clara County Superior Court, Case No. /-08-CV-103426
     Statement of Decision



                                                                                                            Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 72 of 116
                                                                                                      Exhibit D



     25 [de-published pending review, Brinker Restaurant Corporation v. S.C. (Hohmbaum) (2008)
 2   196 P.3d 216] and Lamps Plus Overtime Cases (2011) 195 Cal.App.41h 389 [de-published
 3   pending review, In re Lamps Plus Overtime Cases, 2011 Cal. LEXIS 7468])
 4
     While cognizant of the appeals pending before the Supreme Court, in ruling on motions in
 5
     I/mine this Court determined that the word "provide" as used in Wage Order l and California
 6
     Labor Code Sections 226.7 and 512 means to make meal periods "available," to not "frustrate
 7
     or prevent" taking of meal periods. It does not mean the employer must "ensure" that meal
 8
     periods are actually taken. Lamps Plus Overtime Cases, 195 Cal.App.4th 389, 402 (2011),
 9
     review granted. This Court reaches the same conclusion based on the weight of authorities to
10
     date,
11
     This interpretation is consistent with the state Supreme Court decision in Murphy v. Kenneth
12
     Cole Productions, 40 Cal.4th 1094, 1104 (2007), where the Court described the one hour's
13
     wage to be owed to "an employee forced to forego his or her meal period" because that
14

IS
     employee "has been deprived of the right to be free of the employer's control during the meal

16   period[,]"(emphasis added) not when employees are simply "permitted" to work through a

17   meal. Many federal courts that have squarely considered the meaning of the same statutory and

18   regulatory provisions have concluded that "an employer [must] offer meal breaks, without

19   forcing employers .actively to ensure that workers are taking these breaks."      In White v.
20   Starbucks Corp., 497 F.Supp.2d 1080, 1088 (N.D. Cal. 2007), the court held that "the
21   employee must show that he was forced to forego his meal breaks as opposed to merely
22   showing that he did not take them ... " Id. The court noted that if the employer had to ensure
23   that each employee actually took a 30 minute meal break "employees would be able to
24
     manipulate the process and manufacture claims by skipping breaks or taking breaks of fewer

     than 30 minutes," and the court declined to find a rule that "would create such perverse and
26
     incoherent incentives." Id. at I 089.
27
             in Brown v. Federal Express Corp. 249 F.R.D. 580, 584-85 (C.D. Cal. 2008), the court
28
     likewise interpreted "provide," noting that "[r]equiring enforcement of meal breaks would


     Driscoll, et a/, v. Granite Rocle Company
     Sanla Clara County Superior Court, Case No. J-08-CV-103426
     Statement ofDecision



                                                                                                      Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 73 of 116
                                                                                                           Exhibit D



     place an undue burden on employers whose employees a.re numerous or who, as with Plaintiffs,
 2   do not appear to remain in contact with the employer during the day." The court in Marlo v.
 3
     United Parcel Service, Inc., 2009 U.S. Dist. Lexis 41948 at *27 (C.D. Cal. May 5, 2009)
 4
     characterized this interpretation as "the most natural reading of the statute's language."

 '
 6
              The Court finds Cicairos v. Summit Logistics, 133 Cal.App.4th 949 (2005), cited by
     Plaintiffs to be distinguishable, since in that case the employer interfered with employees' right
 7
     to take meal periods.
 8
              Plaintiffs contend that the "provide" standard requires that the employer affirmatively
9
     schedule a meal period to distinguish from its duty to simply "authorize and pennit" rest
10
     periods.     However, there is no requirement that an employer affirmatively schedule meal
11
     breaks, as the court held in Kenny v. Supercuts, lnq., 252 F.R.D. 641, 646 (N.D. Cal. 2008),
12
     Further, in Kenny the court opined that even under the scenario where an employee might
13

14
     choose to work through meals to earn more tips or to avoid keeping a valued customer waiting,

15   meals could still be "provided" if employees were not forced or pressured to forego them. In.

16   any event, Plaintiffs' interpretation could not apply at Graniterock where nothing during the

17   day is scheduled other than the first load.

18            Further, Plaintiffs' assertion that an employee must be relieved from all control during

19   an off-duty meal period (citing Mori/lion v. Royal Packing Co., 22 Cal.4th 575 (2000)) is off the
20   mark. Whether an employee was provided the opportunity to take an off-duty meal in which
21   the employer relinquishes all control is a separate issue from whether an employee who decided
22   to work during his meal period and/or was under the employer's control was paid for that time,
23
     Graniterock is only required to relieve from its control those drivers who elected to take an off-
24
     duty meal period. The Court rejects Plaintiffs' assertion that the correct legal standard is that
25
     the employer must guarantee or ensure that an employee takes a 30 minute off-duty meal
26
     period or the employer has "engaged, suffered or permitted" an employee to work. In any
27
     event, the Court finds that the drivers who took on-duty meal periods did so voluntarily and
28
     without any compulsion, coercion or interference by Graniterock.


     Driscoll, et al. v. Granite Rock Company                                                         11
     Santa Clara County Superior Court, Case No. J-08-CV-103426
     Statement of Decision



                                                                                                           Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 74 of 116
                                                                                                            Exhibit D



               D.         Defendant's Compliance with the Law and "Code 38" Pay
2              Grnniterock's written meal period policies (which are contained within its Employee
3    Handbook) notified all drivers that they are entitled to a 30 minute off-duty meal period.
4    (Exhs, 205-208) Under this policy, drivers are free from Graniterock's control during their 30
5
     minute off-duty meal.               (RT 370:11-25) Many drivers acknowledged having received and
6
     reviewed this policy. (RT 1004:13-22; 1023:16-26; 1064:17-22) In addition, since 2000,
7
     Graniterock posted the Wage Order and mandatory state and federal postings at each branch
 8
     advising employees of their right to an off-duty meal period. (RT 1311:4-21; Exhs. 550,552)
9
               In December 2000, anticipating the January 2001 changes to the Wage Order, Ms. Ow
10
     and Mr. Woolpert drafted a Jetter to Graniterock employees outlining California law and
11
     advising drivers that they had a right to an off-duty meal period, but that if they wished to, they
12
     could sign an ODMP A to indicate that they chose to work through their meals, The drivers
13
     received premium pay of double time or time and a half plus an additional 1S minutes added to
14
,s their time cards at regular or overtime rates fo.r working through lunch pursuant to collective
16   bargaining agreements and/or Compru1y policy. (RT 455:21-456:21; Exhs. 516-520) The letter

17   advised drivers that if they did not sign an ODMPA and were asked to work through a meal

18   they would get one hour of pay in addition to applicable premium pay, (RT 495:26-496: 12; Jt.

19   Exh, 9)
20             It is undisputed that most, if not all, of the drivers signed these ODMP As, and only
21   three ever revoked.              Regardless of the validity of the one day's notice provision in the
22   ODMPA, the ODMPA served as a statement of the employee's preference, Plaintiffs failed to
23
     prove that the drivers were forced, expected, or trained to involuntarily sign ODMPAs or to
24
     miss off-duty meal periods against their will. Moreover, numerous drivers testified that despite
2S
     signing    W1   ODMPA, they understood that they could get a meal at any time without revoking
26
     their ODMPA. For instance, Bruce Nicholson understood he could ask for an off-duty meal at
27
     any time because it was in the Handbook and "it was told to us," (RT 902:4-10) Kelly Sones
28
     knew she could ask for time off without revo!dng her ODMPA.                  (RT 919:12-15) Brian


     Driscoll, et al, v, GranffP. ll,Qck. C(lmpany
     Santa Clara CauntyS11perior Court, Caso No, I-0B-CV-103416
     Statement QJ Decision



                                                                                                            Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 75 of 116
                                                                                                           Exhibit D



     Sheridan testified that "anytime we want lunch all we have to do is ask for it." (RT 938: 10-14)
 2   Richard Walrod knew he could have asked for lunch off on the same day, but chose not to.
 3
     (RT 1145:22-1146:17)
 4
             Plaintiffs offered no evidence that any driver who requested a meal period was denied
 s   one. Some requested meals by revoking or not signing an ODMPA. (RT 1075:2-1076:15;
6
     1083:10 - I084:8, Exh. 419; 1085: 15-27; 1086:19-26) Notably, Graniterock paid an extra hour
 7
     of regular pay, referred to as "Code 38 pay," to drivers who did not sign an ODMPA and who
 8
     were not relieved from its control for a 30 minute off-duty meal period. (RT 446:26-447:7;
9
     1076:16-23; Exh. 242) Others asked for meals without revoking their ODMPA and were given
10
     them even when they made the request the same day. Dispatcher (and class member) Dave
11
     Fontes reported that if someone asks for an off-duty meal, he does "whatever it takes" to give
12
     that meal period.         (RT 417:10-17)           Dispatcher Terri Galvin bent over backwards to
13
     accommodate her drivers' personal requests for time off. (RT 400:4-11) Driver Jerry Pineda,
14

IS
     who asked for unpaid lunch for appointments, or to pick up his kids, after which he would

16   return to work, stated "[the dispatchers] always worked with my schedule, because they know

17   I'm a single parent." (RT 981 :6-24) Marc Fanning received an off-duty meal to take care of

18   personal business when he requested it that same morning. (RT 971:12-972:2) Brian Sheridan

19   (RT 938:15-939:4) and Pete Diaz had the same experience. (RT 1134:14-20)               Graniterock
20   affirmatively informed drivers that they could take off-duty meal periods if they wished. (Exhs.
21   205-208; RT 1311:4-21; Exhs. 550, 552) Plaintiffs offered no evidence to prove that drivers
22   were unaware of their ability to obtain off-duty meal periods. Therefore, the weight of the
23
     evidence established that drivers were aware of the availability of off-duty meal periods and
24
     exercised the ability to take off-duty meal period regardless of whether an ODMPA was signed
2S
     or on file. (E.g. RT 919:12-15; 938:10-14)
26
              However, the vast majority of drivers-including Plaintiffs-voluntarily chose to eat on
27
     the job---not because they were forced or even pressured to do so, but because they wanted to.
28
     It is undisputed (and was stipulated to) that there was ample down time during the drivers' days


     Drl,co/1, et al. v. Granite Rock Company                                                         13
     Santa Clora County Superior Court, Caie No. J-08-CV-/03426
     Statement ofDecision



                                                                                                           Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 76 of 116
                                                                                                         Exhibit D



     during which they had time to eat while at the plant or a customer site. (Exh 563) It is
2    significant that none of the named Plaintiffs/Class representatives testified that he wanted off-
3    duty meal periods. Plaintiffs' rebuttal witness, Tom Nelson, testified that he asked for off-duty
4    meals, but when he received them, he felt that this was a form of retaliation. (RT 7/11
5
     1537:16-23) That testimony did not ring true. Every single current employee has signed an
6
     ODMPA indicating his/her preference to work through meals. (RT 487:18-22)
7
             Drivers preferred to eat on-duty in order to get home earlier, to receive a premium for
8
     working through lunch, and/or because they did not wish to sit around "twiddling their thumbs"
9
     off-the-clock. Ryan Fontes would rather get paid to work through lunch and go home and
10
     enjoy his family. (RT 343:25-344:17) Bruce Nicholson wanted to get off early to coach
II
     basketball. (RT 904:17-905:5) Brian Sheridan worked through lunch because "who wouldn't
12
     want to" get paid extra premium and get home early. (RT 936:22-25; see also Kelly Sones (RT
13
     917:26-918:5), Mark Fanning (RT 969:24-970:3), Jerry Pineda and Fred Eisenstadt (RT 980:3-
14

15   5; 991:10-21).

16           Drivers complained to their dispatchers about having to take off-duty meals and asked

17   to be given other work instead. Former dispatcher Patty Carter testified that drivers saw being

18   asked to take meal periods as "punishment" and told her they preferred to continue working.

19   (RT 313:18-314:2) Ed Yancey testified that drivers pied with him to go home, to help the
20   batch man, "help Glen in the shop," to shovel debris, or do anything rather than take an off-
21   duty meal. (RT 379:12-26) When Terri Galvin tells her drivers to take off-duty meals "they
22   get angry with [her]." (RT 398: 19-26) David Fontes' drivers denote "no lunch" on their
23
     timecards with a happy face. (RT 413:11-13)
24
              Drivers opted to work through lunch even knowing that they were agreeing not to get
25
     the one hour's pay.         (E.g. Nicholson (RT 912:4-7); Fanntng (RT 973:12-18); Pineda (RT
26
     982:18-983:4); Rodriguez (RT 1005:2-5).) This is because the drivers knew that if they did
27
     revoke, they would get more off-duty unpaid meals, which they did not want. E.g., Tom Regan
28
     believed that if he revoked, the dispatcher would "probably break me for lunch every· day."


     Dl'lscoll, el al. v. Granite Rock Company
     Santa Clara County Superior Co1,rt, Case No. l-08-CV-/03426
     St(Jtement a/ Decision



                                                                                                         Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 77 of 116
                                                                                                               Exhibit D



      (RT 1024:25-1025:4) Others shared this sentiment. (E.g. Sones (RT 918:22-25); Sheridan (RT
 2
      940:15-21); Amparan (RT 1063:20-26).)                   Thus, while Graniterock dispatchers did direct
 3
      drivers as to which customer sites they needed to deliver concrete to and when, drivers elected
 4
      whether or not they wanted to take an off-duty meal by notifying the dispatcher. The evidence
 s
      showed that the drivers' req11ests for an off-duty meal period were granted. Plaintiffs failed to
 6
     show that Code 38 pay was not given in the event such requests could not be granted. The
 7
     practice of other companies is not persuasive as to whether Graniterock had any legal
 8
     obligation under the Labor Code to pay its drivers who chose to forego off-duty meal periods.
 9
               It is particularly probative that no employee has ever complained or filed a grievance
10
     regarding meal periods. Nor has the Union filed any such grievance, (RT 486:24-487:17)
II
     Graniterock reasonably relied on this conduct by the drivers and Union representatives-as
12

13
     well as the written agreements they signed and chose not to revoke-as evidencing the drivers'

14   stated desire to not take off-duty meal periods whenever possible. Evid. Code § 623.

15            In summary on this issue, the Court finds that Plaintiffs have not proven that

16   Graniterock forced any driver to forego an off-duty meal period. Graniterock has affirmatively

17   notified its employees that they are entitled to. a 30 minute off-duty meal period free from its
18   control through its policies, postings and communications. Graniterock did nothing to interfere
19   with drivers' ability to take an off-duty meal period. Rather, drivers did not take off-duty meal
20   periods because they did not want them. No one went hungry - they ate during their downtime,
21   While the dispatchers did not ask each employee every day whether s/he wanted an off-duty
22
     meal period, every driver stated that if asked s/he would say s/he did not want one. The law
23
     does not require that the dispatchers ask each day because that would be an exercise in futility.
24
     Even if the Court were to adopt the "suffer or permit" legal standard that Plaintiffs advocate, it
25
     would still find that Graniterock exercised at least reasonable care to see that its employees
26
     received off-duty meal periods. Plaintiffs therefore have not met their burden of proof and
27
     judgment on their First and Fifth Causes of Action must be entered for Graniterock. Since all
28




     Driscoll, el al. v. Gra11ite Rock Compnn.y
     Santa Clara County Superior Court, Case NQ,_ J-08-CV-/03426
     Statement of Decision



                                                                                                               Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 78 of 116
                                                                                                          Exhibit D



     of the remaining causes of action are dependent upon Plaintiffs proving that meal periods were
 2   not provided, judgment for Graniterock on these causes of action shall bo entered as well.
 3                      Plainliffs' Damages Claims
              E.
 4
              Beyond the merits of their liability claims, Plaintiffs have the burden of proving as an
 s essential element of their case that they suffered damage and the amount of the monies they
 6
     seek W1der Section 17200. Carpenter Foundation v. Oakes, 26 Cal.App.3d 784, 799 (1972);
 ?
     Evid. Code § 500. Plaintiffs rely on the testimony of Dr. Levine to establish a violation rate,
 B
     and upon Dr. Drogin to calculate damages illld penalties based on that violation rate. The Court
 9
     finds this testimony unreliable and Wlpersuasive.
10
              To qualify to testify as an expert witness, a person must have "special knowledge, skill,
II
     experience, training, or education sufficient to qualify him as an expert on the subject to which
12
     his teslimolly relates." Evid, Code§ 720(a). It does not follow, and the Court is unaware of any
13
     authority, that permitting a witness to testify in an expert capacity because of their credentials
14

IS   compels the Court to credit their testimony. Dr. Levine was not shown to be an expert in

16   coding techniques and the mistakes he made in his coding process and his failure to use an

17   appropriate scientific method establish that he is not so qualified. (RT 7/7 14:10-19:20) The
18   Court accordingly does not find Dr. Levine to be qualified as an expert to render the proffered
19   opiniom seeking to establish a "violation rate" for Groniterock's concrete-mixer drivers.
20            Even if Dr. Levine were qualified, his conclusions as to a violation rate, or which
21   drivers were not provided meal periods on given days, are speculative, lack foW1dation, and are
22   unreliable. An expert witness "does not possess a carte blanche to express any opinion within
23
     the area of expertise," Jennings v. Palomar Pomerado Health Systems, Inc., 114 Cal.App.4th
24
     1108, 1117 (2003) (striking expert testimony on causation); Evid. C. § 80 I. Dr. Levine did not
ZS
     use accepted scientific techniques to ensure that his analysis was reliable. For instance, Dr,
     Levine failed to ensure that the population from which the sample was drawn was correct, and
27
     thus included a timecard of driver Brad Tarp that was outside the correct population (because it
28
     was from a date before the relevant time period), which was extrapolated to hundreds of cards.


     Dri1r.ollt ff al. v, Oran{(e Rock Company
     Sa~ttt Clara Co1ility St1perlor Coun, Case No. J-08-CV-/03426
     S/(J/emfm( o/Decfdo11



                                                                                                          Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 79 of 116
                                                                                                          Exhibit D



     RT 7/7 14:3-15:7) Dr, Levine failed to ensure that the population he analyzed included all of
 2   the timecards, (Id,) Only o.fter Graniterock noted these mistakes did Dr, Levine fix them. (RT
 3   7/7 14:10-19) Dr. Levine did not take measures to ensure that all mistakes were found and
 4
     corrected. (RT 7/7 I 6:8-18 :22)
              Dr. Levine did not use a consistent set of coding rules that could be independently
 6
     verified-he offered no written rules and Defendant's expert, Dr. Levy, was unable to replicate
 7
     his analysis. (RT 7/7 RT 18:23-27) Dr. Levine failed to conduct any validation process to
 8
     ensure that his coding reflected reality. (RT 7/7 16:8-18:22) The factthat a timecard from one
 9
     Mr. McElroy was erroneously assumed to be a "no lunch" when he had the day off with pay,
10
     highlights that Dr. Levine's process made unsupported asswnptions. (RT 625:13-626:9) Even
11
     Dr. Levine admitted at trial that he was not sure "it [was] the wise thing to do" to have re-coded
12
     McElroy's timecard, because by so doing, "there is inconsistency" in following his own coding
13
     rules, (RT 625:24-626: 15) Dr. Levine testified that he relied on plaintiffs' counsel, Mr. Clapp,
14

15
     to tell him how to code the cards. (RT 605:26-607:7) While an expert may rely on hearsay, "it

16   should be considered an improper matter unless the elements of necessity and indications of

17   reliability are present" and without them "a finding against reasonable reliance by an expert is

18   justified." Korsak v. Atlas Hotels, Inc,, 2 Cal.App.4th 1516, 1524 (1992),          Dr. Levine's
19   reliance on unspecified hearsay is not a reliable method of obtaining· information, particularly
20   where no evidence was admitted to evaluate what information plaintiffs' counsel imparted or
21   how he obtained it. Dr. Levine never established that his method of coding the timecards
22   accurately reflected the experiences of the class, since Dr. Levine relied on what Plaintiffs'
23
     counsel told him rather than on any direct evidence of how the drivers completed their
24
     timecards or how Graniterock interpreted the time cards. Dr. Levine could not cure these
25
     deficiencies by reducing the violations based on Graniterock's criticisms of his specific coding
26
     decisions because the entire process utilized by him was so unreliable as to be of insufficient
27
     probative value.
28
              In summary, even if the Court were to admit Dr. Levine as a qualified expert and


     Driscoll, et al. v. Granite Rock Company
     &mta Ch1ra Coitnly Superior Courl, Case No. l-08-CV-103426
     Statement of Decision




                                                                                                          Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 80 of 116
                                                                                                               Exhibit D



     conclude that Graniterock failed to "provide" the class meal periods, the Court concludes that
 2   the reliability of Dr, Levine's opinions and conclusions as to who missed meal periods is
 3   sufficiently in doubt that they are not persuasive, Plaintiffs thus failed to prove the number of
 4
     missed meal periods for the class (or the "violation rate"),
 s
 6
              F.       Dr. Drogln's Analysis
 7
              Plaintiffs' damages expert, Dr, Drogin, in turn relied on Dr. Levine's suspect coding
 8
     which he assumed was done perfectly, (RT 686:19-24; 1520:24-28; Pltfs. Ex. 9) While expert
 9
     opinion testimony may be premised on material that is not itself admitted into evidence, the
ID
     material that forms the basis for an expert's opinion testimony must be reliable, Korsak, 2
11
     CatApp.4th at 1524; Evid. Code § 80l(b). As our Supreme Court noted, "an expert's opinion
12
     which rests on assumptions of fact without evidentiary support or on speculative or conjectural
13
     factors has no evidentiary value ... and may be excluded from evidence," Lockheed Martin
14
     Corp. v. Superior Court, 29 Cal.4th 1096, 11 IO (2003)(citations omitted). This Court therefore
IS

16
     does not rely upon either Dr. Drogin's calcul11tion ofa violation rate, or the damages calculated

17   based on those violation rates, because they lack foundation, being based entirely on Dr.

18   Levine's unreliable analysis.
19            Even assuming Dr. Drogin could rely on Dr; Levine's analysis, his damages
20   calculations remain unpersuasive. For example, Dr. Drogin does not provide the true margin of
21   error--Oilly the margin of error based on the assumption that the coding was done perfectly,
22   The reai margin of error could be higher than 10%, which is too high to be reliable based on
23   Bell v. Farmerslnsurance Co,, I IS Cal.App.4th 715 (2004), noted by Dr. Drogi_n as supporting
24
     a 10% margin. Further, Belt         v. Farmers is distinguishable based   on its unusual facts. In that
25
     case, both experts agreed on a method to calculate unpaid overtime and on the average or mean
26
     amount of overtime worked. Id. at 753. This average overtime was based on deposition
27
     testimony of 295 persons-not an expert's interpretation of time records. Most importantly,
28
     the court in Bell considered only whether the trial court abused its discretion in adopting its trial


     Driscoll. et al, v. Granite Rack Company
     Santa ClarQ County Superior Court, Case No. J-08-CV~/03426
     Statement o/Dec/sion



                                                                                                               Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 81 of 116
                                                                                                            Exhibit D



     management plan and whether the use of statistical inference violated due process. Id. at 747.
 2   The court found that Farmers had waived its objections to the procedure and to the "one hour"
 3
     of overtime margin of error used by Dr. Drogin. Id. at 755. By contrast, Graniterock objected
 4
     to the qualifications of Dr. Levine and to the admission of the opinions of both Dr. Levine and
 l
     Dr. Drogin, including their methodology and margin of error. (RT 650:15-651:9; 672:7-673:9;
 6
     675:21-28; 679:26-680:4; 681 :21-27; 685:12-17)
 7
             Moreover, the Court finds Dr. Drogin's attempted projection of damages for the time
 8
     period after March 31, 2011, (Pltfs. Exh. 8) speculative and unreliable, even if Dr, Levine's
 9
     coding was assumed to be entirely accurate. Dr. Drogin ignored his own data that showed that
10
     violation rates dropped from 89% to 81 % over time, and instead assumed that the violation rate
II
     stayed the same in 2010 and 201 I, including during the time period after March 31, 2011, for
12
     which Dr. Drogin and Dr. Levine had no data. (RT 7/7 37:2-38:12) Dr. Drogin did not dispute
13
     that his small sample size means that the range of damages calculated is extremely broad. His
14

15
     calculated margin of error-without considering the error rate in coding the timecards-is plus

16   or minus 14.84%, or roughly 30% of the claimed projected damages for this time period. (RT

17   7/7 38:17-39:10)

18            Damages must be proven with a reasonable certainty. "Damages which are uncertain,

19   contingent, or speculative cannot be recovered." American Poultry Feeder Co. v. Wedel, 213
20   Cal.App.2d 509 (1963) (reversing damages award).             Plaintiffs failed to establish that the
21   timecards showed when (if ever) members of the class were not "provided" meal periods as
22   that term is defined above (that being times when class members were frustrated or prevented
23   from taking off-duty meal periods). Plaintiffs consequently failed to prove the number of times
24
     (if any) Graniterock drivers were not provided 30 minute uninterrupted off-duty meal periods
25
     when employed for more than six hours in a day, or the number of times that Graniterock did
26
     not pay one hour's pay in such instances. As a result, Plaintiffs did not meet their burden of
27
     proving ascertainable damages or the entitlement to restitution with a reasonable certainty, an
28
     essential element of their First and Fifth Causes of Action. Since the Court has not found that


     Drlsco/1, et al. v, Granite Rock Company
     Santa Clara County Superior Court, Case No. /#0B•CVw/03426
     Statement of Decision



                                                                                                            Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 82 of 116
                                                                                                                          Exhibit D



     Plaintiffs proved damages, the Court need not discuss the amount of offset that might be
 2   appropriate based on the premium pay that Graniterock proved that it paid the drivers.2
 3
     Judgment for Graniterock shall be entered on these causes of action and the remaining penalty
 4
     causes of action which are dependent thereon and discussed below.


 6            G,       Penalty Causes ot A.ction

 7
              Plaintiffs seek w11iting time penalties undet Labor Code § 203. Since Plaintiffs have not
 8
     met their burden to prove that meals were not provided, to establish a violation rate or to
 9
     demonstrate with reasonable certainty the amount of damages that should flow from any failure
10
     to provide meal periods, the Court finds that Plaintiffs are not entitled to these penalties.
II
     Moreover, these penalties are not assessed when the parties have a good faith dispute regarding
12
     whether meal periods were "provided" to drivers. Graniterock has shown that its CEO had a
13

14
     good faith belief that the n&\Jlre of the work justified on-duty meal periods and that its meal

IS   period agreement was valid, r;,lyi11g Upon the result of an action brought by the concrete mixing

16   trade association in 2005 that such ODMPAs were appropriate for the industry. (RT 497:18-

17   498:28, 1322:13-1323:5; Exh. 562)3 The Court finds no credible evidence of pressure to sign
18   ODMPAs. Even though the form of the ODMPA was not revised, Granite rock never enforced
I~   the one day revocation period, including after the April 23, 2010 Order, and even if Plaintiffs
20   could claim that it did, only three drivers revoked and they were offered meal periods promptly.
21   The fact that Graniterock had a process to pay "Code 38" pay and in fact did pay the one hour's
22   wage (Ex. 242) to drivers who did not sign ODMPAs or revoked and were directed to work
23
     through lunch demonstrates its good faith attempt to comply with the law.
24

2S

26
     2
27     However, the Court observes that an offset would be legally available lo Granilerock if damages had been proven,
     and further notes tliatthe testimony of Dr. Levy computing the amount ofoffset was undisputed,
28   'The Court is concerned that Mr. Woolpert continued at trial to contend the "one-day's" notice in Defendant's
     ODMPA was legitimate. A refusal of Defendant to abide by the Court's decision is a separate issue which may
     serve es the basis for further proceedings.

     Drfsro/1, et al, •· Granfte Rock Company                                                                        2
     Santa Clora County Superior Court, Case No. 1-08•CY~103426
     Statement of Decls ion



                                                                                                                          Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 83 of 116
                                                                                                             Exhibit D



             Plaintiffs contend that Graniterock's interpretation of its ODMPA was not reasonable,
 2   relying on the April 23, 2010 order, Plaintiffs cite no authority that previously so held, and
 3   thus the dispute between the parties was in good faith, As the court held in Amaral v. Cintas,
 4
     163 Cal.App.4th I 157, 1209 (2008), the fact that the defense ultimately proves unsuccessful
 5
     does not mean the dispute was not i11 good faith. Id. at 1202. While Plaintiffs contend that
 6
     after Judge Huber's ruling Graniterock could not have had any good faith dispute, the evidence
 7
     shows that Defendant did not enforce the "one day's written notice;, after the April 23 Order.
 8
     Plaintiffs assert that Graniterock never informed its drivers that it was not enforcing the one-
 9
     day notice provision in the ODMPA after the April 23 Order, but this assertion is irrelevant
10
     since Plaintiffs stipulated that the one-day revocation provision had nothing to do with any
11
     driver's decision not to revoke the ODMPA. (RT 1129:10-12; Exh. 563) The Court finds that
12
     Plaintiffs did not prove that Graniterock acted "willfully" within the meaning of Section 203.
13
     Since Plaintiffs failed to prove the essential elements of this claim, as well as failing to prevail
14

15
     on their First Cause of Action, the Court therefore grants judgment in favor of Graniterock on

16   Plaintiffs' Second Cause of Action.

17
             H.       Plaintiffs' Third Cause Of Action For Wage Statement Penalties
18

19           Labor Code § 226(a) specifies nine. categories of information that must be provided on
20   wage statements, including the hours worked. Plaintiffs contend that Graniterock violated
21   Section 226(a) not because it excluded any of these categories, but because Graniterock failed
22   to state that Plaintiffs had earned one additional hour of pay for meal periods not provided, the
23   very issue in this case. The legislative history shows that the purpose of Section 226 was for
24
     transparency, not double recovery. See Cal. Dept, of Indus. Relations, Enrolled Bill Rep. on
25
     A.B. No. 3731 (1976) at p. I ("[e]rnployees would benefit by having an itemized statement of
26
     deductions which would include both the gross and net wages so that they will be in a better
27
     position to evaluate the effect of payroll deductions and their accuracy."); Assem. Com. On
28
     Lab. Relations, Analysis of A.B. No. 3731 (1976), pp. 1-2 ("The purpose of requiring greater


     Dri1co/t, iJ al, v. Granite Rock CQmpany                                                           21
     Santa Clara CounrySuper/or Court, Case No. 1-0B,CV-103'26
     Statement ofDecision



                                                                                                             Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 84 of 116
                                                                                                               Exhibit D



     wage stub infonnation is to insure that employees are adequately infonned of compensation
 2   received and arc not shortchanged by their employers,") The DLSE has agreed that the purpose
 3   of the wage statement requirement is to provide transparency as to the calculation of wages,"
 4
     Cal. DLSE Op. Ltr (May 17, 2002), p. 3; Cal. DLSE Op. Ltr (July 6, 2006), p. 2. This Court
 5
     granted judicial notice of these documents, finds them persuasive and adopts their reasoning.
 6
     Armenta v. Osmose, Inc., 135 Cal.App.4th 314,324 (2005).
 7
               In keeping with this legislative history, courts have interpreted the purpose of
 8
     Section 226 to be a statutory requirement that employers provide sufficient, itemized wage-
 9
     related statements that the employee may easily detennine whether he or she has been
10
     appropriately compensated for hours worked.                  Wang v. Chinese Daily News, Inc., 435
II
     F.Supp.2d 1042, 1050-5 I (C.D. Cal. 2006).
12
               The Court finds that § 226(a) is intended to ensure that employers provide accurate
13
     itemized wage statements to employees, not to govern employers' obligations with respect to
14
IS   meal periods. Graniterock.indicates on the stat.ements when a penalty hour is given, denoting it

16   as Code 38 pay. Consequently, since Plaintiffs admit that Graniterock's wage statements

17   accurately stated the pay they were provided, and because there is a separate Labor Code

18   section addressing the one hour meal period penalty, judgment is granted on this cause of
19   action.
20             In addition, to prevail Plaintiffs must show that the class "suffer[ed] injury as a result of
21   a knowing and intentional failure by an employer to comply" with the requirements of Section
22   226(a).     Elliot v. Spherion Pacific Work, 572 F.Supp,2d 1169, 1179-80 (C.D. Cal. 2008).
23
     Plaintiffs have not offered such proof of injury. Plaintiffs concede, as they must, that Code 38
24
     pay was clearly shown on the wage statements when it was paid. (Jt. Exh. 11) Thus whether
25
     the class was paid for meal periods missed was not hidden nor did it require computation, The
26
     only evidence Plaintiffs offered is that they had difficulty detennining when meal periods were
27
     missed. (RT 1607:18-28) But this is not the type of"injury" contemplated by the statute since
28
     there is no legal requirement that wage statements provide this information. Plaintiffs are


     Dl'llCOII, et (1(. \I. Or<mfte. Rock C1Jmpany                                                        2
     Santa Clara County Superior Court, Case No. /-08-CV-/03426
     $lafemetrl of Decision



                                                                                                               Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 85 of 116
                                                                                                               Exhibit D



     attempting to bootstrap the one hour's pay that they seek in their Fifth Cause of Action as
2    evidence of injury for this cause of action, resulting in a double recovery.
 3             Even assuming that Plaintiffs were able to overcome their hurdles in proving a § 226(e)
4
     claim, Dr. Drogin's penalty calculations (Pitfs. Ex. i0) assume that the violations are spread
 s randomly across the drivers' days, weeks, locations and time, as well as across drivers, despite
6
     evidence that the number of missed meal periods was not the same from driver to driver nor
 7
     randomly spread across locations or time periods. The Court concludes that Dr. Drogin's
 8
     random distribution methodology biased his penalty calculation upwards. (RT 1n 41:4-45:17;
 9
     Exh. 554)         Dr. Levy's testimony established that as a result of Dr. Drogin's biased
10
     methodology, Dr. Drogin inflated the total penalties by spreading penalties from those drivers
II
     who reach the cap of $4,000 to other employees who were not entitled to recover additional
12
     penalties. (Id.)        The Court therefore rejects Plaintiffs' penalty calculation and finds that
13

14
     Plaintiffs failed to meet their burden of proving the amount of penalties to which they would be

IS
     entitled, even assuming they were able to prove each of the other essential elements of this

16   claim, which they have not done.

17             Further, if Plaintiffs could prove injury, they still must show that the inaccuracies in the

18   wage statements were "knowing and int.entional." Lab. Code § 226(e). Plaintiffs claim that
19   because Graniterock "knew" it was violating Labor Code Section 226.7 in not paying one
20   hour's wage that it automatically knowingly and intentionaliy violated Section 226(e). Yet, the
21   two obligations are not identical and thus proof of violation of one statute does not prove a
22   knowing and intentional violation of the other. Oraniterock disputes in good faith that the one
23   hour penalty pay is due. (RT 7/7 ! !6:13-117:5) Plaintiffs consequently did not prove a
24
     knowing and intentional inaccuracy in Oraniterock's wage statements. The Court finds this an
25
     independent reason to grant judgment in Oraniterock's favor on this Third Cause of Action, and
26
     as    a     result      enters      judgment     for    Oraniterock   on   this   cause   of   action.
27
     !I
28




     Driscol/, et al. v. Granite Rock Company                                                             23
     Sanla Clara County Superior Court, Case No. l-08-CV-/03426
     Statement of Decfsirm



                                                                                                               Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 86 of 116
                                                                                                              Exhibit D




              I.        Plaintiffs' Claim for Penalties Under PAGA
2

J             Plaintiffs seek the default penalty under PAGA, Labor Code § 2699(!), based on an
4    alleged violation of Labor Code § 226. 7, which requires one hour's pay for meals that were not
5    provided. Since Plaintiffs have not met their burden to prove that meals were not provided or
6
     to establish a violation rate, the Court finds that Plaintiffs are not entitled to PAGA penalties.
7
              J.        The Higher ''Subsequent Violation" Rate to Calculate Penalties Under
 8                      PAGA
9
              Plaintiffs cannot obtain penalties that might be awarded under Labor Code Section
10
     2699(!) for more than the $100 per pay period rate as no court or agency has found Graniterock
11

12
     to have violated Labor Code § 226.7. Labor Code§ 2699(!) provides two penalty rates: "one

IJ   Jwndred dollars ($ 100) for each aggrieved employee per pay period for the initial violation;"

14   and "two hundred dollars ($200) for each aggrieved employee per pay period for each

15   subsequent violation." Plaintiffs interpret the statute to apply the "subsequent violation" rate to

16   every pay period after the very first pay period up to the date of judgment. But Plaintiffs have
17   no legal authority to support this interpretation. To the contrary, similar statutory language
18   referencing "initial" violations has been held to refer to all violations before a court judgment
19   or administrative citation, whereas "subsequent" violations references those occurring after a
20
     judgment was rendered.
21
               In Amaral, the court interpreted the amount of penalties to be imposed under Labor
22
     Code §§ 210 and 225,5, which provide for "a civil penalty ... (a) for any initial violation, one
23
     hundred dollars ($100) for each failure to pay each employee; (b) for each subsequent
24
     violation, or any willful or intentional violation, two hundred dollars ($200) for each failure to
2S
     pay each employee ... ," The Court held that this language contemplates the imposition of
26
     repeated penalties for each pay period that an "initial violation" continues.           Therefore, a
27
     "subsequent" violation (which carries a double penalty) means something other than an
28
     underpayment occurring after the first pay period,


     Driscoll, tit al. v. Gra_nife Rock Company                                                           2
     Sqn(a C(qra C,mntySr,perior Court, Case No. /-08-CV-103426
     Statement o/Decf.rion


                                                                                                              Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 87 of 116
                                                                                                              Exhibit D



              In Amalgamated Transit Union Local v. Laidlaw Transit Services, 2009 U.S. Dist.
 2   Lexis 69842 (S.D. Cal. Aug. 10, 2009), the court likewise interpreted the penalty rate under
·3
     Labor Code § 558, which provides that "[f]or any initial violation, fifty dollars ($50.00) for
 4
     each underpaid employee for each pay period during which the employee was underpaid in
 5
     addition to the amount which is sufficient to recover unpaid wages," and "[f]or each subsequent
 6
     violation, one hundred dollars ($100.00) for each underpaid employee for each pay period
 7
     during whlch the employee was underpaid ...." Relying on Amaral, the court held that this
 8
     language imposed the initial violation rate until and unless a court or commissioner had notified
 9
     the employer of a violation. Id. at *26-27.
10
               Like the statutory schemes considered by Amaral and Amalgamated Transit, the PAGA
11
     default penalty requires the initial violation rate of $100 per pay period if the Court were
12
     inclined to impose such PAGA default penalties. The California Division of Labor Standards
13

14
     Enforcement has agreed with this interpretation. DLSE Dec. 23, 1999 Memo.

15
              None of Plaintiffs' attempts to justify their interpretation of the statute has merit.

16   Plaintiffs contend that Amaral concerned violations that occurred before PAGA was passed.
11   ·Yet thls distinction is not valid because Amaral actually considered whether the imposition of

18   penalties under PAGA had been proper. Plaintiffs' attempt to distinguish Amaral on the basis

19   that meal periods were not at issue is not persuasive since the statutory construction is the
20   same. Plaintiffs contend that their mere issuance of a notice by Plaintiffs' counsel to the Labor
21   and Workforce Development Agency ("LWDA'') and the employer, as required by Section
22   2699.3(a)(l ), is sufficient to trigger the higher subsequent violation rate. The notice gives the
23
     agency an opportunity to investigate, and if it chooses not to investigate, then the employee
24
     may bring suit pursuant to Section 2699.               Id., § 2699.3(a)(2), No citation or finding of
25
     wrongdoing ensues from this notice Jetter, and it hence is hardly the equivalent of an agency
26
     finding after an investigation. Amalgamated Transit, 2009 U.S. Dist. Lexis 69842 at •25
27
     (rejecting this argument).
28




     {)riscoll, el al. v, Granite RtJck Campany                                                          25
     Santa Clara County Superior Caurt, Can Na. /-0B-CV-103426
     Statement of Decision




                                                                                                              Exhibit D
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 88 of 116
                                                                                                                            Exhibit D




              Plaintiffs dismiss this decision as not binding, but Plaintiffs ignore Amaral, which is
 2   binding on this Court and supports Graniterock. Further, Plaintiffs simultaneously ask this
3    Court to rely on another non-binding federal district court case, Smith v. Brinker International,
 4
     2010 U.S. Dist. Lexis 54110 (N.D. Cal. May 5, 2010), as supposedly holding that the higher
 5
     subsequent violation rate applies to the second pay period.                     While the defendant there
6
     calculated penalties in the manner Plaintiffs here advocate, the court did not hold that this
 7
     calculation method was correct. It merely found that "solely for convenience," even accepting
 8
     the employer's assumptions that maximized the amounts of penalties at issue, the $75,000
 9
     threshold still was not met.
10
             In sum, the "initial" violation rate applies here because Graniterock has not been
II
     adjudged liable. Further, under the one year statute of limitations, the penalties cannot begin on
ll
     December 18, 2006--as calculated by Plaintiffs' expert-but instead cannot start until January
13
     17, 2007, one year before the complaint was filed. Thomas v. Home Depot USA, Inc., 527
14
                                                     4
15   F.Supp.2d 1003, 1008 (N.D. Cal. 2007).

16            Further, PAGA penalties are assessed on a pay period basis, meaning that the same

17   penalty can be assessed per employee per pay period regardless of whether only one meal

18   period is missed or all five meal periods are missed in that pay period. Thus, the amount of
19   penalties assessed would vary depending upon how those missed meal periods are distributed
20   among workweeks and among drivers. (7/7 RT .41:4-45:17.) Dr. Drogin's calculation of
21   PAGA penalties utilizes a random distribution method that assumes that these missed meal
22   periods were spread evenly across the drivers' days, weeks, locations and time, as well as
23
     across drivers, despite the fact that Dr. Drogin's own analysis shows that violation rates are not
24
     randomly spread across locations or time periods. (RT 7/7 41 :8-28.) Dr. Drogin's calculation
25

26
21   • While Plaintiffs might arguably have been entitled to tolling for up to 33 calendar days (the maximum time period
     under Section 2699.3(a)(2)(A) for the LWDA to respond to a notice sent by Plaintiffs' counsel under Section
28   2699.3(a)(l)), they offered no evidence to establish when-or whether-tho Labor and Workforce Development
     Agency issued a non-investigation notice, and thus Plaintiffs did not establish what tolling period under Labor Code
     section 2699.3(d) might apply.

     Driscoll, et al. v. Granite Rock Company                                                                          2
     Santa Clara County Superior Court, Case No. J-08-CV-/03426
     Statement of Decision



                                                                                                                            Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 89 of 116
                                                                                                              Exhibit D



      results in an assessment of penalties for the maximwn nwnber of workweeks-all but two
 2    workweeks in a single year. (Id; Exh. 553) If one instead asswned that missed meal periods
 3    were clustered, the nwnber of workweeks in which a penalty would be assessed would drop
 4
      significantly. (Exh. 553) The Court thus rejects Dr. Drogin's calculation as biased upward.
 s            The flaw in Dr. Drogin's analysis highlights another failure in Plaintiffs' proof. By
 6
      statute, PAGA penalties are required to be assessed for specific pay periods in which rights
 7
      were shown to be violated. An "aggrieved employee" is defined as one "against whom one or
 8
      more of the alleged violations was commllled." Lab. Code§ 2699(c). Subsection (f) states that
 9
      "any assessment of penalties for violations of the Labor Code must be made as to 'each
.10
      aggrieved employee per pay period."' See Hibbs-Rines v. Seagate Technologies, 2009 U.S.
II
      Dist. Lexis 19283 at * 11 (N.D. Cal. Mar. 2, 2009). Plaintiffs do not offer evidence as to each
12
      "aggrieved employee." Evidence that is extrapolated to a class fails to show that employees are
 13
      entitled to any penalties or for which pay periods.          Plaintiffs' statistical evidence is thus
14

IS
      irrelevant to their PAGA claims and must be excluded for that purpose. Since Plaintiffs assume

16    that each driver was injured, and offer no evidence as to which pay periods those injuries

 17   occurred, this evidence is insufficient to assess penalties as to "each aggrieved employee per

 18 . pay period." Plaintiffs thus failed to prove the amount that could be owed as civil penalties

 19   even assuming they had been able to otherwise establish entitlement to penalties under PAGA,
20    which they have not.
21             The Court finds under these circumstances it would be unjust, arbitrary and improper to
22    impose any, let alone millions of dollars in PAGA penalties. The Court therefore exercises its
23
      discretion under Section 2699(e)(2) to eliminate PAGA penalties and grant judgment for
24
      Graniterock on Plaintiffs' Fourth Cause of Action.
25

26             K.       Injunctive Relief

27
               Plaintiffs seek an injunction to compel Graniterock to require all drivers to either take
28
      an off-duty 30 minute meal period or receive one hour's wage every day. This request is


      Driscoll, el al. v. GronUe Rock Company                                                             2
      Santa Clara County Superior Court, Case No, l-08-CV-103426
      Stalement ofDecision



                                                                                                              Exhibit D
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 90 of 116
                                                                                                              Exhibit D




     denied.
 2             Plaintiffs are all former employees with no stake in what happens at Graniterock after
 3   judgment. Not one current truck driver testified in support of Plaintiffs. Current truck drivers
 4
     testified consistently that they were satisfied with their ability to obtain a meal period when

     they wanted one. This Court is reluctant to use the claims of former employees who will derive
 6
     no benefit from the injunction to alter dramatically the lives of current employees, Sepulveda
 7
     v. Wal-Mart Stores, Inc., 237 F.R,D. 229, 245 (C.D. Cal. 2006). "Unless the named plaintiffs
 8
     are themselves entitled to seek injunctive relief, they may not represent a class seeking that
 9
     relief." Rodgers-Durgin v. De La Vina, 199 F.3d 1037, 1045 (9th Cir. 1999). Moreover, Mr.
10
     Woolpert has instructl;ld dispatchers to ensure that off-duty meal periods are given to any driver
II
     who .revokes an ODMPA without waiting one day. (RT 7/11 1494:18-1495:3) This Court
12
     therefore finds in its discretion that injunctive relief is not warranted.
13

14
               L.        Defendant's Request to Decertify the Class
15

16             ht light of the Court's decision as to all other claims, this request is denied as moot,

17
               M,        Plaintiffs' Objections to Proposed Decision
18

19             As noted, following the service of the Court's Tentative Decision Plaintiffs submitted a
20   "Request for Statement of Decision on Principal Controverted Issues" on September 6, 2011
21   ("Plaintiffs' Request"). The Court considers Plaintiffs' Request to be pursuant to Code of Civil
22
     Procedure §634; it asks that the Court make additional rulings on forty-five ''principal
23
     controverted issues."
24
               A statement of decision must explain the legal and factual basis of the decision "as to
25
     each of the principal controverted issues" at trial. Code of Civil Procedure. § 632. Findings on
26
     subsidiary issues are not required. Where, as here, the court has addressed the ultimate issues
27
     in the case and has set out the ultimate facts supporting that determination as well as the legal
28
     basis for its decision, the court has meL the requirements of Section 632. Muzquiz v. City of


     Driscoll, el al. v. Granite Rock Company                                                             2
     Srmta Clara County Superior Co11rl, C<-1.r~   No, J-08-CV-103426
     Slatement of Decision



                                                                                                              Exhibit D
            Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 91 of 116
                                                                                                                           Exhibit D



     Emeryville, 79 Cal. App. 4th 1106, 1125-1126 (2000) (finding adequate a statement of decision
 2   which stated that plaintiff had not borne her burden of proving the stated reasons for
 3
     eliminating her position were pretextual and addressed the ultimate facts and legal basis
 4
     supporting that detennination). ·
 s
                The Court is not required to address how it resolved intermediate evidentiary conflicts
 6
     or respond point by point to the forty-five various issues posed in Plaintiffs' Request. Pannu v.
 7
     Land Rover North America, Inc., 191 Cal. App. 4th 1298, 1314 (2011). For example, in
 8
     Marriage of Balcof, 141 Cal. App. 4th 1509, 1530 (2006), the appellate court explained that the
 9
     trial court was not required to provide a statement of decision addressing every single one of a
10
     litigant's thirty-seven questions included in its request for a statement of decision on "principal
II
     controverted issues." Likewise, in Golden Eagle Ins. Co. v. Foremos/ Ins. Co., 20 Cal. App. 4th
12
     1372, 1380 (1993), the appellate court held that a statement of decision adequately covered
13

14
     principal issues although it failed to respond to a party's outline of thirty-six issues claimed to

     be in controversy.

16              After further review the Court concludes this decision fully complies with the statutory

17   requirements.

18
     III.       CONCLUSION AND ORDER
19

20              The salutary concept of ensuring employees have time for a lunch break is not subject
21   to dispute. Whether for health, safety, 5 or morale issues this concept merits consideration and
22
     compliance by employers. Here the Court concludes that the overwhelming evidence is that
23
     the nature of the concrete business renders a routinized lunch break for mixer drivers difficult,
24
     if not impossible, making on-duty meal period agreements permissible under the Wage Order.
2,
     The evidence presented was consistent that the class members -                             including the class
26
     representatives themselves - are content to eat while waiting in line for their truck to be filled
27

28
     5
         There was no evidence that safety problems occurred as a result ofDefendanes practices vis a vis the meal break
     issue.

     Driscoll, et al. v. Granile Rock Company                                                                          2
     Santa Clara County Superior Co11rt, Case No, J--08-CY-/03426
     Statement ofDecision




                                                                                                                           Exhibit D
           Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 92 of 116
                                                                                                                 Exhibit D




     or emptied, or to forego their lunch break and leave work early instead.
2              This is not n case where clru1s members toil in ignorance and it is only when a lawsuit is
3    brought do they become aware of their possible recovery. Defendant took reasonable steps
4
     through meetings, handbooks, and posted materials, to inform the drivers of their rights, and to
     compensate them in those instances when they had not signed or had revoked their ODMPA. It
6
     is striking that no grievances were filed regarding the Defendant's practices in this regard,
7
     including complaints to the union although several of the drivers/witnesses were union shop
8
     stewards. At bottom, the drivers knew what their rights were but elected to forego those rights
 9
     for their own reasons.
10
                As has been stated in the context of insurance bad faith claims "litigation is not a
11
                                                                                                        th
     game", J.B. Aguerre. Inc. v. American Guarantee & Liability Ins, Co. (1997) 59 Cal.App.4 6,
12
     20. This Court declines to adopt a "gotcha" theory of litigation that imposes liability when the
13

14
     facts 1111d real-world concerns dictate no liability. 6 The Court concludes this is such       a case as
     Plaintiffs did not sustain their burden of proof.

16              Judgment shall be entered for Defendant on all claims. Defendant shall prepare a form

17   of judgment and submit it to the Court after opposing counsel has had an opportunity to review
18   it. Defendant to recover its costs.
19

20              IT IS SO ORDERED.
21

22   Dated: September          A:) 2011                                  Honorable J es P. Kleinberg
23
                                                                          Judge of the Superior Court
24

25

26

27

28
     6
         State Comp. Ins. Fund v. WPS. Inc. (1999) 70 Cal.App.4"' 644, 654.

     Drisc<>il. el ll/. v. Granite Rock Compall)I                                                            3
     Santo Claro County Superior Coun, Cos, No. l-08-CV,/03126
     Statement cf Decision



                                                                                                                 Exhibit D
            Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 93 of 116
                                                                                  Exhibit E




     '!'he current law requil.'ee employera to ~1,1pply mo,111;. ot the fnfo?matioil but.
     does not apecit;ical.ly. pr:ov!~;;; for damages. such 4aJ!lage:; ~uld be .in 'the
,.   n.itnre of loss cf benefits W'l.dor a health ~nd wialfate plat\ if the (lfl'lploysir
     failed to make qontributiona or deductions and the empioyee was unawarv of
     such failu=e due to lack of info:z:mation on the payroll stub.

     :e,,,pl.c,y-s woul.d hane.:fit by having an lt.~ed abi,,teuenl of Mffl!ffl!ilJrill
     Wf11Ch would incls.1de bol;.h the ~roaa and net wa,;iea so tnat tney wi:u.. i,.,     J.n
     a bette~ p<>a~t~on eo eva1ua~e ehe e£iect 0£ payrol.1 d~dnctiona ;l!nd their
     a~cu~aey.     Perrait$ emplo'Jer    eo   aqg).~Jgate thoge deductions authorized :ln
     w.rltinq 'by tr,e
                  c.;iip).oyev. Mo,;,t: enlis,htened employers new pro,d.de thi.s
     L~~o~t!on a5 it proYente ~i~~utos.




       · •l.W~-a·t
     F.1.8Cu    C · -    ~•*· -,......
                         ~;i;l...nl.m~



     suppo~t - labor organiz~tion~, oppoaition - smplO<Jar ~$a0¢iations.




     Al Reyff > A.nt1iats..nt La.bur c,.Jct.rmisisioner
     l)ivi:.hm of- l,;.ihOl" St,,n<l,n:d~ i-:nfor<:(Hl\,)tit:
     Teleplwn<:,: Offi(J('. (415) 557-3827             A'fSS 597-3827
                   Home       ( 4Li) 564- 280 7




                                                                                  Exhibit E
 Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 94 of 116
                                                                   Exhibit F
ASSEMBLY COMMITTEE ON LABOR RELATIONS
Bill Lockyer, Chairman

                                        HEARING DATE:     May 18, 1976


BILL:      AB 3731     (As Amended May 12, 1976)

 AUTHOR:     Lockyer

SUBJECT:   Wage Statement and Workers compensation Information

BACKGROUND

     Existing law reauires employers to provide a wage stub or
statement showing all deductions, dates of pay period, name of
employee and employer. There are no penalties for a failure to
comply with this provision.

    Employers are also required to conspicuously post at their
place of employment the name of the current workers compensation
insurance Carrier and to inform injured employees of
compensation benefits.
PROPOSED LEGISLATION

    In addition to those items now required under law to be shown on
wage stubs, this measure requires the listing of gross and net
income, and all deductions by item, and entitles any employee
to damages for any injury suffered as a result of an employer's
knowing and intentional failure to provide wage information.

    This measure also requires every employer, except homeowners
employing domestics, to inform every new employee of workers
compensation benefits and medical treatment, and the procedure
for obtaining such benefits and treatment in the event of an
employee's work injury.

ANALYSIS

    The purpose of requiring greater wage st_ub information is to
insure that employees are adeauately informed of compensation
received and are not shortchanged by their employers. Lack of
wage information or improper information can also make it difficult
for employees to establish eligibility •·for unemployment insurance.

     The requirement that employees be informed of workers
 compensation benefits and medical treatment will insure that
 employees are aware of their rights to treatment and benefits
 and know the correct procedure to obtain them. There is



                                                                   Exhibit F
 Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 95 of 116
                                                                   Exhibit F
AB 3731                          -2-


evidence that certa.in workers, particularly non-english
speaking, are not aware of workers compensation and fail to
receive benefits when injured. Presently, many employers voluntarily
provide such information.


    This measure is supported by the California Rural
Legal Assistance and the Western Conference of Teamsters.




                                            ·•,




                                                                   Exhibit F
         Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 96 of 116
STATE OF CALIFORNIA
                                                                                                     Exhibit G
                                                                          Arnold Schwarzenegger, Governor
DEPARTMENT OF INDUSTRIAL RELATIONS

Headquarters

P.O. Box 420603
San Francisco, CA 94142
Tel: (415) 703-4810
Fax: (415) 703-4807

Robert A. Jones
Acting State Labor Commissioner
and Chief Counsel
Division of Labor Standards Enforcement




                                                July 6, 2006

Colette Wolf
Boise Cascade LLC
Legal Department
11111 West Jefferson Street
P.O. Box 50
Boise, Id. 83728


        Re: Electronic Itemized Wage Statements


Dear Ms. Wolf:

         Thank you for your inquiry concerning the application of Labor Code section 226(a). Specifically,
you have requested an opinion as to whether under certain circumstances an employer’s obligation to
provide an employee with a “wage statement” may be met by providing an employee with such a record
in electronic form, as an alternative to a “hard copy” paper document.

       The requirement for an employer to provide employees with wage statements is contained in
Labor Code section 226(a). Section 226(a) provides:

                 Every employer shall, semimonthly or at the time of each payment of
                 wages, furnish each of his or her employees, either as a detachable part of
                 the check, draft, or voucher paying the employee's wages, or separately
                 when wages are paid by personal check or cash, an accurate itemized
                 statement in writing showing (1) gross wages earned, (2) total hours
                 worked by the employee, except for any employee whose compensation
                 is solely based on a salary and who is exempt from payment of overtime
                 under subdivision (a) of Section 515 or an applicable order of the
                 Industrial Welfare Commission, (3) the number of piece-rate units earned
                 and any applicable piece rate if

                                                                                   2006.07.06

                                                                                                     Exhibit G
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 97 of 116
                                                                                                                  Exhibit G
                  the employee is paid on a piece-rate basis, (4) all deductions,
                  provided that all deductions made on written orders of the employee may
                  be aggregated and shown as one item, (5) net wages earned, (6) the
                  inclusive dates of the period for which the employee is paid, (7) the name
                  of the employee and his or her social security number, except that by
                  January 1, 2008, only the last four digits of his or her social security
                  number or an employee identification number other than a social security
                  number may be shown on the itemized statement, (8) the name and
                  address of the legal entity that is the employer, and (9) all applicable
                  hourly rates1 in effect during the pay period and the corresponding
                  number of hours worked at each hourly rate by the employee. The
                  deductions made from payments of wages shall be recorded in ink or
                  other indelible form, properly dated, showing the month, day, and year,
                  and a copy of the statement or a record of the deductions shall be kept on
                  file by the employer for at least three years at the place of employment or
                  at a central location within the State of California.

        The purpose of the wage statement requirement is to provide transparency as to the calculation of
wages. A complying wage statement accurately reports most of the information necessary for an
employee to verify if he or she is being properly paid in accordance with the law and that deductions from
wages are proper.1 Section 226(a) makes it possible for an employee to retain a copy of his/her own pay
records which are not subject to alteration.

         Labor Code section 226(a) indicates that a wage statement may be in the form of an “accurate
itemized statement in writing” when the employee is paid by personal check or cash. Labor Code section
8 states in pertinent part: “Writing includes any form of recorded message capable of comprehension by
ordinary visual means.” As an electronically stored wage statement which is accessible by an employee
may be read on a screen or printed and read as a hard copy, it appears to qualify as a “statement in
writing.”

         Section 226(a) provides that an employee being paid with a payroll check be provided a wage
statement as a “detachable part of the check.” While the reference to “detachable part of the check” is
susceptible to an interpretation that a “hard copy” may be required, in the context of the entire subsection
it appears to allow for the continued use of the convenient and traditional “pay stub” alternative to a
separate statement in writing.

        The apparent intent of both forms of wage statements described in Section 226(a) is to allow
employees to maintain their own records of wages earned, deductions, and pay received. The Division in
recent years has sought to harmonize the “detachable part of the check” provision and the “accurate
itemized statement in writing” provision of Labor Code section 226(a) by allowing for electronic wage
statements so long as each employee retains the right to elect to receive a written paper stub or record
and that those who are provided with electronic wage statements retain the ability to easily access the
information and convert the electronic statements into hard copies at


1
  Whether an employee is properly classified as exempt from the overtime pay requirements of Labor Code section 510
and the IWC Orders is not susceptible to verification from review of the wage statement alone. However, a wage
statement may reveal that an employee is non-exempt if it shows that an employee is paid a salary of less than twice the
minimum wage calculated on the basis of a 40 hour week. See Labor Code section 515(a).
                                                           2                                2006.07.06

                                                                                                                  Exhibit G
          Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 98 of 116
                                                                                                                   Exhibit G
no expense to the employee. Additionally, the Division has indicated that the record keeping requirements
of Labor Code section 226 and 1174 must be adhered to and the pay records must be retained by the
employer for a period of at least three years and be accessible by employees and former employees. Any
electronic wage statement system must incorporate proper safeguards that ensure the confidentiality of the
employee’s confidential information.

        The system envisioned by your client appears to meet the concerns outlined above. Your client
indicates that its electronic wage statement procedures will incorporate the following features:

         1.       An employee may elect to receive paper wage statements at any time;

         2.       The wage statements will contain all information required under Labor Code section
                  226(a) and will be available on a secure website no later than pay day;

         3.       Access to the website will be controlled by unique employee identification numbers and
                  confidential personal identification numbers (PINs). The website will be protected by a
                  firewall and is expected to be available at all times with the exception of downtime caused
                  by system errors or maintenance requirements;

         4.       Employees will be able to access their records through their own personal computers or
                  by company provided computers. Computer terminals will be available to all employees
                  for accessing these records at work.

         5.       Employees will be able to print copies of their electronic wage statements at work on
                  printers that are in close proximity to the computer or computer terminal. There will be no
                  charge to the employee for accessing their records or printing them out. Employees may
                  also access their records over the internet and save it electronically and/or print it on their
                  own printer.

         6.       Wage statements will be maintained electronically for at least three years and will continue
                  to be available to active employees for that entire time. Former employees will be
                  provided paper copies at no charge upon request.


        There is no requirement for employers to obtain approval from the Division before implementing
an electronic wage statement system. Indeed the Legislature has not established such a duty on the part of
the DLSE or provided DLSE with such administrative authority. As with most provisions of the Labor
Code employers are required to comply without any formal action by the Labor Commissioner.2 Due to
both changes in the law and confusion that has resulted from previous Opinion Letters 1999.07.19 and
2002.12.04, this letter supersedes them and they are withdrawn.



2
  Some provisions of the Labor Code and Wage Orders require prior Labor Commissioner action in the form of issuance
of a registration, granting of approval, or provision of consent. For example, there are registration requirements in the
garment, car wash, and farm labor industries which require employers to obtain a registration from the Labor
Commissioner prior to employing workers. Similarly, employers must obtain the “consent” of the Labor Commissioner
before a minor may be employed in the entertainment industry. Employers also may apply to the Labor Commissioner
for exemptions to certain sections of the Orders of the Industrial Welfare Commission. [These examples are not
intended as an exhaustive list of such provisions.]
                                                           3                                2006.07.06

                                                                                                                   Exhibit G
            Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 99 of 116
                                                                                                         Exhibit G
         This opinion letter sets forth an interpretation of Labor Code section 226(a) which is utilized in our
administrative enforcement efforts of the wage statement requirement. This interpretation is based on our
understanding as to the current state of the law and, of course, is subject to subsequent interpretations by
the courts and/or action of the Legislature. Employers are advised that while the courts may find this
opinion of the enforcement agency to be persuasive authority, they are not required to follow this
interpretation and that compliance with the guidelines suggested herein do not establish a “safe harbor” in
actions brought by private parties under auspices of the Labor Code Private Attorneys General Act of
2004 (PAGA) or other private enforcement actions.

         This opinion is based exclusively on the facts and circumstances described in your request and is
given based on your representation, express or implied, that you have provided a full and fair description
of all the facts and circumstances that would be pertinent to our consideration of the questions presented.
Existence of any other factual or historical background not contained in your letter might require a
conclusion different from the one expressed herein. You have represented that this opinion is not sought
by a party to pending private litigation concerning the issue addressed herein. You have also represented
that this opinion is not sought in connection with an investigation or litigation between a client or firm and
the Division of Labor Standards Enforcement.

           Thank you for your attention to the requirements of the California wage and hour laws and your
inquiry.


                                                   Very Truly Yours,

                                                          /s/

                                                    Robert A. Jones
                                                    Chief Counsel and Acting
                                                    Labor Commissioner




                                                      4                              2006.07.06

                                                                                                         Exhibit G
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 100 of 116
                                                                   Exhibit H

                             STATE OF CALIFORNIA

                    DEPARTMENT OF INDUSTRIAL RELATIONS

                       INDUSTRIAL WELFARE COMMISSION




                                Public Hearing




                                June 30, 2000

                          State capitol, Room 4202

                           Sacramento, California




                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 101 of 116
                                                                   Exhibit H
                                                                         2




                          P A R T I C I P A N T S

                                     --o0o--

     Industrial Welfare Commission

     BILL DOMBROWSKI, Chair

     BARRY BROAD

     LESLEE COLEMAN

     DOUG BOSCO

     HAROLD ROSE




     Staff

     ANDREW R. BARON, Executive Officer

     MARGUERITE STRICKLIN, Legal Counsel

     RANDALL BORCHERDING, Legal Counsel

     MICHAEL MORENO, Principal Analyst

     DONNA SCOTTI, Administrative Analyst

     NIKKI VERRETT, Analyst




                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 102 of 116
                                                                   Exhibit H
                                                                           3




                                    I N D E X

                                                                    Page

     Proceedings                                                       6

     Approval of Minutes                                               6

     Amendments to Wage Orders                                         7

     Reconsideration of May 26 Actions re Healthcare                  11

           TOM RANKIN, California Labor Federation, AFL-CIO           15

           ALLEN DAVENPORT, Service Employees International           16
                Union

           BARBARA BLAKE, United Nurses Associations of               17
                California, AFSCME

           RICHARD HOLOBER, California Nurses Association             18

           DON MADDY, George Steffes, Inc.; California                19
                Healthcare Association

     Meal and Rest Period Proposals                                   23

           TOM RANKIN, California Labor Federation, AFL-CIO           25

           JULIANNE BROYLES, California Chamber of Commerce           26

           JAMES ABRAMS, California Hotel and Motel                   27
                Association

           SPIKE KAHN, AFSCME Council 57                              30

     Amendment to Wage Order 5 - Personal Attendants,                 33
     Resident Managers, 24-Hour Childcare

     Commercial Fishing Regulations                                   35

     Ski Industry Regulations                                         38

           TOM RANKIN, California Labor Federation, AFL-CIO           39
                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 103 of 116
                                                                   Exhibit H
                                                                           4



           PAM MITCHELL, Mammoth Mountain Ski Area employee           41

           BILL CAMP, Sacramento Central Labor Council                43


     INDEX (Continued)                                              Page

           MARCIE BERMAN, California Employment Lawyers               44
                Association

           PATRICIA GATES, Van Bourg, Weinberg, Roger &               45
                Rosenfeld

           BOB ROBERTS, California Ski Industry Associations 47

     Executive, Administrative, and Professional Duties               59

           BRUCE YOUNG, California Retailers Association              61

           LYNN THOMPSON, Law Firm of Bryan Cave, LLP;                63
                California Retailers Association

           ART PULASKI, California Labor Federation, AFL-CIO106

           TOM RANKIN, California Labor Federation, AFL-CIO 111

           WALLY KNOX, California State Assembly member              113

           JUDY PEREZ, Communication Workers of America              117

           MARCIE BERMAN, California Employment Lawyers              117
                Association

           LAURA HO, Saperstein, Goldstein, Demchak &                124
                Baller

           PATRICIA GATES, Van Bourg, Weinberg, Roger &              126
                Rosenfeld

           TOM BRANDEN, Machinists Union, District                   135
                Lodge 190

           DON HUNSUCKER, United Food and Commercial                 137
                Workers Local 1288

           WALTER JOHNSON, San Francisco Labor Council               145


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 104 of 116
                                                                   Exhibit H
                                                                           5

     Summaries and Statements as to the Basis                        161

     Extension of Interim Wage Order 2000                            162

     Other Business                                                  163

          MARY LOU THOMPSON, Littler, Mendelson, Fastiff, 163
               Tichy & Mathiason
     INDEX (Continued)                                   Page

           TOM RANKIN, California Labor Federation, AFL-CIO 166

     Adjournment                                                     167

     Certificate of Reporter/Transcriber                             168




                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 105 of 116
                                                                     Exhibit H
                                                                             25

 1               COMMISSIONER ROSE:         Aye.

 2               COMMISSIONER DOMBROWSKI:             Five to nothing.   That

 3   is adopted.

 4               Let’s go to Item 4.          Commissioner Broad has

 5   circulated language concerning meal periods and rest

 6   periods for Orders 1 through 13 and 15.               Would you like

 7   to --

 8               COMMISSIONER BROAD:          Yes, Mr. Chairman.     This is

 9   a rather -- a relatively small issue, but I think a

10   significant one, and that is we received testimony that

11   despite the fact that employees are entitled to a meal

12   period or rest period, that there really is no incentive

13   as we establish it, for example, in overtime or other

14   areas, for employers to ensure that people are given

15   their rights to a meal period and rest period.                At this

16   point, if they are not giving a meal period or rest

17   period, the only remedy is an injunction against the

18   employer or -- saying they must give them.

19               And what I wanted to do, and I’d to sort of

20   amend the language that’s in there to make it clearer,

21   that what it would require is that on any day that an

22   employer does not provide a meal period or rest period in

23   accordance with our regulations, that it shall pay the

24   employee one hour -- one additional hour of pay at the


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                     Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 106 of 116
                                                                      Exhibit H
                                                                             26

 1   employee’s regular rate of compensation for each workday

 2   that the meal or rest period is not provided.

 3               I believe that this will ensure that people do

 4   get proper meal periods and rest periods.                 And I would --

 5               COMMISSIONER DOMBROWSKI:             Let me ask a question.

 6   If you’re an employer and you provide for a 30-minute

 7   meal period a day, and your employee misses that meal

 8   period or eats while working through that meal period, I

 9   believe you get paid, correct?             It’s a paid -- it would

10   then be a paid meal period.

11               COMMISSIONER BROAD:          Yes, it would be a paid

12   meal period.

13               COMMISSIONER DOMBROWSKI:             Right.

14               COMMISSIONER BROAD:          I mean, assuming they pay

15   you for it.     I mean --

16               COMMISSIONER DOMBROWSKI:             Assuming that -- well,

17   okay.    Does this say, then, if you had a 30-minute meal

18   period as your standard procedure, you would get -- and

19   you missed that, you get an hour’s worth of pay?                 Is that

20   what I’m -- additional -- an hour additional pay.

21               COMMISSIONER BROAD:          If your employer did not

22   let you have your meal period, I think, is what it says.

23   So it’s -- it doesn’t involve, you know, waivers of a

24   meal period or time off or anything of that sort.                 And


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                      Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 107 of 116
                                                                         Exhibit H
                                                                              27

 1   rest periods, of course, are somewhat different.

 2   Employers are obligated to provide rest periods --

 3               COMMISSIONER DOMBROWSKI:             Correct.

 4               COMMISSIONER BROAD:          -- duty-free and must pay

 5   for them.     So if you don’t provide a rest period, then

 6   the -- you know, the employee gets their day’s pay, but

 7   they don’t get the rest, and so that’s -- with respect to

 8   a meal period, it doesn’t have to be compensated.

 9               COMMISSIONER DOMBROWSKI:             Okay.

10               COMMISSIONER BROAD:          So it’s particularly

11   egregious with regard to rest periods.

12               COMMISSIONER DOMBROWSKI:             Okay.   I don’t -- does

13   anyone wish to testify on this item?

14               MR. RANKIN:     Tom Rankin, California Labor

15   Federation.

16               I would like to express our support for

17   Commissioner Broad’s proposal.             As he stated, the problem

18   exists right now that there is no remedy for a missed

19   meal period or a missed rest period.                 And what his

20   proposal does is provide a remedy.

21               And the purpose of the rest period and the meal

22   period is, in the case of rest periods, to have a rest

23   break where an employee is relieved from work duties.

24   The same is true for meal periods, to provide a break


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                         Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 108 of 116
                                                                          Exhibit H
                                                                               28

 1   where people can partake of a meal.                  It is not sufficient

 2   that they -- if they don’t get their meal period, they

 3   simply get paid for that half hour.                  Sure they do;

 4   they’re working that half hour.              I would hope they would.

 5               This provision of Mr. Broad’s at least provides

 6   a minor disincentive for employers not to deny employees

 7   their rights to rest and meal breaks.

 8               MS. BROYLES:      Good morning, commissioners.

 9   Julianne Broyles, from the California Chamber of

10   Commerce.

11               We had not been apprised, of course, of this

12   particular provision early on.             Otherwise we probably

13   would have had more extensive comments on it.

14               I guess I would have to, first of all, raise the

15   issue of the authority to establish a new crime, which

16   basically this is doing.         Additionally, we would also

17   point out that if the employee has missed a meal period,

18   they are going to be paid for the meal period in almost

19   all instances.      In terms of setting up a new penalty and

20   a crime for basically missing a rest period, as far as I

21   know there is no statute that would permit that to be

22   done.    And we would oppose this particular amendment.

23               MR. ABRAMS:     Thank you, Mr. Chairman, members of

24   the Commission.      My name is Jim Abrams.              I’m with the


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                          Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 109 of 116
                                                                   Exhibit H
                                                                        29

 1   California Hotel and Motel Association.

 2               And two issues:       first of all, we also question

 3   the legislative authority of the Commission to, in

 4   essence, adopt and impose new penalties with respect to

 5   violations of what is, in essence, a statute, and then

 6   the statute picking up the regulations of the Industrial

 7   Welfare Commission.       So, we object to and question the

 8   authority of the IWC to adopt this particular provision.

 9               If, however -- and not conceding the point --

10   if, however, this type of language is adopted, I have

11   several questions.

12               First of all, Commissioner Broad, is it your

13   intent that the hour of pay that you reference here would

14   be treated as an hour worked for purposes of calculating

15   daily or weekly overtime?

16               COMMISSIONER BROAD:          No.

17               MR. ABRAMS:     I think -- and again, not conceding

18   that the Commission has any authority to adopt any such

19   provision as this, but if you decide to do so, I would

20   suggest to you that you need to make that clear.

21               Secondly, I -- I’m not sure I understood your

22   comments with regard to on-duty -- agreed upon on-duty

23   meal periods.      I -- I think, in reading the language

24   here, my understanding was that it was intended that an


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                   Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 110 of 116
                                                                        Exhibit H
                                                                             30

 1   agreed upon on-duty meal period, for which the employee

 2   is, in fact, paid for the half hour that he or she is

 3   working, in essence, does not enter into this equation at

 4   all.    But you made a comment a moment ago that quite --

 5   with all due respect, confused me.               I just want to

 6   clarify that.

 7               COMMISSIONER BROAD:          The employer who, under our

 8   regulations, lawfully establishes an on-duty meal period

 9   would not be affected if the employee then takes the on-

10   duty meal period.      This is an employer who says, “You do

11   not get lunch today, you do not get your rest break, you

12   must work now.”      That is -- that is the intent.

13               Let me respond, if I may.                Clearly, I don’t

14   intend this to be an hour counted towards hours worked

15   any more than the overtime penalty.                  And, of course, the

16   courts have long construed overtime as a penalty, in

17   effect, on employers for working people more than full --

18   you know, that is how it’s been construed, as more than

19   the -- the daily normal workday.              It is viewed as a

20   penalty and a disincentive in order to encourage

21   employers not to.      So, it is in the same authority that

22   we provide overtime pay that we provide this extra hour

23   of pay.    And that --

24               So, now, with regard to creating a new crime, I


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                        Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 111 of 116
                                                                     Exhibit H
                                                                            31

 1   guess you could argue that anything we do that changes

 2   something creates a new crime to the extent that things -

 3   - that there are certain aspects of our wage orders that,

 4   if violated, can be prosecuted criminally.               But I don’t

 5   believe we have the authority to establish a new crime in

 6   the sense that we could say if you -- if you deny someone

 7   their meal period or rest period, that you shall spend

 8   six months in jail or a year in jail or it will be a

 9   felony and so forth.       No, we cannot establish new crimes.

10   The Legislature, however, can establish crimes for

11   violations of our wage orders, which is their

12   prerogative, not ours.

13               MR. ABRAMS:     Understood.          I -- and on that note,

14   I would -- we -- the California Hotel and Motel

15   Association objects to the proposal on the ground that

16   the -- we submit the Commission does not have the legal

17   authority to adopt such a penalty, also on the ground

18   that if -- to any extent that an employer is required to

19   pay this one hour of pay for a meal period missed, that

20   that has to be offset against whatever penalties the

21   Legislature has established for violation of the

22   Commission’s wage orders.          Otherwise you are basically

23   saying to an employer, “You are going to be punished

24   twice.”


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                     Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 112 of 116
                                                                        Exhibit H
                                                                              32

 1               So we object to the proposed amendment.

 2               MS. BROYLES:      Mr. Commissioner, can I make one

 3   final point?

 4               If this is something that the Commission would

 5   like to move forward on and put over -- or at least put

 6   out notice so --

 7               COMMISSIONER DOMBROWSKI:             It was noticed.    It

 8   was in the notice.

 9               COMMISSIONER BROAD:          It has been in our notice

10   for a month.     I mean, we did --

11               MS. BROYLES:      In terms of the full penalty, the

12   hour penalty?

13               COMMISSIONER BROAD:          No.     The language that’s

14   proposed to be adopted has been out there.               I think --

15               MS. BROYLES:      Right.

16               COMMISSIONER BROAD:          -- you may agree with that

17   substantively --

18               MS. BROYLES:      The amendment of Mr. -- of

19   Commissioner Broad.

20               COMMISSIONER BROAD:          -- but there’s no last-

21   minute aspect to this at all.

22               MS. KAHN:    Spike Kahn, AFSCME Council 57.

23               I represent quite a few workers in the hospital

24   industry at UCSF that -- just in policy, the clinics are


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                        Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 113 of 116
                                                                    Exhibit H
                                                                            33

 1   always understaffed and they just never have enough

 2   staffing to let that person come out on a break.               It’s

 3   not every day, it just happens that people, because the

 4   clinics are full, the patients are coming, you have to

 5   keep the flow going because you don’t want your patients

 6   to be waiting while you go out.              And day after day,

 7   people don’t get a break.

 8               And I would like to support this amendment and

 9   explain that, by having it on the books, it would give us

10   quite a bit of incentive to our employers that they would

11   just start following the contracts and following the laws

12   that are already down there, that you have to have a

13   break, just by having it on the books.               I don’t think it

14   would come up that often, in the same way that they don’t

15   usually violate any of the -- the overtime laws.               It’s

16   just a matter of they would be encouraged much more to

17   not keep on working us through our breaks and our lunch

18   times if it were there.

19               So we’re in support of that.

20               COMMISSIONER DOMBROWSKI:             Thank you.

21               Ms. Stricklin, regarding the legal question?

22               MS. STRICKLIN:       You were asking whether there

23   was any legal impediment to such a penalty.               And 516 of

24   the Labor Code allows the Commission to adopt or amend


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                    Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 114 of 116
                                                                          Exhibit H
                                                                               34

 1   working condition orders with respect to break periods,

 2   meal periods, and days of rest.

 3               And then again, if you look at Section 558, the

 4   last section says that civil penalties provided in 558

 5   are in addition to any other civil or criminal penalty

 6   provided by law, so that a regulation which sets forth a

 7   penalty would just be an additional penalty, which the

 8   IWC has the power to do.

 9               COMMISSIONER DOMBROWSKI:             Any other questions

10   from the commissioners?

11               (No response)

12               COMMISSIONER DOMBROWSKI:             Okay.    Commissioner

13   Broad, I believe you want to make a motion?

14               COMMISSIONER BROAD:          Yeah.       I’ll move it.

15               COMMISSIONER DOMBROWSKI:             Is there a second?

16               COMMISSIONER ROSE:         Second.

17               COMMISSIONER DOMBROWSKI:             Okay.    Call the roll.

18               MR. BARON:     Dombrowski.

19               COMMISSIONER DOMBROWSKI:             No.

20               MR. BARON:     Bosco.

21               COMMISSIONER BOSCO:          Aye.

22               MR. BARON:     Broad.

23               COMMISSIONER BROAD:          Aye.

24               MR. BARON:     Coleman.


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                          Exhibit H
Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 115 of 116
                                                                       Exhibit H
                                                                             35

 1               COMMISSIONER COLEMAN:           No.

 2               MR. BARON:     Rose.

 3               COMMISSIONER ROSE:         Aye.

 4               MR. BARON:     Three to two.

 5               (Applause)

 6               COMMISSIONER DOMBROWSKI:              Okay.   I’d like to

 7   move to Item 5, consideration of --

 8               COMMISSIONER BOSCO:          How about a round of

 9   applause for the veterinary?

10               COMMISSIONER BROAD:          Take care of the dogs and

11   cats right now.

12               (Laughter)

13               COMMISSIONER DOMBROWSKI:              Here we are, moving

14   along so well.

15               Item 5, consideration of amendment to Wage Order

16   5 concerning personal attendants.

17               I’d ask Mr. Baron to brief us.

18               MR. BARON:     This is an overall issue that has

19   been discussed previously.           The background to this is

20   that there had been language in the earlier version of

21   the wage orders, in 5-93, that, when we went -- going

22   back to that -- had been changed in ’98, but then when we

23   went back to, now, the earlier versions, referenced a 54-

24   hour workday (sic) for these categories of employees.


                                GOLDEN STATE REPORTING
                                     P. O. BOX 5848
                                Monterey, CA 93944-0848
                                     (831) 663-8851
                                                                       Exhibit H
       Case 3:19-cv-00316-LB Document 37 Filed 10/25/19 Page 116 of 116



 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that on October 25, 2019, I electronically transmitted the foregoing

 3 document to the Clerk’s Office using the CM/ECF System for filing and service via transmittal of

 4 a Notice of Electronic Filing.

 5            I declare under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7            Executed on October 25, 2019 at San Francisco, California.

 8

 9                                               /s/ Sylvia J. Kim
                                                   Sylvia J. Kim
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     122549135.8
             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
